Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

December 20, 2017

 

among

 

DIPLOMAT PHARMACY, INC.,

 

The LENDERS Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as Syndication Agent

 

BANK OF AMERICA, N.A.,

CITIZENS BANKS, N.A.,

FIFTH THIRD BANK,

MORGAN STANLEY SENIOR FUNDING, INC.

and

WELLS FARGO BANK, N.A.

 

as Documentation Agents

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.
and
CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I

 

 

 

 

 

 

 

Definitions

 

 

 

 

 

SECTION 1.01

 

Defined Terms

1

SECTION 1.02

 

Classification of Loans and Borrowings

58

SECTION 1.03

 

Terms Generally

58

SECTION 1.04

 

Accounting Terms; GAAP; Pro Forma Calculations

58

SECTION 1.05

 

Excluded Swap Obligations

59

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

The Credits

 

 

 

 

 

SECTION 2.01

 

Commitments

60

SECTION 2.02

 

Loans and Borrowings

60

SECTION 2.03

 

Requests for Borrowings

61

SECTION 2.04

 

Swingline Loans

61

SECTION 2.05

 

Letters of Credit

63

SECTION 2.06

 

Funding of Borrowings

69

SECTION 2.07

 

Interest Elections

69

SECTION 2.08

 

Termination and Reduction of Commitments

71

SECTION 2.09

 

Repayment of Loans; Evidence of Debt

71

SECTION 2.10

 

Amortization of Term Loans

72

SECTION 2.11

 

Prepayment of Loans

73

SECTION 2.12

 

Fees

76

SECTION 2.13

 

Interest

77

SECTION 2.14

 

Alternate Rate of Interest

77

SECTION 2.15

 

Increased Costs

78

SECTION 2.16

 

Break Funding Payments

80

SECTION 2.17

 

Taxes

81

SECTION 2.18

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

85

SECTION 2.19

 

Mitigation Obligations; Replacement of Lenders

86

SECTION 2.20

 

Defaulting Lenders

87

SECTION 2.21

 

Incremental Facilities

90

SECTION 2.22

 

Refinancing Facilities

93

SECTION 2.23

 

Loan Modification Offers

95

SECTION 2.24

 

Loan Purchases

97

SECTION 2.25

 

MIRE Events

99

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

SECTION 3.01

 

Organization; Powers

99

SECTION 3.02

 

Authorization; Enforceability

99

SECTION 3.03

 

Governmental Approvals; No Conflicts

100

 

i

--------------------------------------------------------------------------------


 

SECTION 3.04

 

Financial Condition; No Material Adverse Change

100

SECTION 3.05

 

Properties

101

SECTION 3.06

 

Litigation and Environmental Matters

101

SECTION 3.07

 

Compliance with Laws and Agreements; No Default

101

SECTION 3.08

 

Investment Company Status

102

SECTION 3.09

 

Taxes

102

SECTION 3.10

 

ERISA and Labor Matters

102

SECTION 3.11

 

Subsidiaries

102

SECTION 3.12

 

Insurance

103

SECTION 3.13

 

Solvency

103

SECTION 3.14

 

Disclosure

104

SECTION 3.15

 

Collateral Matters

104

SECTION 3.16

 

Federal Reserve Regulations

105

SECTION 3.17

 

Anti-Corruption Laws and Sanctions

105

SECTION 3.18

 

European Economic Area Financial Institutions

106

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

Conditions

 

 

 

 

 

SECTION 4.01

 

Closing Date

106

SECTION 4.02

 

Each Credit Event After The Closing Date

108

 

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

SECTION 5.01

 

Financial Statements and Other Information

109

SECTION 5.02

 

Notices of Material Events

111

SECTION 5.03

 

Information Regarding Collateral

112

SECTION 5.04

 

Existence; Conduct of Business

112

SECTION 5.05

 

Payment of Obligations

113

SECTION 5.06

 

Maintenance of Properties

113

SECTION 5.07

 

Insurance

113

SECTION 5.08

 

Books and Records; Inspection and Audit Rights

113

SECTION 5.09

 

Compliance with Laws

114

SECTION 5.10

 

Use of Proceeds and Letters of Credit

114

SECTION 5.11

 

Additional Subsidiaries

114

SECTION 5.12

 

Senior Indebtedness

115

SECTION 5.13

 

Maintenance of Ratings

115

SECTION 5.14

 

Further Assurances

115

SECTION 5.15

 

After-Acquired Real Property

115

SECTION 5.16

 

Environmental Compliance

116

SECTION 5.17

 

Designation of Subsidiaries

116

SECTION 5.18

 

Certain Post-Closing Collateral Obligations

117

SECTION 5.19

 

Lender Calls

117

 

ii

--------------------------------------------------------------------------------


 

 

 

ARTICLE VI

 

 

 

 

 

 

 

Negative Covenants

 

 

 

 

 

SECTION 6.01

 

Indebtedness; Certain Equity Securities

117

SECTION 6.02

 

Liens

120

SECTION 6.03

 

Fundamental Changes

122

SECTION 6.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

123

SECTION 6.05

 

Asset Sales

126

SECTION 6.06

 

Sale/Leaseback Transactions

128

SECTION 6.07

 

Hedging Agreements

128

SECTION 6.08

 

Restricted Payments; Certain Payments of Indebtedness

128

SECTION 6.09

 

Transactions with Affiliates

131

SECTION 6.10

 

Restrictive Agreements

131

SECTION 6.11

 

Amendment of Material Documents

132

SECTION 6.12

 

Total Net Leverage Ratio

133

SECTION 6.13

 

Fiscal Year

133

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

Events of Default

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

The Administrative Agent

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

Miscellaneous

 

 

 

 

 

SECTION 9.01

 

Notices

145

SECTION 9.02

 

Waivers; Amendments

147

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

150

SECTION 9.04

 

Successors and Assigns

153

SECTION 9.05

 

Survival

158

SECTION 9.06

 

Counterparts; Integration; Effectiveness

158

SECTION 9.07

 

Severability

159

SECTION 9.08

 

Right of Setoff

159

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

159

SECTION 9.10

 

WAIVER OF JURY TRIAL

160

SECTION 9.11

 

Headings

160

SECTION 9.12

 

Confidentiality

160

SECTION 9.13

 

Interest Rate Limitation

161

SECTION 9.14

 

Release of Liens and Guarantees

162

SECTION 9.15

 

USA PATRIOT Act Notice

162

SECTION 9.16

 

No Fiduciary Relationship

162

SECTION 9.17

 

Non-Public Information

163

SECTION 9.18

 

Judgment Currency

163

SECTION 9.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

164

SECTION 9.20

 

Intercreditor Agreements

164

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01

—

Existing Letters of Credit

Schedule 1.01A

—

Closing Date Mortgaged Property

Schedule 2.01

—

Commitments

Schedule 3.03

 

Governmental Approvals; No Conflicts

Schedule 3.06

—

Environmental Matters

Schedule 3.11

—

Subsidiaries

Schedule 3.12

—

Insurance

Schedule 5.18

—

Post-Closing Actions

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.10

—

Existing Restrictions

 

 

EXHIBITS:

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Request

Exhibit C

—

Form of Guarantee and Collateral Agreement

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Interest Election Request

Exhibit F

—

Form of Perfection Certificate

Exhibit G

—

Form of Supplemental Perfection Certificate

Exhibit H

—

Form of Solvency Certificate

Exhibit I-1

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-2

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-3

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit I-4

—

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit J

—

Auction Procedures

Exhibit K

—

Form of Closing Certificates

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of December 20, 2017, among DIPLOMAT PHARMACY, INC.,
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                                                  Defined Terms.  As
used in this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, shall bear interest at a rate determined by
reference to the Alternate Base Rate.

 

“Accepting Lenders” has the meaning set forth in Section 2.23(a).

 

“Acquisition Agreement” means the Securities Purchase Agreement and Plan of
Merger dated as of November 15, 2017, by and among the Company, Leeward Merger
Sub LLC, a Delaware limited liability company and a wholly-owned subsidiary of
the Purchaser, LDI Holding Company, LLC , a Delaware limited liability company,
Nautic Partners VII, L.P., a Delaware limited partnership, Nautic Partners
VII-A, L.P., a Delaware limited partnership, Nautic Partners VIII-A, L.P., a
Delaware limited partnership, and Oak HC/FT L.P., a Delaware limited
partnership, Nautic Capital VIII, L.P., a Delaware limited partnership, solely
in its capacity as the Securityholder Representative and Nautic VIII, L.P., a
Delaware limited partnership, solely for purposes of its obligations under
non-solicit, confidentiality and release provisions thereof (together with all
definitive schedules, annexes, exhibits and other agreements effecting the terms
thereof or related thereto).

 

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent hereunder and under the
other Loan Documents, and its successors in such capacity as provided in
Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning set forth in Section 2.23(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided that for purposes of Section 6.09, the term
“Affiliate” shall include any Person that, directly or indirectly, beneficially
owns Equity Interests in the Person specified representing 10%

 

--------------------------------------------------------------------------------


 

or more of the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Person
specified.

 

“Aggregate Revolving Commitment” means at any time the sum of the Revolving
Commitments of all the Revolving Lenders at such time, as the same may be
increased or decreased from time to time.

 

“Aggregate Revolving Exposure” means at any time the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

 

“Agreement” means this Credit Agreement, as the same may be modified, amended
and/or supplemented from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
U.S. Dollars with a maturity of one month plus 1%; provided that for purposes of
this definition, the LIBO Rate for any day shall be based on the Screen Rate (or
if the Screen Rate is not available for such one-month period, the Interpolated
Rate in respect of a one-month Interest Period) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB or the Adjusted LIBO Rate shall be effective
from and including the Closing Date of such change in the Prime Rate, the NYFRB
or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. If the Alternate Base Rate
is less than zero, it shall be deemed zero for purposes of this Agreement;
provided, however, that notwithstanding the foregoing, at no time shall ABR with
respect to the Initial Term B Loans be less than 2.00% per annum.

 

“Alternative Incremental Facility Indebtedness” means any Indebtedness incurred
by a Loan Party in the form of one or more series of secured or unsecured bonds,
debentures, notes or similar instruments or term loans; provided that (a) if
such Indebtedness is secured, (i) such Indebtedness shall be secured by the
Collateral (x) in the case of bonds, debentures, notes or similar instruments,
on a pari passu or junior basis to the Obligations, and (y) in the case of
loans, on a junior basis to the Obligations (but, in each case, without regard
to the control of remedies) and shall not be secured by any property or assets
of the Company or any of the Subsidiaries other than the Collateral, (ii) the
security agreements relating to such Indebtedness are substantially similar to
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent and other than, in the case of Indebtedness secured on
a junior basis, with respect to priority) and (iii) a representative, trustee,
collateral agent, security agent or similar Person acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement, (b) such Indebtedness does not mature earlier than the date that is
91 days after the Latest Maturity Date in effect hereunder at the time of
incurrence thereof and has a weighted average life to maturity no shorter than
the Class of Term Loans with the latest Maturity Date in effect at the time of
incurrence of such Indebtedness, (c) such Indebtedness contains covenants,
events of default and other terms that are customary for similar

 

2

--------------------------------------------------------------------------------


 

Indebtedness in light of then-prevailing market conditions and, when taken as a
whole (other than interest rates, fees and optional prepayment or redemption
terms), are substantially identical to, or are not more favorable to the
investors or lenders providing such Indebtedness than, those set forth in the
Loan Documents (other than covenants or other provisions applicable only to
periods after the Latest Maturity Date then in effect), (d) in the case of
Alternative Incremental Facility Indebtedness in the form of bonds, debentures,
notes or similar instruments, such Indebtedness does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control, fundamental change, conversion or exchange in the case of
convertible or exchangeable Indebtedness, certain debt issuances (on terms no
less restrictive on the Company and its Subsidiaries than such mandatory debt
prepayment requirements set forth herein), customary asset sale or event of loss
mandatory offers to purchase, and customary acceleration rights after an event
of default) prior to the Latest Maturity Date then in effect and (e) such
Indebtedness is not guaranteed by any Person other than Loan Parties. 
Alternative Incremental Facility Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.

 

“AmerisourceBergen” has the meaning provided in the AmerisourceBergen
Intercreditor Agreement.

 

“AmerisourceBergen Indebtedness” has the meaning provided in the
AmerisourceBergen Intercreditor Agreement.

 

“AmerisourceBergen Intercreditor Agreement” means the Intercreditor Agreement
dated on or about December 20, 2017 between AmerisourceBergen and the
Administrative Agent, as amended, supplemented, modified or refinanced with the
consent of the Administrative Agent.

 

“AmerisourceBergen Inventory Collateral” has the meaning provided in the
AmerisourceBergen Intercreditor Agreement.

 

“AmerisourceBergen Vendor Contract” means the contracts giving rise to the
AmerisourceBergen Indebtedness or pursuant to which a Lien is granted by
Borrower or any other Loan Party in favor of AmerisourceBergen, including but
not limited to the Prime Vendor Agreement dated as of January 1, 2012 among
Borrower, the other subsidiaries party thereto and AmerisourceBergen, and the
Credit Agreement dated July 13, 2010 among Borrower, the other Loan Parties
party thereto and AmerisourceBergen, in each case as amended, supplemented,
modified or refinanced in a manner not materially adverse to the Lenders.  For
purposes of this definition, it is acknowledged and agreed that changes to
pricing terms and extensions of the term of the AmerisourceBergen Vendor
Contract shall not be deemed to be materially adverse to the Lenders.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Creditor” has the meaning set forth in Section 9.18(b).

 

3

--------------------------------------------------------------------------------


 

“Applicable Funding Account” means the applicable account of the Borrower that
shall be specified in a written notice signed by a Financial Officer and
delivered to (and, in the case of any account located outside the United States,
reasonably approved by) the Administrative Agent.

 

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Revolving Lender’s Revolving Commitment at such time, subject to adjustment as
required to give effect to any reallocation of LC Exposure or Swingline Exposure
made pursuant to paragraph (a)(iv) of Section 2.20.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments of Revolving Loans, LC Exposures and Swingline
Exposures that occur after such termination or expiration and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day, (a) with respect to any (i) ABR Loan that
is an Initial Term B Loan, 3.50%  per annum and (ii) Eurocurrency Loan that is
an Initial Term B Loan, 4.50% per annum, (b) with respect to any Incremental
Term Loan of any Series, the rate per annum specified in the Incremental
Facility Amendment establishing the Incremental Term Commitments of such
Series and (c) with respect to any ABR Loan or Eurocurrency Loan that is a
Revolving Loan, an Initial Term A Loan or a Swingline Loan, or with respect to
the commitment fees payable hereunder, the applicable rate per annum set forth
below under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Total Net Leverage Ratio as of the end
of the fiscal quarter of the Company for which consolidated financial statements
have theretofore been most recently delivered pursuant to Section 5.01(a) or
5.01(b); provided that, for purposes of clause (c), until the date of the
delivery of the consolidated financial statements pursuant to Section 5.01(a) or
5.01(b) as of and for the first full fiscal quarter of the Borrower ended after
the Closing Date, the Applicable Rate shall be based on the rates per annum set
forth in Category 1:

 

Total Net Leverage
Ratio:

 

Eurocurrency
Spread

 

ABR Spread

 

Commitment Fee
Rate

 

Category 1
> 4.00 to 1.00

 

2.50

%

1.50

%

0.40

%

Category 2
< 4.00 to 1.00 but >
3.00 to 1.00

 

2.25

%

1.25

%

0.40

%

Category 3
< 3.00 to 1.00 but >
2.00 to 1.00

 

2.00

%

1.00

%

0.35

%

Category 4
< 2.00 to 1.00

 

1.75

%

0.75

%

0.30

%

 

4

--------------------------------------------------------------------------------


 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Net Leverage Ratio shall be effective during the period
commencing on and including the 5th Business Day following the date of delivery
to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements (commencing with the financial statements for
the first full fiscal quarter ending after the Closing Date) indicating such
change and ending on the date immediately preceding the effective date of the
next such change.  Notwithstanding the foregoing, unless waived by the Required
Lenders, the Applicable Rate shall be based on the rates per annum set forth in
Category 1 if the Company fails to deliver the consolidated financial statements
required to be delivered pursuant to Section 5.01(a) or 5.01(b) or any
Compliance Certificate required to be delivered pursuant hereto, in each case
within the time periods specified herein for such delivery, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof. If the Borrower’s calculation
of the Total Net Leverage Ratio used to determine the applicable Category is
subsequently determined to be incorrect and the corrected Total Net Leverage
Ratio would have resulted in a higher Applicable Rate for such applicable period
of time prior to it being corrected, the Borrower shall pay to the
Administrative Agent within 3 Business Days of demand and for the account of the
Lenders to whom such amounts would have been paid, an amount equal to the amount
of additional interest and fees that would have been payable (over what has
already been paid) had such higher Applicable Rate been in effect at the
beginning of the applicable period.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means JPMorgan Chase Bank, N.A. and Capital One, National
Association in their respective capacities as joint lead arrangers and
bookrunners for the credit facilities provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Auction Manager” has the meaning set forth in Section 2.24(a).

 

“Auction Notice” means an auction notice given by the Company in accordance with
the Auction Procedures with respect to an Auction Purchase Offer.

 

“Auction Procedures” means the auction procedures with respect to Auction
Purchase Offers set forth in Exhibit J hereto.

 

“Auction Purchase Offer” means an offer by the Company to purchase Term Loans of
one or more Classes pursuant to modified Dutch auctions conducted in accordance
with the Auction Procedures and otherwise in accordance with Section 2.24.

 

5

--------------------------------------------------------------------------------


 

“Authorized Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer or assistant treasurer, of
the applicable Loan Party.

 

“Available Amount” means, as of any time, the excess, if any, of:

 

(a)                                 the sum of (i) $25,000,000, plus (ii) the
Cumulative Company’s ECF Share, plus (iii) the Net Proceeds received by the
Company from the issuance of Qualified Equity Interests of the Company (other
than the issuance of Equity Interests to any Subsidiary) and of Indebtedness and
Disqualified Equity Interests of the Company which have been exchanged or
converted into Qualified Equity Interests of the Company, in each case incurred
or issued after the Closing Date, plus (iv) the Net Proceeds of Dispositions of
Investments made using the Available Amount (in an amount, together with amounts
added pursuant to clause (v) below, not to exceed the amount of such Investment
made using the Available Amount), plus (v) returns, profits, distributions and
similar amounts received in cash or Permitted Investments on Investments made
using the Available Amount (in an amount, together with amounts added pursuant
to clause (iv) above, not to exceed the amount of such Investments made using
the Available Amount), plus (vi) cash distributions from any Unrestricted
Subsidiary that have been transferred to the Company or any of its Subsidiaries
in an amount not to exceed the amount of the Investment of the Company and its
Subsidiaries in such Unrestricted Subsidiary made using the Available Amount;
over

 

(b)                                 the sum of all Investments made prior to
such time in reliance on Section 6.04(w)(iii), plus all Restricted Payments made
prior to such time in reliance on Section 6.08(a)(viii)(B), plus all
expenditures in respect of Indebtedness made prior to such time in reliance on
Section 6.08(b)(v)(B), in each case utilizing the Available Amount or portions
thereof in effect on the date of any such Investment, Restricted Payment or
expenditure.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment.

 

“Base Incremental Amount” means, as of any date, an amount equal to
(a) $125,000,000 less (b) the sum of (i) the aggregate amount of Incremental
Commitments

 

6

--------------------------------------------------------------------------------


 

established pursuant to Section 2.21 prior to such date in reliance on the Base
Incremental Amount and (ii) the aggregate original principal amount of
Alternative Incremental Facility Indebtedness incurred pursuant to
Section 6.01(l) prior to such date in reliance on the Base Incremental Amount.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means the Company.

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Minimum” means $500,000.

 

“Borrowing Multiple” means $250,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, substantially in the form of Exhibit B or any other
form approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in U.S. Dollars in the London interbank market.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures (including capitalized
software expenditures) of the Company and its Subsidiaries that are (or should
be) set forth in a consolidated statement of cash flows of the Company for such
period prepared in accordance with GAAP, excluding (i) any such expenditures
made to restore, replace or rebuild assets to the condition of such assets
immediately prior to any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, such
assets to the extent such expenditures are made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such casualty,
damage, taking, condemnation or similar proceeding, (ii) any such expenditures
constituting Permitted Acquisitions or any other acquisition of all the Equity
Interests in, or all or substantially all the assets of (or the assets
constituting a business unit, division, product line or line of business of),
any Person and related costs and expenses and (iii) any such expenditures in the
form of a substantially contemporaneous exchange of similar

 

7

--------------------------------------------------------------------------------


 

property, plant, equipment or other capital assets, except to the extent of cash
or other consideration (other than the assets so exchanged), if any, paid or
payable by the Company and its Subsidiaries, and (b) such portion of principal
payments on Capital Lease Obligations made by the Company and its Subsidiaries
during such period as is attributable to additions to property, plant and
equipment that have not otherwise been reflected on the consolidated statement
of cash flows as additions to property, plant and equipment for such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to any
subsequent changes in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010, or a
substantially similar pronouncement).  The amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.  For purposes
of Section 6.02, a Capital Lease Obligation shall be deemed to be secured by a
Lien on the property being leased and such property shall be deemed to be owned
by the lessee.

 

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

 

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Company or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Company or any Subsidiary.

 

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

 

“CFC Holding Company” means a Subsidiary, substantially all of the assets of
which consist of Equity Interests or Indebtedness of (a) one or more CFCs or
(b) one or more CFC Holding Companies.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) other than
Permitted Holders of Equity Interests in the Company representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Company; (b) persons who were (i) directors of the
Company on the Closing Date, (ii) nominated or approved by the board of
directors of the Company or (iii) appointed by directors who were directors of
the Company on the Closing Date or were nominated or approved as provided in
clause (ii) above ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the Company; or (c) the occurrence of any
“change in control” (or similar event, however denominated) with respect to the
Company under and as defined in any indenture or other agreement or instrument
evidencing or governing the rights of the holders of any Material Indebtedness
of the Company.

 

8

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term A
Loans, Initial Term B Loans, Incremental Term Loans of any Series, Revolving
Loans or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is an Initial Term A Loan Commitment, an Initial Term B Loan Commitment, an
Incremental Term Commitment of any Series or a Revolving Commitment, and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.  Additional Classes of Loans, Borrowings, Commitments and Lenders may be
established pursuant to Sections 2.21, 2.22 and 2.23.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), which date is
December 20, 2017.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Company, the other Loan Parties and the Administrative Agent, substantially in
the form of Exhibit C.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Administrative Agent shall have received
from the Company and each Designated Subsidiary either (i) a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person or
(ii) in the case of any Person that becomes a Designated Subsidiary after the
Closing Date, a supplement to the Collateral Agreement, substantially in the
form specified therein, duly executed and delivered on behalf of such Person,
together with documents of the type referred to in paragraph (b) of Section 4.01
and, to the extent reasonably requested by the Administrative Agent, opinions of
the type referred to in paragraph (a) of Section 4.01, with respect to such
Designated Subsidiary;

 

9

--------------------------------------------------------------------------------


 

(b)                                 (i) all outstanding Equity Interests in any
Subsidiary (other than Excluded Equity Interests), in each case directly owned
by any Loan Party, shall have been pledged pursuant to the Collateral Agreement
and (ii) the Administrative Agent shall, to the extent required by the
Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(c)                                  all (i) Indebtedness of the Company and
each Subsidiary that is owing to any Loan Party shall be evidenced by a
promissory note and (ii) Indebtedness (other than intercompany Indebtedness) for
borrowed money in a principal amount exceeding $5,000,000 (individually) or
$10,000,000 (in the aggregate) that is owing to any Loan Party and evidenced by
a promissory note shall, in each case, have been pledged pursuant to the
Collateral Agreement or a supplement to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

(d)                                 all documents and instruments, including
Uniform Commercial Code financing statements, required by Requirements of Law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to evidence the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement”, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording; and

 

(e)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each Mortgaged Property
duly executed and delivered by the record owner of such Mortgaged Property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid and
enforceable first Lien on the Mortgaged Property described therein, free of any
other Liens except as permitted under Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, (iii) any items required pursuant to Section 5.15 and
(iv) such surveys, abstracts and legal opinions, in each case, as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.18 to satisfy the Collateral
and Guarantee Requirement with respect to the items specified in Schedule 5.18
and (y) Section 5.11 to satisfy the Collateral and Collateral Requirement with
respect to Designated Subsidiaries newly acquired or formed (or which first
become Designated Subsidiaries) after the Closing Date and with respect to
assets acquired after the Closing Date that do not automatically constitute
Collateral under the Collateral Agreement, (b) the foregoing provisions of this
definition shall not require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Loan Parties, or
the provision of Guarantees by any Subsidiary, as to which the Administrative
Agent and the

 

10

--------------------------------------------------------------------------------


 

Company reasonably agree that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets, or providing such
Guarantees (taking into account any adverse Tax consequences to the Company and
the Subsidiaries (including the imposition of, or increase in, withholding or
other material Taxes)), shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (c) Liens required to be granted from time to
time pursuant to the term “Collateral and Guarantee Requirement” shall be
subject to exceptions and limitations set forth in the Security Documents and,
to the extent appropriate in the applicable jurisdiction, as reasonably agreed
between the Administrative Agent and the Company and (d) in no event shall the
Collateral include any Excluded Assets. The Administrative Agent may, without
the consent of any Lender, grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables (subject to Section 5.15, as applicable) with
respect to particular assets or the provision of any Guarantee by any Designated
Subsidiary (including extensions beyond the Closing Date or in connection with
assets acquired, or Designated Subsidiaries formed or acquired, after the
Closing Date) where it and the Company reasonably agree that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.  In addition, in no event shall (a) control agreements or control or
similar arrangements be required with respect to cash deposit or securities
accounts, (b) notice be required to be sent to account debtors or other
contractual third parties prior to the occurrence and absent the continuance of
an Event of Default, (c) perfection be required with respect to letter of credit
rights and commercial tort claims (except to the extent perfected through the
filing of Uniform Commercial Code financing statements), or (d) security
documents governed by the laws of a jurisdiction other than the United States or
any State thereof or the District of Columbia be required.

 

JPMorgan Chase Bank, N.A. has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the
National Flood Insurance Reform Act of 1994, the Biggert-Waters Flood Insurance
Act of 2012, as such statutes may be amended or re-codified from time to time,
any substitution therefor and any regulations promulgated thereunder (the “Flood
Laws”). JPMorgan Chase Bank, N.A., as administrative agent or collateral agent
on a syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, JPMorgan Chase Bank, N.A., as
Administrative Agent, reminds each lender and participant in the facility that,
pursuant to the Flood Laws, each federally regulated lender (whether acting as a
lender or participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

 

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment, Initial Term Loan Commitment, Incremental Term Commitment of any
Series or any combination thereof (as the context requires).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” means Diplomat Pharmacy, Inc., a Michigan corporation.

 

11

--------------------------------------------------------------------------------


 

“Company Material Adverse Effect” means (with, solely for purposes of this
definition, all capitalized terms used in this definition having the meanings
ascribed thereto in the Acquisition Agreement as in effect on November 15, 2017)
any change, effect, event or occurrence that, individually or in the aggregate,
(a) does, or would be reasonably expected to, prevent or materially impair,
delay or affect the ability of the Company or the Blocker Sellers to consummate
the Transactions or (b) has had or would reasonably be expected to have a
material adverse effect on the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Company and the
Subsidiary taken as a whole; provided, however, that in the case of this clause
(b), none of the following shall be deemed in themselves to constitute a
Material Adverse Effect and excluding any change, effect, event or occurrence
arising from the following: (i) the announcement or pendency or consummation of
the Transactions, including any related losses or threatened losses of
employees, customers, suppliers, distributors or others having relationships
with the Company; (ii) any change, effect, event or occurrence in any industry
in which the Company participates, the U.S. economy or any other economy where
the Company conducts business (in each case, as a whole) or the capital, banking
or financing markets in general or the markets in which the Company operates or
any geographical area in which the Company conducts its business; (iii) any “act
of God” including weather, natural disasters and earthquakes, hostilities, acts
of war, sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions; (iv) any change in global, national or regional political
conditions; (v) changes after the date hereof in GAAP or any change in any
applicable Laws, rules or regulations issued by any Governmental Entity;
(vi) any failure, in and of itself, by the Company to meet any internal
projections or forecasts for any period ending on or after the date of the
Agreement (but not the change, effect, event or occurrence underlying, causing
or contributing to such failure to the extent such change, effect, event or
occurrence would otherwise constitute or contribute to a Material Adverse Effect
under this definition); (vii) any existing event or occurrence or circumstance
of which the Purchaser has actual knowledge on November 15, 2017 as a result of
such existing event or occurrence or circumstance having been expressly
disclosed in reasonable detail in the Disclosure Schedules; or (viii) any action
taken by a party to the Agreement as expressly required by the Purchaser;
except, in the case of the foregoing clauses (ii) through (v), any change,
effect, event or occurrence that has a material disproportionate effect on the
Company or the Subsidiary or the business, assets, liabilities, condition
(financial or otherwise) or results of operations of the Company or the
Subsidiary as compared to other participants in the industry in which the
Company or the Subsidiary operate.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D or any other form approved by the Administrative Agent.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 2017, relating to the credit facilities provided for
herein.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with respect to the Company and its Subsidiaries on
a consolidated basis in accordance with GAAP, for any period, Consolidated Net
Income for

 

12

--------------------------------------------------------------------------------


 

such period, plus without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of:

 

(a)                                 (i)                                    
consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),

 

(ii)                                  provision for taxes based on income,
profits or losses, including foreign withholding taxes, and for corporate
franchise, capital stock, net worth and value-added taxes, in each case during
such period,

 

(iii)                               all amounts attributable to depreciation,
depletion and amortization for such period (excluding amortization expense
attributable to a prepaid cash expense that was paid in a prior period),

 

(iv)                              any extraordinary losses or charges for such
period,

 

(v)                                 any Non-Cash Charges for such period;
provided that any cash payment made with respect to any Non-Cash Charges added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a)(v) (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made,

 

(vi)                              any losses for such period attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(vii)                           any unrealized losses for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements or attributable solely to fluctuations in currency value,

 

(viii)                        the cumulative effect for such period of a change
in accounting principles,

 

(ix)                              non-recurring out-of-pocket transactional
fees, costs and expenses relating to (a) the Transactions, Permitted
Acquisitions, Investments, Indebtedness, securities offerings and Dispositions,
and (b) any attempted consummation of any Permitted Acquisition, Investment, or
securities offering or Disposition, in each case, including legal fees, advisory
fees and upfront financing fees,

 

(x)                                 charges and expenses (whether cash or
non-cash) comprised of earnouts and deferred purchase price obligations incurred
in connection with the LDI Acquisition, acquisitions consummated prior to the
Closing Date or any Permitted Acquisition,

 

(xi)                              out-of-pocket transaction fees, costs and
expenses incurred in connection with any amendments or waivers under this
Agreement or any other Loan Document,

 

13

--------------------------------------------------------------------------------


 

(xii)                           losses for which third party insurance or
indemnity recovery is actually received in cash during such period,

 

(xiii)                        non-recurring fees, costs and expenses related to
the termination of vendor agreements in an aggregate amount not to exceed
$2,000,000 in the aggregate in any Test Period,

 

(xiv)                       one-time non-recurring or unusual expenses or losses
that are disclosed in the Borrower’s filings with the SEC, including, without
limitation, relocation costs, restructuring costs, severance costs, losses in
connection with non-ordinary course Dispositions and other one-time
non-recurring or unusual expenses or losses not otherwise added back to
Consolidated EBITDA in an aggregate amount for this clause (xiv) not to exceed
3.5% of Consolidated EBITDA (before giving effect to such addback) in the
aggregate in any Test Period,

 

(xv)                          payroll taxes paid in connection with the
redemption of employee, officer, director or consultant options, not to exceed
$3,000,000 in the aggregate in any Test Period, plus

 

(b)                                 Pro Forma Adjustments in connection with the
LDI Acquisition, Permitted Acquisitions and other acquisitions consummated
during such period (including to the extent such period occurred prior to the
Closing Date); provided that (i) such Pro Forma Adjustments shall be calculated
net of the amount of actual benefits realized and (ii) the aggregate amount of
all amounts under this clause (b) that increase Consolidated EBITDA in any Test
Period shall not exceed, and shall be limited to, 10% of Consolidated EBITDA in
respect of such Test Period (calculated before giving effect to such adjustments
and all other adjustments to Consolidated EBITDA); and minus

 

(c)                                  without duplication and to the extent
included in determining such Consolidated Net Income:

 

(i)                                     any extraordinary gains for such period,

 

(ii)                                  any non-cash gains for such period,
including with respect to write-ups of assets or goodwill,

 

(iii)                               any gains attributable to the early
extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(iv)                              the cumulative effect for such period of a
change in accounting principles, and

 

(v)                                 any unrealized gains for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements or attributable solely to fluctuations in currency value,

 

14

--------------------------------------------------------------------------------


 

provided further that, Consolidated EBITDA for any period shall be calculated so
as to exclude (without duplication of any adjustment referred to above) non-cash
foreign translation gains and losses. Notwithstanding anything to the contrary
contained herein, but subject to the next sentence and (without duplication)
exclusive of any Pro Forma Adjustments permitted in accordance with clause
(b) above (other than those arising from the LDI Acquisition or other
acquisitions announced prior to the Closing Date, which are included in the
below), Consolidated EBITDA shall be deemed to be $34,170,000, $36,601,000,
$36,923,000 and $41,276,000 for the fiscal quarters ended on December 31, 2016,
March 31, 2017, June 30, 2017 and September 30, 2017, respectively.  For
purposes of calculating Consolidated EBITDA for any period to determine the
Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio or the Interest Coverage Ratio, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis in accordance with
Section 1.04(b); and provided further that, for the avoidance of doubt, with
respect to the Company and its Subsidiaries for the period from October 1, 2017
through the Closing Date, Consolidated EBITDA shall be calculated in a manner
consistent with the methodology used to calculate the amounts in the immediately
preceding proviso.

 

“Consolidated Four Quarter EBITDA” means, as of any date of determination,
Consolidated EBITDA for the Test Period most recently ended for such date for
which financial statements shall have been delivered pursuant to Sections
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the pro forma financial
statements delivered pursuant to Section 4.01(n), calculated on a Pro Forma
Basis in accordance with Section 1.04(b).

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
other cash distributions actually paid by such Person to the Company or, subject
to clauses (b) and (c) of this proviso, any consolidated Subsidiary during such
period, (b) the income of, and any amounts referred to in clause (a) of this
proviso paid to, any Subsidiary (other than a Subsidiary Loan Party) to the
extent that, on the date of determination, the declaration or payment of cash
dividends or other cash distributions by such Subsidiary of that income is not
at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other cash distributions have been legally and
effectively waived, and (c) the income or loss of, and any amounts referred to
in clause (a) of this proviso paid to, any consolidated Subsidiary that is not
wholly-owned by the Company to the extent such income or loss or such amounts
are attributable to the noncontrolling interest in such consolidated
Subsidiary.  Notwithstanding the foregoing, the amount of any cash dividends
paid by any Unrestricted Subsidiary and received by the Company or the
Subsidiaries during any such period shall be included, without duplication and
subject to clauses (b) and (c) of the proviso in the immediately preceding
sentence, in the calculation of Consolidated Net Income for such period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to

 

15

--------------------------------------------------------------------------------


 

exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

 

“Cumulative Company’s ECF Share” means, as of any date of determination, for
each fiscal year (commencing with the fiscal year ending December 31, 2018) with
respect to which a Compliance Certificate has been delivered in connection with
the delivery of annual financial statements pursuant to Section 5.01(a), an
amount (in no event less than zero) equal to the sum of the Retained Percentage
of Excess Cash Flow for such fiscal years covered by such Compliance
Certificates.

 

“Declined Amount” has the meaning set forth in Section 2.11(c).

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Revolving Lender notifies the Administrative Agent in writing that such
failure is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Company or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) cannot be satisfied), (c) has failed, within
three Business Days after request by a Credit Party, made in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such written certification, (d) has, or has a direct or indirect parent
company that has, become the subject of a Bankruptcy Event or a Bail-In Action,
or (e) has, or has a direct or indirect parent company that has, had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of (a) the ownership or acquisition of any equity interest in that Lender
or its Revolving Lender Parent by a Governmental Authority or (b) if such Lender
and its parent entities are solvent, the appointment of a receiver, conservator,
trustee, administrator or other similar official by a Governmental Authority
having regulatory authority over such Lender or such parent under or based on
the law in the country where it is subject to

 

16

--------------------------------------------------------------------------------


 

home jurisdiction, if applicable law requires that such appointment not be
disclosed, in each case, so long as such ownership interest or appointment, as
applicable, does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Revolving Lender is a Defaulting Lender under any one or more of
clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Revolving Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20) upon delivery of written notice of such determination
to the Company, each Issuing Bank, the Swingline Lender and each other Lender.

 

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                                 matures or is mandatorily redeemable (other
than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or

 

(c)                                  is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by the Company or any Subsidiary, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Closing Date, the Closing Date); provided,
however, that (i) an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Document Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments and (ii) an Equity Interest in any Person that is
issued to any employee or to

 

17

--------------------------------------------------------------------------------


 

any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Documentation Agents” means Bank of America, N.A., Citizens Banks, N.A., Fifth
Third Bank, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, N.A., in
their capacity as documentation agents for the credit facilities provided for
herein.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“ECF Percentage” means 75%; provided, that, starting with respect to the first
full fiscal year of the Borrower ended after the Closing Date (or if the Closing
Date occurs in 2018, starting with the fiscal year of the Borrower ended in 2018
based on the Excess Cash Flow from the Closing Date to the last day of such
fiscal year), the ECF Percentage shall be reduced to (a) 50% if the Total Net
Leverage Ratio as of the last day of such fiscal year is less than 4.25 to 1.00
but greater than or equal to 3.75 to 1.00, (b) 25% if the Total Net Leverage
Ratio as of the last day of such fiscal year is less than 3.75 to 1.00 but
greater than or equal to 3.25 to 1.00 and (c) 0% if the Total Net Leverage Ratio
as of the last day of such fiscal year is less than 3.25 to 1.00.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person or (ii) except to the extent permitted
under Sections 2.24 and 9.04(e), the Company, any Subsidiary or any other
Affiliate of the Company.

 

“Environmental Laws” means all Requirements of Law relating to pollution or the
protection of the environment or natural resources (or, as it relates to
exposure to hazardous or toxic substances, human health and safety matters).

 

“Environmental Liability” means any liability, obligation, loss, claim, lawsuit
or order, contingent or otherwise (including any liability for damages, costs of
environmental

 

18

--------------------------------------------------------------------------------


 

remediation, fines, penalties and indemnities) directly or indirectly resulting
or arising from (a) the violation of any Environmental Law or Environmental
Permit, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the Release or threatened Release of
any Hazardous Materials, (d) exposure to any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization issued or
required under Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests in a trust or other equity ownership
interests (whether voting or non-voting) in, or interests in the income or
profits of, a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing (other than, prior to
the date of such conversion, Indebtedness that is convertible into Equity
Interests).

 

“Equity Issuance To Seller” means the issuance of common stock of the Company to
the Sellers as consideration for the LDI Acquisition in at least the amount and
in the manner provided for in the Acquisition Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001(a)(14) of ERISA or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) the existence, with respect to any Plan of the Borrower,
of a non-exempt Prohibited Transaction; (b) any Reportable Event; (c) any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (d) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, (e) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); (f) the incurrence
by the Borrower or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan; (g) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (h) the incurrence by the Borrower or any ERISA Affiliate
of any liability under Section 4063 of ERISA or under Part I of Subtitle E of
Title IV of ERISA with respect to the withdrawal or partial withdrawal by the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; (i) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the

 

19

--------------------------------------------------------------------------------


 

imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in “endangered” or “critical” status (within the meaning of Section 432
of the Code or Section 305 of ERISA) or terminated (within the meaning of
Section 4041A of ERISA); (j) the failure by the Borrower or any ERISA Affiliate
to pay when due (after expiration of any applicable grace period) any
installment payment with respect to Withdrawal Liability under Section 4201 of
ERISA; or (k) a Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, an amount equal to:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such fiscal
year, adjusted to exclude any gains or losses attributable to Prepayment Events;

 

(ii)                                  depreciation, depletion, amortization and
other Non-Cash Charges, expenses or losses, including the non-cash portion of
interest expense, deducted in determining such Consolidated Net Income or loss
for such fiscal year;

 

(iii)                               the sum of (x) the amount, if any, by which
Net Working Capital decreased during such fiscal year (except as a result of the
reclassification of items from short-term to long-term or vice-versa) and
(y) the net amount, if any, by which the consolidated deferred revenues of the
Company and its consolidated Subsidiaries increased during such fiscal year; and

 

(iv)                              income tax expense, including penalties and
interest, to the extent deducted in determining Consolidated Net Income for such
fiscal year;

 

minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                     the amount of all non-cash gains
included in arriving at such Consolidated Net Income for such fiscal year;

 

(ii)                                  the sum of (x) the amount, if any, by
which Net Working Capital increased during such fiscal year (except as a result
of the reclassification of items from long-term to short-term or vice-versa) and
(y) the net amount, if any, by

 

20

--------------------------------------------------------------------------------


 

which the consolidated deferred revenues of the Company and its consolidated
Subsidiaries decreased during such fiscal year;

 

(iii)                               the sum of, in each case except to the
extent financed with Excluded Sources, (x) the aggregate amount of Capital
Expenditures by the Company and its consolidated Subsidiaries made in cash for
such fiscal year (except to the extent attributable to the incurrence of Capital
Lease Obligations), (y) the aggregate amount of cash consideration paid during
such fiscal year by the Company and its consolidated Subsidiaries to make
Permitted Acquisitions and other Investments (including contingent earn out
payments and other purchase price adjustments) permitted under Section 6.04
(excluding intercompany Investments and Investments in cash and cash
equivalents) and (z) payments in cash made by the Company and its consolidated
Subsidiaries with respect to any noncash charges added back pursuant to clause
(a)(ii) above in computing Excess Cash Flow for any prior fiscal year;

 

(iv)                              except to the extent financed with Excluded
Sources, the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid in cash by the Company and its consolidated Subsidiaries during such
fiscal year (together with any related premium, make-whole or penalty payments
paid in cash), excluding (x) revolving extensions of credit (except to the
extent that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments and excluding in any event
prepayments of Revolving Loans) and (y) optional prepayments of Term Loans
pursuant to Section 2.11(a);

 

(v)                                 (x) income taxes, including penalties and
interest, and (y) payments and other contributions to employee pension benefit,
retirement or similar plans, in each case paid in cash during such period;

 

(vi)                              to the extent not deducted in the calculation
of Consolidated Net Income, (x) transaction expenses incurred in connection with
the Transactions and (y) transaction expenses incurred in connection with any
Permitted Acquisition or other Investment permitted under Section 6.04
(excluding intercompany Investments and Investments in cash and cash
equivalents), in each case paid in cash during such period; and

 

(vii)                           without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Company and its consolidated Subsidiaries pursuant to
binding contracts entered into prior to or during such period related to
Permitted Acquisitions, other Investments permitted under Section 6.04
(excluding intercompany Investments and Investments in cash and cash
equivalents), or Capital Expenditures to the extent expected to be made during
the period of four consecutive fiscal quarters following the end of such period
(provided that, to the extent such consideration is not actually paid in such
future period, such amount shall increase Excess Cash Flow with respect to such
future period).

 

21

--------------------------------------------------------------------------------


 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Assets” means (a) any fee-owned real property with an assessed value
for real estate taxation purposes of less than $5,000,000 and all leasehold
interests; (b) motor vehicles and other assets subject to certificates of title
(other than to the extent a security interest in such assets can be perfected by
filing a Uniform Commercial Code financing statement); (c) Excluded Equity
Interests; (d) commercial tort claims with a value of less than $5,000,000;
(e) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement or create a
right of termination in favor of any other party thereto (other than the Company
or any Subsidiary thereof) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibition; and (f) “intent-to-use”
trademark applications; provided that no assets or property that secures any
AmerisourceBergen Indebtedness shall constitute an Excluded Asset; provided
further that for the avoidance of doubt the Proceeds (as defined in the
Collateral Agreement) of any Excluded Asset shall not constitute Excluded
Assets, unless such Proceeds otherwise separately constitute assets or property
described in any of clauses (a) through (f) above.

 

“Excluded Equity Interests” means (a) any Equity Interests that consist of
voting stock of a Subsidiary that is a CFC or a CFC Holding Company in excess of
65% of the outstanding voting stock (or 65% of the outstanding Equity Interests
in the case of an entity that is not a corporation for U.S. federal income tax
purposes) of such Subsidiary, (b) any Equity Interests if, to the extent, and
for so long as, the grant of a Lien thereon to secure the Obligations is
effectively prohibited by any Requirements of Law; provided that such Equity
Interest shall cease to be an Excluded Equity Interest at such time as such
prohibition ceases to be in effect, and (c) Equity Interests in joint ventures
permitted under this Agreement to the extent and for so long as the granting of
security interests in such Equity Interests would be prohibited by the
Organizational Documents or shareholder agreements or similar contracts between
the owners of the Equity Interests of such joint venture (provided the Borrower
shall have taken commercially reasonable efforts to obtain a waiver of such
restriction); provided that such Equity Interest shall cease to be an Excluded
Equity Interest at such time as such prohibition ceases to be in effect.

 

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations, (b) the Net Proceeds of any
Disposition of assets made in reliance on Section 6.05(l), (c) proceeds of any
issuance or sale of Equity Interests in the Company or any capital contributions
to the Company and (d) amounts used in reliance on clause (a)(ii) of the
Available Amount.

 

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Significant Subsidiary, (b) any Subsidiary that is a CFC or a CFC Holding
Company (and accordingly, in no event shall a CFC or a CFC Holding Company be
required to enter into any Security Document or pledge any assets hereunder),
(c) any Subsidiary formed or acquired after the Closing Date that is prohibited
by Requirements of Law from guaranteeing the Loan Document Obligations and
(d) any non-wholly-owned Subsidiary that is prohibited by its

 

22

--------------------------------------------------------------------------------


 

Organizational Documents or any joint venture or similar documents from
guaranteeing the Loan Document Obligations; provided that any Subsidiary shall
cease to be an Excluded Subsidiary at such time as none of clauses (a), (b),
(c) or (d) above apply to it.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, and only for so long as, the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, as applicable, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guarantee of such Loan Party or the grant by any Loan Party of a security
interest, as applicable, becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Commitment
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Excluded Term Lender” means any Term Lender that, if it were a Revolving
Lender, would be a Defaulting Lender pursuant to clause (d) or (e) of the
definition of Defaulting Lender herein, and the Administrative Agent shall make
such determination and give notice thereof in accordance with, and with the
effect specified, in the last sentence of such definition.

 

“Existing Credit Facility” means the Second Amended and Restated Credit
Agreement dated as of April 1, 2015 among the Company, General Electric Capital
Corporation as agent and the other parties thereto (including any amendments,
increases or other modifications thereof).

 

“Existing Indebtedness Refinancing” has the meaning set forth in the definition
of “Transactions”.

 

23

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.01, which letters of credit are outstanding on the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law, regulation, rule, promulgation, or
official agreement implementing an official government agreement with respect to
the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  If the Federal Funds Effective Rate
is less than zero, it shall be deemed zero for purposes of this Agreement.

 

“Financial Covenants” means the covenants set forth in Sections 6.12(a) and
6.12(b).

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“First Lien Net Leverage Ratio” means, on any date of determination, the ratio
of (a) an amount equal to (i) Total Indebtedness as of such date that is secured
by Liens on the assets or property of the Borrower or its Subsidiaries (other
than any such Liens that are expressly junior in priority to the Liens securing
the Loan Document Obligations), less (ii) the aggregate amount of Unrestricted
Cash as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended on or prior to such date.

 

“Flood Laws” has the meaning set forth in the definition of Collateral and
Guarantee Requirement.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA), program or agreement
that is not subject to U.S. law and is maintained or contributed to by, or
entered into with, the Borrower or any ERISA Affiliate, other than any employee
benefit plan, program or agreement that is sponsored or maintained exclusively
by a Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any contributions or payments required by applicable law or by the terms of such
Foreign Plan; (b) the failure to register or loss of good standing with
applicable Governmental Authorities of any such Foreign Plan required to be
registered with such Governmental Authorities; or (c) the failure of any Foreign
Plan to comply with any material provisions of applicable law and regulations or
with the material terms of such Foreign Plan.

 

24

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Company)).  The term
“Guarantee” used as a verb has a corresponding meaning.

 

25

--------------------------------------------------------------------------------


 

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, mercury, lime solids,
radon gas and all other substances, wastes or other pollutants (including
explosive, radioactive, hazardous or toxic substances or wastes) that are
regulated pursuant to, or would reasonably be expected to give rise to liability
under, any Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any Subsidiary shall be a Hedging Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.

 

“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.

 

“Incremental Acquisition Revolving Facility” means Incremental Revolving
Commitments designated as an “Incremental Acquisition Revolving Facility” by the
Company, the Administrative Agent and the applicable Incremental Lenders in the
applicable Incremental Facility Amendment, the effectiveness of which is
conditioned upon the consummation of a Permitted Acquisition or other
acquisition or Investment permitted hereunder (including the refinancing of
Indebtedness in connection therewith (to the extent required in connection with
such Permitted Acquisition, acquisition or Investment) and the payment of
related fees and expenses).

 

“Incremental Acquisition Term Facility” means Incremental Term Commitments
designated as an “Incremental Acquisition Term Facility” by the Company, the
Administrative Agent and the applicable Incremental Lenders in the applicable
Incremental Facility Amendment, the making of which is conditioned upon the
consummation of, and the proceeds of which will be used to finance, a Permitted
Acquisition or other acquisition or Investment permitted hereunder (including
the refinancing of Indebtedness in connection therewith (to the extent required
in connection with such Permitted Acquisition, acquisition or Investment) and
the payment of related fees and expenses).

 

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

 

“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.

 

“Incremental Facility Amendment” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term

 

26

--------------------------------------------------------------------------------


 

Commitments of any Series or Incremental Revolving Commitments and effecting
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.21.

 

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Amendment and Section 2.21, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure under such Incremental Facility Amendment.

 

“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

 

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Facility
Amendment and Section 2.21, to make Incremental Term Loans of any
Series hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Series to be made by such Lender.

 

“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Facility Amendment providing for
Incremental Term Commitments.

 

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

 

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.21.

 

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Amendment.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding, for the avoidance of doubt, trade
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding trade accounts payable, deferred compensation
arrangements for employees, directors

 

27

--------------------------------------------------------------------------------


 

and officers and other accrued obligations, in each case in the ordinary course
of business), (e) all Capital Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others.  The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.  Notwithstanding the foregoing,
the term “Indebtedness” shall not include (i) purchase price adjustments,
earnouts, holdbacks or deferred payments of a similar nature (including deferred
compensation representing consideration or other contingent obligations incurred
in connection with an acquisition), except in each case to the extent that such
amount payable is, or becomes, reasonably determinable and contingencies have
been resolved or such amount would otherwise be required to be reflected on a
balance sheet prepared in accordance with GAAP; (ii) current accounts payable
incurred in the ordinary course of business; (iii) obligations in respect of
non-competes and similar agreements; (iv) Hedging Obligations; (v) obligations
in respect of Cash Management Services; and (vi) licenses and operating leases.
The amount of Indebtedness of any Person for purposes of clause (i) above shall
(unless such Indebtedness has been assumed by such Person or such Person has
otherwise become liable for the payment thereof) be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Lender” means JPMorgan Chase Bank, N.A.

 

“Initial Term Loan” means an Initial Term A Loan and/or Initial Term B Loan, as
applicable.

 

“Initial Term Loan Commitment” means an Initial Term A Loan Commitment and/or
Initial Term B Loan Commitment, as applicable.

 

“Initial Term A Loan” means a Loan made pursuant to clause (c) of Section 2.01.

 

28

--------------------------------------------------------------------------------


 

“Initial Term A Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term A Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Initial Term A Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of the Lender’s Initial Term A
Loan Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Initial Term A
Loan Commitment, as applicable.  The initial aggregate amount of the Lenders’
Initial Term A Loan Commitments is $150,000,000.

 

“Initial Term B Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Initial Term B Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term B Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Initial Term B Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of the Lender’s Initial Term B
Loan Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Initial Term B
Loan Commitment, as applicable.  The initial aggregate amount of the Lenders’
Initial Term B Loan Commitments is $400,000,000.

 

“Intercreditor Agreement” means (a) in respect of Indebtedness intended to be
secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Company, (b) in respect of
Indebtedness intended to be secured by some or all of the Collateral on a junior
priority basis with the Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Company, (c) the
AmerisourceBergen Intercreditor Agreement and (d) with respect to any Permitted
Vendor Indebtedness, an intercreditor agreement on terms reasonably acceptable
to the Administrative Agent.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date to (b) consolidated cash interest expense of the Company and its
Subsidiaries for such Test Period.  Such consolidated interest expense for such
period shall be calculated on a Pro Forma Basis in accordance with
Section 1.04(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Loan Borrowing or Term Loan Borrowing in accordance with

 

29

--------------------------------------------------------------------------------


 

Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, to the extent made available by all Lenders of the
Class participating therein, twelve months thereafter), as the Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the Closing Date of the
most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, with respect to U.S. Dollars at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which that Screen Rate is available for U.S.
Dollars) that is shorter than the Impacted Interest Period and (b) the
applicable Screen Rate for the shortest period (for which that Screen Rate is
available for U.S. Dollars) that exceeds the Impacted Interest Period, in each
case, at such time.

 

“Investment” means, with respect to a specified Person, (a) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (b) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such other Person.  The amount, as of any date of determination, of (i) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the

 

30

--------------------------------------------------------------------------------


 

form of a Guarantee shall be determined in accordance with the definition of the
term “Guarantee”, (iii) any Investment in the form of a transfer of Equity
Interests or other non-cash property by the investor to the investee, including
any such transfer in the form of a capital contribution, shall be the fair value
(as determined reasonably and in good faith by the Company in accordance with
GAAP) of such Equity Interests or other property as of the time of the transfer,
minus any payments actually received in cash, or other property that has been
converted into cash or is readily marketable for cash, by such specified Person
representing a return of capital of such Investment, but without any adjustment
for increases or decreases in value of, or write-ups, write-downs or write-offs
with respect to, such Investment after the date of such transfer, (iv) any
Investment (other than any Investment referred to in clause (i), (ii) or
(iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness, other
securities or assets of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal or a return of capital, as the case may be, but without
any other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment, and (v) any Investment (other than any Investment referred to
in clause (i), (ii), (iii) or (iv) above) by the specified Person in any other
Person resulting from the issuance by such other Person of its Equity Interests
to the specified Person shall be the fair value (as determined reasonably and in
good faith by a Financial Officer of the Company) of such Equity Interests at
the time of the issuance thereof.  For purposes of Section 6.04, if an
Investment involves the acquisition of more than one Person, the amount of such
Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer of the Company.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A., (b) Capital One, National
Association, (c) each Revolving Lender that shall have become an Issuing Bank
hereunder as provided in Section 2.05(j) (other than any Person that shall have
ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder and (d) solely with respect
to Existing Letters of Credit, the issuer thereof.  Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).

 

“Judgment Currency” has the meaning set forth in Section 9.18(b).

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including in
respect of any

 

31

--------------------------------------------------------------------------------


 

Incremental Facility and including any Maturity Date that has been extended from
time to time in accordance with this Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit at such time that, in accordance with the terms of such
Letters of Credit, could upon satisfaction of drawing conditions be drawn
thereunder, and (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.

 

“LDI” means LDI Holding Company, LLC, a Delaware limited liability company.

 

“LDI Acquisition” means the acquisition by the Company of all the outstanding
Equity Interests of LDI pursuant to the Acquisition Agreement.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment or a Refinancing Facility Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Individual Sublimit” means, with respect to (a) JPMorgan Chase
Bank, N.A., $5,000,000, (b) Capital One, National Association, $5,000,000 and
(c) with respect to any additional Issuing Bank that becomes a party hereto
after the Closing Date, such amount as agreed between the Company and such
Issuing Bank and notified to the Administrative Agent in writing.

 

“LIBO Rate” means, with respect to a Eurocurrency Borrowing denominated in U.S.
Dollars for any Interest Period, (a) the applicable Screen Rate as of the
Specified Time on the Quotation Day, (b) if the applicable Screen Rate for U.S.
Dollars shall not be available at such time for such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
with respect to U.S. Dollars as of the Specified Time on the Quotation Day or
(c) if no Screen Rate or Interpolated Rate is available for such currency, then
Section 2.14 shall apply. If the LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided that with
respect to Initial Term B Loans, the LIBO Rate shall at no time be less than
1.00% per annum.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing

 

32

--------------------------------------------------------------------------------


 

lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower in cash of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans of such Borrower, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise,
(ii) each payment required to be made by such Borrower under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations of such Borrower under
this Agreement and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations (including with respect to
attorneys’ fees) and indemnification obligations, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Agreement and each of the other Loan Documents and
(c) the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to each of the Loan Documents (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

 

“Loan Documents” means this Agreement, any Incremental Facility Amendment, any
Refinancing Facility Agreement, any Loan Modification Agreement, the Collateral
Agreement, the other Security Documents, any Intercreditor Agreement, any
agreement designating an additional Issuing Bank as contemplated by
Section 2.05(j) and, except for purposes of Section 9.02, any promissory notes
delivered pursuant to Section 2.09(c) (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing).

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
among the Company and, if applicable, the Administrative Agent and one or more
Accepting Lenders, effecting one or more Permitted Amendments and such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.23.

 

“Loan Modification Offer” has the meaning set forth in Section 2.23(a).

 

“Loan Parties” means the Company and each Subsidiary Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment or any
Refinancing Facility Agreement.

 

33

--------------------------------------------------------------------------------


 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Majority in Interest”, when used in reference to Lenders of any Class (or as
applicable Classes), means, at any time, (a) in the case of the Revolving
Lenders, Lenders having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the sum of the Aggregate Revolving Exposure and
the unused Aggregate Revolving Commitment at such time (other than that
attributable to Defaulting Lenders), (b) in the case of the Term Lenders of any
Class, Lenders other than Excluded Term Lenders holding outstanding Term Loans
of such Class representing more than 50% of the aggregate principal amount of
all Term Loans of such Class outstanding at such time (other than Term Loans of
Excluded Term Lenders) and (c) in the case of the Revolving Lenders and Term A
Lenders, Lenders having Revolving Exposures, unused Revolving Commitments and
holding outstanding Term A Loans representing more than 50% of the sum of the
Aggregate Revolving Exposure, the unused Aggregate Revolving Commitment (other
than that attributable to Defaulting Lenders) and the aggregate principal amount
of all Term A Loans outstanding at such time (other than Term A Loans of
Excluded Term Lenders).

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions by the Company or any Subsidiary, of (a) Equity Interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment, as estimated in good faith by the Company,
but excluding earnout, contingent payment or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $5,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

 

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Company or any Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) the Company or any Subsidiary; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment, as
estimated in good faith by the Company, but excluding earnout, contingent
payment or similar payments) and all other consideration payable in connection
therewith (including payment obligations in respect of noncompetition agreements
or other arrangements representing acquisition consideration)) exceeds
$5,000,000.

 

34

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents) or Hedging Obligations of any
one or more of the Company and the Subsidiaries in an aggregate principal amount
of $25,000,000 or more.  For purposes of determining Material Indebtedness, the
“principal amount” of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if the applicable Hedging Agreement
were terminated at such time.

 

“Maturity Date” means the Term A Maturity Date, the Term B Maturity Date, the
Incremental Term Maturity Date with respect to Incremental Term Loans of any
Series or the Revolving Maturity Date, and any extended maturity date with
respect to all or a portion of any Class of Loans or Commitments hereunder
pursuant to a Refinancing Facility Agreement or a Loan Modification Agreement,
as the context requires.

 

“Maximum Incremental Ratio Amount” means an amount represented by Incremental
Commitments to be established pursuant to Section 2.21 or Alternative
Incremental Facility Indebtedness to be incurred pursuant to Section 6.01(l), as
the case may be, that would not, immediately after giving effect to the
establishment or incurrence thereof ((x) assuming that the full amount of any
Incremental Revolving Commitments have been borrowed as Revolving Loans and
(y) excluding from such pro forma calculation the Net Proceeds of such
Incremental Commitments or Alternative Incremental Facility Indebtedness (if
any)), cause the First Lien Net Leverage Ratio, calculated on a Pro Forma Basis
as of the date of incurrence of such Indebtedness, but including for purposes of
such calculation all such Incremental Commitments and Alternative Incremental
Facility Indebtedness, to exceed 3.75 to 1.00; provided that with respect to
Alternative Incremental Facility Indebtedness established pursuant to
Section 6.01(l) in lieu of the First Lien Net Leverage Ratio test applicable to
Incremental Commitments, such test with respect to such Alternative Incremental
Facility Indebtedness shall instead be: (1) in the case of such Indebtedness
secured on a pari passu basis with the Liens securing the Loan Document
Obligations, a First Lien Net Leverage Ratio not to exceed 3.75 to 1.00, (2) in
the case of such Indebtedness secured on a junior basis to the Liens securing
the Loan Document Obligations, a Secured Net Leverage Ratio not to exceed 4.25
to 1.00 or (3) in the case of such unsecured Indebtedness, a Total Net Leverage
Ratio not to exceed 5.00 to 1.00.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Minimum Extension Condition” has the meaning set forth in Section 2.23(a).

 

“MIRE Event” means, if there are any Mortgaged Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including any
Incremental Revolving Commitments, Incremental Term Loans or any other
incremental credit facilities hereunder, but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loan or (iii) the issuance,
renewal or extension of Letters of Credit).

 

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act.  For
purposes of this definition, “material information”

 

35

--------------------------------------------------------------------------------


 

means information concerning the Company, the Subsidiaries or any Affiliate of
any of the foregoing, or any of their securities, that would reasonably be
expected to be material for purposes of the United States Federal and State
securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations.  Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Mortgaged Property” means, (a) as of the Closing Date, for so long as owned by
any Loan Party, the properties set forth on Schedule 1.01A and (b) each parcel
of real property owned in fee by a Loan Party, and the improvements thereto,
that (together with such improvements) has an assessed value for real estate
taxation purposes of $5,000,000 or more, subject to the limitations in the
definition of the term “Collateral and Guarantee Requirement”.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds (which
term, for purposes of this definition, shall include Permitted Investments)
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all fees and
out-of-pocket expenses paid in connection with such event by the Company and the
Subsidiaries, (ii) in the case of a Disposition (including pursuant to a
Sale/Leaseback Transaction or a casualty or a condemnation or similar
proceeding) of an asset, (A) the amount of all payments required to be made by
the Company and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans, any Permitted First Priority Refinancing Indebtedness, any
Permitted Second Priority Refinancing Indebtedness and any Alternative
Incremental Facility Indebtedness) secured by such asset, (B) the pro rata
portion of net cash proceeds thereof (calculated without regard to this
subclause (B)) attributable to minority interests and not available for
distribution to or for the account of the Company and the Subsidiaries as a
result thereof, and (C) the amount of any liabilities directly associated with
such asset and retained by the Company or any Subsidiary and (iii) the amount of
all taxes paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries (including any taxes paid or payable in connection with
transferring or distributing any such amounts to the Company or any other Loan
Party), and the amount of any reserves established by the Company and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout,
holdback or similar obligations) reasonably estimated to be payable and that are
directly attributable to the occurrence of such event (as determined reasonably
and in good faith by a Financial Officer of the Company).  For purposes of this
definition, in the event any taxes estimated to be payable with respect to any
event as described in clause (b)(iii) above are determined by the Company or the
applicable Subsidiary not to be payable or any contingent liability reserve
established with respect to any event as

 

36

--------------------------------------------------------------------------------


 

described in clause (b)(iii) above shall be reduced, in an aggregate amount
equal to or greater than $500,000, the amount of such estimated taxes not
payable or reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such determination or reduction, of cash proceeds in
respect of such event.

 

“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Company and its consolidated Subsidiaries as of such date
(excluding cash and Permitted Investments) minus (b) the consolidated current
liabilities of the Company and its consolidated Subsidiaries as of such date
(excluding current liabilities in respect of Indebtedness).  Net Working Capital
at any date may be a positive or negative number.  Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.

 

“Non-Cash Charges” means any non-cash charges, including (a) any write-off for
impairment of long lived assets (including goodwill, intangible assets and fixed
assets such as property, plant and equipment), or of deferred financing fees or
investments in debt and equity securities, in each case, pursuant to GAAP,
(b) non-cash expenses resulting from or relating to the grant of stock options,
restricted stock awards or other equity-based incentives to any director,
officer or employee of the Company or any Subsidiary (excluding, for the
avoidance of doubt, any cash payments of income taxes made for the benefit of
any such Person in consideration of the surrender of any portion of such
options, stock or other incentives upon the exercise or vesting thereof),
(c) any non-cash charges resulting from (i) the application of purchase
accounting or (ii) investments in minority interests in a Person, to the extent
that such investments are subject to the equity method of accounting; provided
that Non-Cash Charges shall not include additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of accounts receivable, (d) the non-cash impact of accounting changes
or restatements and (e) non-cash charges and expenses resulting from pension
adjustments.

 

“Non-Compliant Assets” has the meaning set forth in the definition of Permitted
Acquisition.

 

“Non-Compliant Subsidiary” has the meaning set forth in the definition of
Permitted Acquisition.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

 

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

 

“Notice Period” as defined in Section 2.25.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that

 

37

--------------------------------------------------------------------------------


 

if none of such rates are published for any day that is a Business Day, the term
“NYFRB Rate” means the rate for a federal funds transaction quoted at 11:00
a.m. New York City time on such day received to the Administrative Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Obligations” means, collectively, (a) the Loan Document Obligations, (b) the
Secured Cash Management Obligations and (c) the Secured Hedging Obligations.

 

“Organizational Documents”  means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other First Lien Secured Indebtedness” means at any time all Alternative
Incremental Facility Indebtedness secured by the Collateral on a pari passu
basis with the Obligations and all Permitted First Priority Refinancing
Indebtedness then outstanding.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight U.S. Dollar Eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

38

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Company or any Subsidiary of substantially all the Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line or line of
business of), any Person if (a) in the case of any purchase or other acquisition
of Equity Interests in a Person, such Person and each subsidiary of such Person
is (except to the extent permitted below in the case of foreign and other
Subsidiaries that will not become Loan Parties) organized under the laws of the
United States of America, any State thereof or the District of Columbia and,
upon the consummation of such acquisition, will be a wholly-owned Subsidiary
that is a Domestic Subsidiary, in each case including as a result of a merger or
consolidation between any Subsidiary and such Person and will be or become a
Subsidiary Loan Party as required under the Collateral and Guarantee
Requirement, or (b) in the case of any purchase or other acquisition of assets
other than Equity Interests, such assets will be owned by the Company or a
Subsidiary Loan Party; provided that, in each case, (i) the business of such
Person, or such assets, as the case may be, constitute a business permitted
under Section 6.03(b), (ii) with respect to each such purchase or other
acquisition, all actions required to be taken with respect to each newly created
or acquired Subsidiary or assets in order to satisfy the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” shall be
taken within the required time periods for satisfaction of such requirements set
forth therein, subject to Section 5.15, and (iii) at the time of and immediately
after giving effect to any such purchase or other acquisition, no Event of
Default shall have occurred and be continuing on a Pro Forma Basis for such
purchase or other acquisition and the incurrence of Indebtedness in connection
therewith and (iv) on a Pro Forma Basis for such purchase or other acquisition
and the incurrence of Indebtedness in connection therewith, the Company shall be
in compliance with the Financial Covenants.  Notwithstanding the foregoing, a
Permitted Acquisition may include the acquisition of Non-Compliant Subsidiaries
or Non-Compliant Assets if the consideration allocable to the acquisition of
such Non-Compliant Subsidiaries or such Non-Compliant Assets, as applicable
(determined in accordance with GAAP and as reasonably estimated by a Financial
Officer of the Company at the time such Permitted Acquisition is consummated),
consists of the issuance of Qualified Equity Interests of the Company; provided
that all or any portion of the consideration for the acquisition of any
Non-Compliant Subsidiaries and/or any Non-Compliant Assets that cannot be made
pursuant to the foregoing provisions of this definition may also be funded in an
amount not in excess of the amount, including the Available Amount, then
available for Investments by Loan Parties in Subsidiaries that are not Loan
Parties under Section 6.04(d), Investments under 6.04(w) or Investments under
Section 6.04(x) (it being understood that any amounts funded in reliance in
Section 6.04(d), 6.04(w) or 6.04(x) shall be deemed a usage of the applicable
basket and an Investment outstanding thereunder).  For purposes of this
definition, “Non-Compliant Subsidiary” means any Subsidiary of a Person acquired
pursuant to a Permitted Acquisition that will not become a Subsidiary Loan Party
in accordance with the requirements of clause (a) of this definition, and
“Non-Compliant Assets” means any assets acquired pursuant to a Permitted
Acquisition to be held by a Person that is not a Loan Party.

 

39

--------------------------------------------------------------------------------


 

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.23, providing for an extension of the Maturity Date and/or
amortization applicable to the Loans and/or Commitments of the Accepting Lenders
of a relevant Class and, in connection therewith, may also provide for (a)(i) a
change in the Applicable Rate with respect to the Loans and/or Commitments of
the Accepting Lenders subject to such Permitted Amendment and/or (ii) a change
in the fees payable to, or the inclusion of new fees to be payable to, the
Accepting Lenders in respect of such Loans and/or Commitments, (b) changes to
any prepayment premiums with respect to the applicable Loans and Commitments of
a relevant Class, (c) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom and (d) additional amendments to the terms of this Agreement
applicable to the applicable Loans and/or Commitments of the Accepting Lenders
that are less favorable to such Accepting Lenders than the terms of this
Agreement prior to giving effect to such Permitted Amendments and that are
reasonably acceptable to the Administrative Agent.

 

“Permitted Amount” means, as of any date, (a) $75,000,000 less (b) the sum of,
without duplication, (i) the aggregate outstanding principal amount of
Indebtedness incurred under Section 6.01(h) by Subsidiaries that are not
Subsidiary Loan Parties as of such date, (ii) the aggregate outstanding
principal amount of Indebtedness incurred under Section 6.01(n) as of such date,
(iii) the aggregate amount of Investments by Loan Parties in Subsidiaries that
are not Loan Parties outstanding under Section 6.04(d) as of such date, (iv) the
aggregate outstanding amount of loans or advances made by Loan Parties to
Subsidiaries that are not Loan Parties under Section 6.04(e) as of such date,
(v) the aggregate outstanding amount of Indebtedness of Subsidiaries that are
not Loan Parties Guaranteed by Loan Parties under Section 6.04(f) as of such
date, (vi) the aggregate amount of Investments by Loan Parties in Subsidiaries
that are not Loan Parties or by the Company or the Subsidiaries in Unrestricted
Subsidiaries, in each case outstanding under Section 6.04(t) as of such date and
(vii) the aggregate amount of Investments by the Company and the Subsidiaries in
Unrestricted Subsidiaries outstanding under Section 6.04(u) as of such date.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.05;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ and other like Liens imposed by law
(other than any Lien imposed pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA or a violation of Section 436 of the Code), arising in
the ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.05;

 

(c)                                  (i) Liens (including pledges and deposits)
arising in the ordinary course of business in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits and similar statutory obligations and (ii) pledges and deposits in
respect of letters of credit, bank guarantees or similar instruments issued for

 

40

--------------------------------------------------------------------------------


 

the account of the Company or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (c)(i) above;

 

(d)                                 pledges and deposits made (i) to secure the
performance of bids, trade and commercial contracts (other than for payment of
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business, or surety or
appeal bonds which secure a judgment that does not constitute an Event of
Default under clause (k) of Article VII and (ii) in respect of letters of
credit, bank guarantees or similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (d)(i) above;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   survey exceptions, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business, and other minor title
imperfections with respect to real property, that in any case do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary;

 

(g)                                  Liens arising from Permitted Investments
described in clause (d) of the definition of the term Permitted Investments;

 

(h)                                 banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions and securities accounts and other financial assets
maintained with a securities intermediary; provided that such deposit accounts
or funds and securities accounts or other financial assets are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Company or any Subsidiary in
excess of those required by applicable banking regulations;

 

(i)                                     Liens arising by virtue of Uniform
Commercial Code financing statement filings (or similar filings under applicable
law) regarding operating leases entered into by the Company and the Subsidiaries
in the ordinary course of business;

 

(j)                                    Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 (or the applicable corresponding
section) of the Uniform Commercial Code in effect in the relevant jurisdiction
covering only the items being collected upon;

 

(k)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease, license or
sublicense or concession agreement entered into in the ordinary course of
business;

 

41

--------------------------------------------------------------------------------


 

(l)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; and

 

(m)                             Liens that are contractual rights of set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing obligations under letters of credit, bank guarantees or similar
instruments.

 

“Permitted First Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a pari passu basis (but without regard to
the control of remedies) to the Liens on the Collateral securing the Obligations
and any Other First Lien Secured Indebtedness and is not secured by any property
or assets of the Company or any of the Subsidiaries other than the Collateral,
(b) the Net Proceeds of which, substantially concurrently with the incurrence
thereof, are applied to the repayment or prepayment of then outstanding Term
Loan Borrowings of any Class in an aggregate principal amount equal to the
aggregate amount of such Permitted First Priority Refinancing Indebtedness (less
the aggregate amount of accrued and unpaid interest with respect to such
outstanding Term Loan Borrowings and any reasonable fees, premium and expenses
relating to such refinancing), (c) that does not mature earlier than the Latest
Maturity Date then in effect for such refinanced Class, and has a weighted
average life to maturity no shorter than the Class of Term Loans being
refinanced at the time of incurrence of such Indebtedness, (d) that contains
covenants, events of default and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions and, when taken as a
whole (other than interest rates, rate floors, fees and optional prepayment or
optional redemption terms), are no more favorable to the lenders or investors,
as the case may be, providing such Permitted First Priority Refinancing
Indebtedness than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date then in effect), (e) the security agreements
relating to which are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(f) that is not incurred or guaranteed by any Persons other than the Company and
Subsidiaries that are Subsidiary Loan Parties and (g) in respect of which a
trustee, collateral agent, security agent or similar Person, acting on behalf of
the holders thereof, shall have become party to an Intercreditor Agreement;
provided that in the case of Permitted First Priority Refinancing Indebtedness
in the form of term “B” loans, the terms of Section 2.21(b)(iii) shall apply to
such loans as if they were Incremental Term Loans.  Permitted First Priority
Refinancing Indebtedness will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Holders” means Philip R. Hagerman and (i) his spouse, a parent,
siblings, descendants (including adoptive relationships and stepchildren) and
the spouses of each such natural persons (collectively, “Family Members”);
(ii) a trust under which the distribution of Equity Interests may be made only
to Philip R. Hagerman and/or any of his Family Members; (iii) a corporation,
partnership or limited liability company, the stockholders, partners or members
of which are only Philip R. Hagerman and/or his Family Members or of which
Philip

 

42

--------------------------------------------------------------------------------


 

R. Hagerman has the right to designate a majority of the board of directors or
similar governing body; or (iv) for a bona fide estate planning purposes, either
by will or by the laws of intestate succession, to Philip R. Hagerman’s
executors, administrators, testamentary trustees, legatees or beneficiaries;
provided that in the event any Person or Persons listed in this “Permitted
Holders” definition, individually or in the aggregate, acquire ownership,
directly or indirectly, beneficially or of record (or are part of a group
(within the meaning of the Exchange Act and the rules of the SEC thereunder)
that acquires such ownership) of Equity Interests in the Company representing
more than 50% of the aggregate outstanding voting power represented by the
issued and outstanding Equity Interests of the Company, there shall be deemed no
Permitted Holders under this Agreement and a Change of Control shall occur.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition,  (i) a short term credit rating of “P-1” or higher from Moody’s or
“A-1” or higher from S&P or (ii) a long term rating of “A2” or higher from
Moody’s or “A” or higher from S&P;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and demand or time deposits, in each case maturing within
180 days from the date of acquisition thereof, issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

(e)                                  “money market funds” that (i) comply with
the criteria set forth in Rule 2a-7 under the Investment Company Act, (ii) with
(A) a short term credit rating of “P-1” or higher from Moody’s or “A-1” or
higher from S&P or (B) a long term rating of “A2” or higher from Moody’s or “A”
or higher from S&P and (iii) have portfolio assets of at least $5,000,000,000;

 

(f)                                   investments in Indebtedness that is
(x) issued by Persons with (i) a short term credit rating of “P-1” or higher
from Moody’s or “A-1” or higher from S&P or (ii) a long term rating of “A2” or
higher from Moody’s or “A” or higher from S&P, in each case for clauses (i) and
(ii) with maturities not more than 12 months after the date of acquisition and
(y) of a type customarily used by companies for cash management purposes; and

 

43

--------------------------------------------------------------------------------


 

(g)                                  in the case of any Foreign Subsidiary,
other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.

 

“Permitted Second Priority Refinancing Indebtedness” means Indebtedness of the
Company or any other Loan Party in the form of term loans (other than, for the
avoidance of doubt, Incremental Term Loans or other Term Loans under this
Agreement) or bonds, debentures, notes or similar instruments (a) that is
secured by Liens on the Collateral on a junior basis to the Liens on the
Collateral securing the Obligations and any Other First Lien Secured
Indebtedness and is not secured by any property or assets of the Company or any
of the Subsidiaries other than the Collateral, (b) the Net Proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loan Borrowings of any Class in
an aggregate principal amount equal to the aggregate amount of such Permitted
Second Priority Refinancing Indebtedness (less the aggregate amount of accrued
and unpaid interest with respect to such outstanding Term Loan Borrowings and
any reasonable fees, premium and expenses relating to such refinancing),
(c) that does not mature earlier than the Latest Maturity Date for such
refinanced Class then in effect, and has a weighted average life to maturity no
shorter than the Class of Term Loans being so refinanced, (d) that contains
covenants, events of default and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions and, when taken as a
whole (other than interest rates, rate floors, fees and optional prepayment or
optional redemption terms), are no more favorable to the lenders or investors,
as the case may be, providing such Permitted Second Priority Refinancing
Indebtedness than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the Latest Maturity Date then in effect), (e) the security agreements
relating to which are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(f) that is not incurred or guaranteed by any Persons other than the Company and
Subsidiaries that are Subsidiary Loan Parties and (g) in respect of which a
trustee, collateral agent, security agent or similar Person, acting on behalf of
the holders thereof, shall have become party to an Intercreditor Agreement. 
Permitted Second Priority Refinancing Indebtedness will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Unsecured Indebtedness” means Indebtedness of the Company or any
Subsidiary (a) that is not (and any Guarantees thereof by the Company or
Subsidiaries are not) secured by any collateral (including the Collateral),
(b) that does not mature earlier than the date that is 91 days after the Latest
Maturity Date then in effect, and has a weighted average life to maturity no
shorter than the Class of Term Loans with the latest Maturity Date in effect at
the time of incurrence of such Indebtedness, (c) that, in the case of such
Indebtedness in the form of bonds, debentures, notes or similar instrument, does
not provide for any amortization, mandatory prepayment, redemption or repurchase
(other than upon a change of control, fundamental change, certain debt issuances
(on terms no less restrictive on the Company and its Subsidiaries than such
mandatory debt prepayment requirements set forth herein), customary asset sale
or event of loss mandatory offers to purchase and customary acceleration rights
after an event of default and, for the avoidance of doubt, rights to convert or
exchange in the case of convertible or exchangeable Indebtedness) prior to the
date that is the Latest Maturity Date, (d) that contains covenants, events of
default, guarantees and other terms that are customary for similar

 

44

--------------------------------------------------------------------------------


 

Indebtedness in light of then-prevailing market conditions and, when taken as a
whole (other than interest rates, rate floors, fees and optional prepayment or
optional redemption terms), are not more favorable to the lenders or investors
providing such Permitted Unsecured Indebtedness, as the case may be, than those
set forth in the Loan Documents are with respect to the Lenders (other than
covenants or other provisions applicable only to periods after the Latest
Maturity Date then in effect), and (e) that is not incurred or guaranteed by any
Person other than on an unsecured basis by the Company and/or Subsidiaries that
are Subsidiary Loan Parties.

 

“Permitted Vendor Agreement” means (i) the AmerisourceBergen Vendor Contract and
(ii) any other contract entered into by any Subsidiary and a vendor or
distributor pursuant to which such Subsidiary purchases inventory from a third
party vendor or distributor who provides financial accommodations to the
Subsidiary secured by a security interest in such inventory and/or the proceeds
arising therefrom; provided that such vendor or distributor enters into an
Intercreditor Agreement on terms not materially less favorable to the Lenders
than the terms of the AmerisourceBergen Intercreditor Agreement.

 

“Permitted Vendor Indebtedness” means (i) the AmerisourceBergen Indebtedness and
(ii) any other Indebtedness arising in respect of inventory financed by the
applicable vendor under a Permitted Vendor Agreement, which is subject to an
Intercreditor Agreement on terms not materially less favorable to the Lenders
than the terms of the AmerisourceBergen Intercreditor Agreement.

 

“Permitted Vendor Inventory Collateral” means the goods or inventory (and the
proceeds thereof) purchased by a Subsidiary from a third party vendor or
distributor under a Permitted Vendor Agreement.

 

“Permitted Vendor Lien” means a Lien arising under a Permitted Vendor Agreement.

 

“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post-Acquisition Period” means, with respect to any Material Acquisition or
Material Disposition, the period beginning on the date such transaction is
consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such transaction is consummated.

 

“Prepayment Event” means:

 

45

--------------------------------------------------------------------------------


 

(a)                                 any Disposition (including pursuant to a
Sale/Leaseback Transaction and by way of merger or consolidation) (for purposes
of this defined term, collectively, “dispositions”) of any asset of the Company
or any Subsidiary, other than (i) dispositions described in clauses (a) through
(k) of Section 6.05 and (ii) other dispositions resulting in aggregate Net
Proceeds not exceeding (A) $1,000,000 in the case of any single disposition or
series of related dispositions and (B) $5,000,000 for all such dispositions
during any fiscal year of the Company;

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of the Company or any Subsidiary resulting in aggregate
Net Proceeds of $5,000,000 or more; or

 

(c)                                  the incurrence by the Company or any
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred under Section 6.01.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Adjustment” means, with respect to any Material Acquisition or
Material Disposition (including, for the avoidance of doubt, the LDI
Acquisition), for any Test Period that includes all or any part of a fiscal
quarter included in any Post-Acquisition Period, the pro forma increase or
decrease (for the avoidance of doubt, net of any such increase or decrease
actually realized) in Consolidated EBITDA (including the portion thereof
attributable to any assets (including Equity Interests) sold or acquired)
certified by a Financial Officer of the Company as having been determined in
good faith to be reasonably anticipated to be realizable within 18 months
following any such Material Acquisition or Material Disposition as a result of
(a) actions taken or expected to be taken during such Post-Acquisition Period
for the purposes of realizing reasonably identifiable and factually supportable
“run rate” cost savings, reductions or synergies (including revenue synergies
and cost savings synergies) or (b) any additional costs incurred during such
Post-Acquisition Period to achieve such “run rate” cost savings, reductions and
synergies, in each case in connection with the combination of the operations of
the assets acquired with the operations of the Company and the Subsidiaries or
the applicable Disposition; provided that, so long as such actions are taken or
expected to be taken prior to or during such Post-Acquisition Period or such
costs are incurred prior to or during such Post-Acquisition Period, as
applicable, the “run rate” cost savings, reductions and synergies related to
such actions or such additional costs, as applicable, may be assumed, for
purposes of projecting such pro forma increase or decrease to such Consolidated
EBITDA to be realizable during the entirety, or, in the case of, additional
costs, as applicable, to be incurred during the entirety of such Test Period;
provided further that any such pro forma increase or decrease to Consolidated
EBITDA shall be without duplication for cost savings, synergies or additional
costs already included in Consolidated EBITDA for such Test Period.

 

46

--------------------------------------------------------------------------------


 

“Pro Forma Basis” and “Pro Forma Compliance” means, with respect to compliance
with any test or covenant hereunder required by the terms of this Agreement to
be made on a Pro Forma Basis or subject to Pro Forma Compliance, that (a) to the
extent applicable, the Pro Forma Adjustment shall have been made (subject, for
the avoidance of doubt, to the limitations set forth in clause (b) of the
definition of Consolidated EBITDA) and (b) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of (or commencing with) the first day of the applicable period of measurement
in such test or covenant:  (i) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction (A) in the case of a Material Disposition of all or substantially
all Equity Interests in any Subsidiary or the Company or any division, product
line, or facility used for operations of the Company or any of the Subsidiaries
or the designation of a Subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (B) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction” or designation of an Unrestricted
Subsidiary as a Subsidiary, shall be included, (ii) any prepayment, repayment,
retirement, redemption or satisfaction of Indebtedness, (iii) any Indebtedness
incurred or assumed by the Company or any of the Subsidiaries in connection
therewith and (iv) if any such Indebtedness has a floating or formula rate, such
Indebtedness shall be deemed to have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with (and subject to applicable
limitations included in) the definition of Consolidated EBITDA and give effect
to operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on the Company and the
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment; provided further that except as specified in
the applicable provision requiring compliance on a Pro Forma Basis or Pro Forma
Compliance, any determination of compliance on a Pro Forma Basis or Pro Forma
Compliance required shall be made assuming that compliance with the Financial
Covenants or applicable financial ratio is required with respect to the most
recent Test Period prior to such time for which financial statements shall have
been delivered pursuant to Sections 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the pro forma financial statements delivered pursuant to
Section 4.01(n)).

 

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

 

“Proposed Change” has the meaning set forth in Section 9.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Purchasing Borrower Party” means any of the Company or any Subsidiary.

 

47

--------------------------------------------------------------------------------


 

“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.

 

“Quotation Day” means two Business Days prior to the first day of such Interest
Period.

 

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).

 

“Refinancing Commitment” means a Refinancing Revolving Commitment or a
Refinancing Term Loan Commitment.

 

“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Company, among the Company and, if applicable, the Administrative Agent and one
or more Refinancing Lenders, establishing Refinancing Commitments and effecting
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.22.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions, except as permitted by clause (c), that could result in such stated
final maturity occurring on a date that precedes the stated final maturity of
such Original Indebtedness; (c) such Refinancing Indebtedness shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control, fundamental change, certain debt
issuances (on terms no less restrictive on the Company and its Subsidiaries than
such mandatory debt prepayment requirements set forth herein), or upon
conversion or exchange in the case of convertible or exchangeable Indebtedness
or as and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date that is 91 days after the Latest Maturity Date in
effect on the date of such extension, renewal or refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (y) the weighted average life to maturity of the Class of Term
Loans remaining as of the date of such extension, renewal or refinancing with
the latest Maturity Date; (d) such Refinancing Indebtedness shall not constitute
an obligation (including pursuant to a Guarantee) of any Subsidiary, in each
case that shall not have been (or, in the case of after-acquired

 

48

--------------------------------------------------------------------------------


 

Subsidiaries, shall not have been required to become pursuant to the terms of
the Original Indebtedness) an obligor in respect of such Original Indebtedness,
and shall not constitute an obligation of the Borrower if such Borrower shall
not have been an obligor in respect of such Original Indebtedness, and, in each
case, shall constitute an obligation of such Subsidiary or of such Borrower only
to the extent of their obligations in respect of such Original Indebtedness;
(e) if such Original Indebtedness shall have been subordinated to the Loan
Document Obligations, such Refinancing Indebtedness shall also be subordinated
to the Loan Document Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Loan Document Obligations, by any Lien that shall not have been
contractually subordinated to at least the same extent.

 

“Refinancing Lenders” means the Refinancing Revolving Lenders and the
Refinancing Term Lenders.

 

“Refinancing Loans” means the Refinancing Revolving Loans and the Refinancing
Term Loans.

 

“Refinancing Revolving Commitments” has the meaning set forth in
Section 2.22(a).

 

“Refinancing Revolving Lender” has the meaning set forth in Section 2.22(a).

 

“Refinancing Revolving Loans” has the meaning set forth in Section 2.22(a).

 

“Refinancing Term Lender” has the meaning set forth in Section 2.22(a).

 

“Refinancing Term Loan” has the meaning set forth in Section 2.22(a).

 

“Refinancing Term Loan Commitments” has the meaning set forth in
Section 2.22(a).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

 

49

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.

 

“Reportable Event” means any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan, other than those events as to which notice is waived pursuant to PBGC Reg.
§ 4043.

 

“Repricing Transaction” means (a) any prepayment or repayment of Initial Term B
Loans with the proceeds of a concurrent incurrence of Indebtedness by the
Company or its subsidiaries of any term loan financing in respect of which the
all-in yield is, on the date of such prepayment, lower than the all-in yield on
such Initial Term B Loans (calculated by the Administrative Agent in accordance
with standard market practice, taking into account, in each case, the LIBO Rate
floor in the definition of such term herein and any interest rate floor
applicable to such financing, if applicable on such date, the Applicable Rate
hereunder and the interest rate spreads under such Indebtedness, and any
original issue discount and upfront fees applicable to or payable in respect of
such Initial Term B Loans and such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness))
or (b) any amendment to this Agreement that reduces the effective interest rate
applicable to the Initial Term B Loans.  Notwithstanding the foregoing, it is
understood and agreed that any such financing transaction consummated in
connection with a Change in Control will not in any event constitute a Repricing
Transaction.  For purposes of this definition, original issue discount and
upfront fees shall be equated to interest based on an assumed four-year life to
maturity (or, if less, the actual life to maturity).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time (excluding for purposes of any such calculation, Defaulting Lenders
and Excluded Term Lenders).

 

“Requirements of Law” means, with respect to any Person, (a) the Organizational
Documents of such Person and (b) any law (including common law), statute,
ordinance, treaty, rule, regulation, code, judgment, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Indebtedness” has the meaning set forth in Section 6.08(b).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of, or any other return of capital with
respect to, any Equity Interests in the Company or any Subsidiary.

 

50

--------------------------------------------------------------------------------


 

“Retained Percentage” means, with respect to any fiscal year, (a) 100% minus
(b) the ECF Percentage with respect to such fiscal year.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination in full of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.21 or Section 2.22 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or the Incremental Facility Amendment
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Commitments
is $250,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, (b) such
Lender’s LC Exposure and (c) such Lender’s Swingline Exposure, in each case at
such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

 

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.  Each
Revolving Loan shall be an ABR Loan or a Eurocurrency Loan.

 

“Revolving Maturity Date” means the date that is five years after the Closing
Date.

 

“S&P” means Standard & Poor’s Financial Services LLC.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Company or any Subsidiary whereby the Company or such Subsidiary sells or
transfers such property to any Person and the Company or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union,

 

51

--------------------------------------------------------------------------------


 

any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons published by the U.S. government
(including but not limited to those maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury and the U.S. Department of
State), the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, or other
relevant sections authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) and (b).

 

“Screen Rate” means, in respect of the LIBO Rate for U.S. Dollars for any
Interest Period, the rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate as determined by the Administrative
Agent in its reasonable discretion) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters Screen that displays such rate (or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Company and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed pursuant to a Cash Management Agreement in effect on
the Closing Date, entered into with a party that was the Administrative Agent or
a Lender as of the Closing Date or an Affiliate thereof, or (b) are owed
pursuant to a Cash Management Agreement entered into after the Closing Date with
a party that was the Administrative Agent or a Lender or an Affiliate of a
Lender or the Administrative Agent, in each case at the time such Cash
Management Agreement was entered into, and, in the case of any such Cash
Management Agreement referred to in clause (a) or (b) above (other than any such
Cash Management Agreement entered into with the Administrative Agent or an
Affiliate thereof), has been designated by the Company in a written notice given
to the Administrative Agent as a Cash Management Agreement the obligations under
which are to constitute Secured Cash Management Obligations for purposes of the
Loan Documents.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Company and each Subsidiary arising under each
Hedging Agreement that (a) was in effect on the Closing Date with a counterparty
that was the Administrative Agent or a Lender as of the Closing Date or an
Affiliate thereof, or (b) is entered

 

52

--------------------------------------------------------------------------------


 

into after the Closing Date with a counterparty that was a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case at the time such Hedging Agreement was entered into, and, in the case
of any such Hedging Agreement referred to in clause (a) or (b) above (other than
any such Hedging Agreement entered into with the Administrative Agent or an
Affiliate thereof) has been designated by the Company in a written notice given
to the Administrative Agent as a Hedging Agreement the obligations under which
are to constitute Secured Hedging Obligations for purposes of the Loan
Documents.

 

“Secured Net Leverage Ratio” means, on any date of determination, the ratio of
(a) an amount equal to (i) Total Indebtedness as of such date that is secured by
Liens on the assets or property of the Borrower or its Subsidiaries, less
(ii) the aggregate amount of Unrestricted Cash as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arrangers, (d) each Issuing Bank, (e) each provider of Cash
Management Services under a Cash Management Agreement the obligations under
which constitute Secured Cash Management Obligations, (f) each counterparty to
any Hedging Agreement the obligations under which constitute Secured Hedging
Obligations, (g) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under this Agreement or any other Loan Document and (h) the
successors and assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or other instrument or document executed and delivered
pursuant to Section 5.03, 5.11 or 5.18 or the requirements of the Collateral and
Guarantee Requirement to secure the Obligations.

 

“Series” has the meaning set forth in Section 2.21(b).

 

“Significant Domestic Subsidiary” means any Domestic Subsidiary that is a
Significant Subsidiary.

 

“Significant Subsidiary” means (a) each Subsidiary (i) with total assets
(including the value of Equity Interests of its subsidiaries), on any date of
determination, equal to or greater than $20,000,000 and/or (ii) the gross
revenues (net of payroll, taxes and benefits) of which, for the Test Period most
recently ended, are equal to or greater than $50,000,000, in each case
calculated in accordance with GAAP, and (b) each Subsidiary that owns any Equity
Interests of any Subsidiary that would be deemed a Significant Subsidiary under
clause (a)(i) or (a)(ii) above; provided that if at the end of or for any Test
Period during the term of this Agreement, the combined aggregate amount of total
assets as of the last day of any fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) or combined aggregate
amount of gross revenues for the Test Period most recently ended of all
Subsidiaries that are not Significant Subsidiaries shall have exceeded 5% of the
Total Assets of the Company or 5% of the consolidated gross revenues of the
Company for the Test Period most recently ended, then one or more of the
Subsidiaries that are not Significant Subsidiaries shall be

 

53

--------------------------------------------------------------------------------


 

designated by the Company in writing to the Administrative Agent as a
Significant Subsidiary until such excess has been eliminated (it being
understood that no Subsidiary that is not wholly-owned or is an Excluded
Subsidiary pursuant to the operation of clauses (b) or (c) of the definition
thereof shall be designated a Significant Subsidiary pursuant to this proviso so
long as there are other Subsidiaries that are not Significant Subsidiaries, are
wholly-owned and are not otherwise Excluded Subsidiaries pursuant to the
operation of clauses (b) or (c) of the definition thereof).

 

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by, or with respect to, LDI and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Company (or its Affiliates) have
the right to terminate its (or their) obligations under the Acquisition
Agreement or to decline to consummate the LDI Acquisition as a result of a
breach of any one or more of such representations and warranties in the
Acquisition Agreement.

 

“Specified Permitted Acquisition Agreement Representations” means, with respect
to any Permitted Acquisition or other acquisition or Investment permitted
hereunder, such of the representations and warranties made by, or with respect
to, the applicable entity to be acquired and its subsidiaries in the applicable
acquisition or investment agreement as are material to the interests of the
Lenders, but only to the extent that the Company (or its Affiliates) have the
right to terminate its (or their) obligations under such agreement or to decline
to consummate such transaction as a result of a breach of any one or more of
such representations and warranties in such agreement.

 

“Specified Representations” means the representations and warranties made in
Sections 3.01 (as it relates solely to the Company and the Subsidiary Loan
Parties and solely as it relates to the execution, delivery and performance of
the Loan Documents), 3.02, 3.03(b) (as it relates solely to clause (a) of the
definition of Requirements of Law), 3.08, 3.13, 3.15 (after giving effect to the
last paragraph of Section 4.01), 3.16 and 3.17.

 

“Specified Time” means with respect to the LIBO Rate, 11:00 a.m., London time.

 

“Specified Transaction” means, with respect to any period, any Investment,
Permitted Acquisition, Disposition, incurrence, assumption or repayment of
Indebtedness (including the incurrence of Incremental Facilities), Restricted
Payment, designation of a Subsidiary as an Unrestricted Subsidiary or of an
Unrestricted Subsidiary as a Subsidiary or other event that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve

 

54

--------------------------------------------------------------------------------


 

requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP and (b) any other Person (i) of
which Equity Interests representing more than 50% of the equity value or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents.

 

“Subsidiary Loan Party” means each Designated Subsidiary that is a party to the
Collateral Agreement.

 

“Supplemental Perfection Certificate” means a certificate substantially in the
form of Exhibit G or any other form approved by the Administrative Agent.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any Swap.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be such Revolving Lender’s Applicable
Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means Capital One, National Association, in its capacity as
syndication agent for the credit facilities provided for herein.

 

55

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Lender” means a Lender with an Initial Term A Loan Commitment or an
outstanding Initial Term A Loan.

 

“Term A Maturity Date” means the date that is five years after the Closing Date.

 

“Term B Maturity Date” means the date that is seven years after the Closing
Date.

 

“Term Commitment” means an Initial Term Loan Commitment or an Incremental Term
Commitment of any Series.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan” means an Initial Term Loan or an Incremental Term Loan of any
Series.

 

“Test Period” means each period of four consecutive fiscal quarters of the
Company.

 

“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Company and its Subsidiaries.

 

“Total Indebtedness” means, on any date, the aggregate principal amount of
Indebtedness of the Company and the Subsidiaries outstanding as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP (but without giving effect to
any election to value any Indebtedness at “fair value”, as described in
Section 1.04(a), or any other accounting principle that results in the amount of
any such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness).

 

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) an amount equal to (i) Total Indebtedness as of such date, less (ii) the
aggregate amount of Unrestricted Cash as of such date to (b) Consolidated EBITDA
for the Test Period recently ended on or prior to such date.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Company or any Subsidiary in connection with the Transactions to be
consummated on the Closing Date.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to which it
is to be a party, (b) the creation and perfection of the security interests
provided for in the Security Documents, (c) the LDI Acquisition, (d) the
repayment of all outstanding obligations in respect

 

56

--------------------------------------------------------------------------------


 

of the Existing Credit Agreement and the existing Indebtedness under LDI’s
credit agreement with Ally Bank and notes owing to MetLife and TIAA, and the
termination in full of any guarantees and security interests in respect thereof
(the “Existing Indebtedness Refinancing”) and (e) the payment of the Transaction
Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Cash” means the lesser of (x) unrestricted cash and Permitted
Investments owned by the Company or any other Loan Party and not controlled by
or subject to any Lien or other preferential arrangement in favor of any
creditor (other than Liens created under the Loan Documents or under other
Indebtedness permitted under this Agreement to be secured generally by the
Collateral and Liens constituting Permitted Encumbrances of the type referred to
in clause (g) or (h) of the definition of such term) and (y) $50,000,000.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company that is
designated as an Unrestricted Subsidiary by the Company pursuant to Section 5.17
subsequent to the Closing Date and (b) any subsidiary of an Unrestricted
Subsidiary.

 

“U.S. Dollars”, “US$” or “$” refers to lawful money of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

57

--------------------------------------------------------------------------------


 

SECTION 1.02                                                  Classification of
Loans and Borrowings.  For purposes of this Agreement, Loans and Borrowings may
be classified and referred to by Class (e.g., a “Revolving Loan”, “Revolving
Loan Borrowing”, “Term Loan” or “Term Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan” or “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03                                                  Terms Generally. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.  The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities.  Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
extended, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, amendment and restatements, extensions,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, consolidated, replaced, interpreted,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

SECTION 1.04                                                  Accounting Terms;
GAAP; Pro Forma Calculations.  (a)  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
(i) if the Company, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Company, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts

 

58

--------------------------------------------------------------------------------


 

and ratios referred to herein shall be made, without giving effect to (A) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities), or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
the Company or any Subsidiary at “fair value”, as defined therein and (B) any
treatment of Indebtedness relating to convertible or equity-linked securities
under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) requiring the valuation of any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  For purposes of the
foregoing, any change by the Company in its accounting principles and standards
to adopt International Financial Reporting Standards, regardless of whether
required by applicable laws and regulations, will be deemed a change in GAAP.

 

(b)                                 Notwithstanding anything to the contrary
herein, Consolidated EBITDA, the First Lien Net Leverage Ratio, the Secured Net
Leverage Ratio, the Total Net Leverage Ratio and the Interest Coverage Ratio
shall be calculated on a Pro Forma Basis with respect to each Material
Acquisition, Material Disposition or other Specified Transaction occurring
during the applicable four quarter period to which such calculation relates,
and/or subsequent to the end of such four quarter period but not later than the
date of such calculation; provided that notwithstanding the foregoing, when
calculating such ratios for the purpose of (1) the applicable percentage of
Excess Cash Flow for purposes of Section 2.11(d), (2) the Applicable Rate and
(3) actual compliance (and not Pro Forma Compliance or compliance on a Pro Forma
Basis) with the Financial Covenants, any Material Acquisition, Material
Disposition or other Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis (and corresponding provisions
of the definition of Consolidated EBITDA) that occurred subsequent to the end of
the applicable four quarter period shall not be given pro forma effect.

 

SECTION 1.05                                                  Excluded Swap
Obligations.  Notwithstanding any provision of this Agreement or any other Loan
Document, no Guarantee by any Subsidiary Loan Party under any Loan Document
shall include a Guarantee of any Obligation that, as to such Subsidiary Loan
Party, is an Excluded Swap Obligation and no Collateral provided by any
Subsidiary Loan Party shall secure any Obligation that, as to such Subsidiary
Loan Party, is an Excluded Swap Obligation.  In the event that any payment is
made by, or any collection is realized from, any Subsidiary Loan Party as to
which any Obligations are Excluded Swap Obligations, or from any Collateral
provided by such Subsidiary Loan Party, the proceeds thereof shall be applied to
pay the Obligations of such Subsidiary Loan Party as otherwise provided herein
without giving effect to such Excluded Swap Obligations and each reference in
this Agreement or any other Loan Document to the ratable application of such
amounts as among the Obligations or any specified portion of the Obligations
that would otherwise include such Excluded Swap Obligations shall be deemed so
to provide.

 

59

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

SECTION 2.01                                                  Commitments. 
Subject to the terms and conditions set forth herein, each Lender agrees (a) to
make a Term Loan denominated in U.S. Dollars to the Company on the Closing Date
in a principal amount not exceeding its Initial Term B Loan Commitment, (b) to
make Revolving Loans denominated in U.S. Dollars to the Company from time to
time during the Revolving Availability Period in an aggregate principal amount
that will not result in (A) such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment or (B) the Aggregate Revolving Exposure exceeding
the Aggregate Revolving Commitment and (c) to make a Term Loan denominated in
U.S. Dollars to the Company on the Closing Date in a principal amount not
exceeding its Initial Term A Loan Commitment.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Amounts repaid or prepaid in respect of
Term Loans may not be reborrowed; provided that extensions of credit under the
Revolving Credit Facility made on the Closing Date shall be subject to a
requirement that the unutilized Revolving Credit Facility commitments plus the
amount of Unrestricted Cash shall be at least $100,000,000 on a Pro Forma Basis
after giving effect to the Transactions.

 

SECTION 2.02                                                  Loans and
Borrowings.  (a)  Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their Commitments of the applicable Class. 
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and not joint and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.14, (i) each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans and
(ii) each Revolving Loan Borrowing shall be comprised entirely of ABR Loans or
Eurocurrency Loans, in each case as the Borrower may request in accordance
herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurocurrency Borrowing that results from a
continuation of an outstanding Eurocurrency Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $500,000; provided that an ABR
Revolving Loan Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Revolving Commitment or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f).  Each Swingline Loan shall be in U.S. Dollars and in an amount
that is an integral multiple of $50,000 and not less than $250,000; provided
that a Swingline Loan may be in an aggregate amount that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(f). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a

 

60

--------------------------------------------------------------------------------


 

total of 10 (or such greater number as may be agreed to by the Administrative
Agent) Eurocurrency Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert to
or continue, any Eurocurrency Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03                                                  Requests for
Borrowings.  To request a Revolving Loan Borrowing or Term Loan Borrowing, the
Borrower shall notify the Administrative Agent of such request by hand delivery
or facsimile to the Administrative Agent of an executed written Borrowing
Request (a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of any Eurocurrency Borrowing in U.S. Dollars to be
made on the Closing Date, such shorter period of time as may be agreed to by the
Administrative Agent and the Lenders), or (b) in the case of an ABR Borrowing,
not later than 11:00 a.m., New York City time, on the day of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable.  Each such written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     whether the requested Borrowing is to be
a Term Loan A Borrowing, a Term Loan B Borrowing, an Incremental Term Loan
Borrowing of a particular Series or a Revolving Loan Borrowing;

 

(ii)                                  the aggregate amount of such Borrowing;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)                                 in the case of a Eurocurrency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the Applicable Funding Account or, in the case
of any Borrowing requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04                                                  Swingline Loans. 
(a)  Subject to the terms and conditions set forth herein, the Swingline Lender
may (but shall not be required to), in its sole discretion, make Swingline Loans
denominated in U.S. Dollars to the Borrower from time to time during the

 

61

--------------------------------------------------------------------------------


 

Revolving Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $20,000,000 or (ii) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
such Borrower not later than 1:00 p.m., New York City time, on the day of the
proposed Swingline Loan.  Each such notice shall be irrevocable.  Each such
written Borrowing Request shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan and the Applicable
Funding Account or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that has made such LC Disbursement.  Promptly following the
receipt of a Borrowing Request in accordance with this Section 2.04, the
Administrative Agent shall advise the Swingline Lender of the details thereof. 
The Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a wire transfer to the Applicable Funding Account or to the applicable
Issuing Bank, as the case may be, by 3:00 p.m., New York City Time, on the
requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of the Swingline Loans in which the
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Revolving
Lender acknowledges and agrees that, in making any Swingline Loan, the Swingline
Lender shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Swingline
Loan was made, the Majority in Interest of the Revolving Lenders shall have
notified the Swingline Lender (with a copy to the Administrative Agent) in
writing that, as a result of one or more events or circumstances described in
such notice, one or more of the conditions precedent set forth in
Section 4.02(a) or 4.02(b) would not be satisfied if such Swingline Loan were
then made (it being understood and agreed that, in the event the Swingline
Lender shall have received any such notice, it shall have no obligation to make
any Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).  Each Revolving Lender further acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately

 

62

--------------------------------------------------------------------------------


 

available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders under this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of such Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to such Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the Borrower of its obligation to repay such Swingline Loan.

 

SECTION 2.05                                                  Letters of
Credit.  (a)  General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit for its own account
or, so long as the Company is a joint and several co-applicant with respect
thereto, the account of any Subsidiary, denominated in U.S. Dollars and in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Revolving
Availability Period.  The Company unconditionally and irrevocably agrees that,
in connection with any Letter of Credit issued for the account of any Subsidiary
as provided in the first sentence of this paragraph, it will be fully
responsible for the reimbursement of LC Disbursements, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit. 
Notwithstanding anything contained in any letter of credit application furnished
to any Issuing Bank in connection with the issuance of any Letter of Credit,
(i) all provisions of such letter of credit application purporting to grant
liens in favor of the Issuing Bank to secure obligations in respect of such
Letter of Credit shall be disregarded, it being agreed that such obligations
shall be secured to the extent provided in this Agreement and in the Security
Documents, and (ii) in the event of any inconsistency between the terms and
conditions of such letter of credit application and the terms and conditions of
this Agreement, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit or
the amendment, renewal or extension of an outstanding Letter of Credit (other
than an automatic renewal permitted pursuant to paragraph (c) of this
Section 2.05), the Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient)
to the applicable Issuing Bank and the Administrative Agent, reasonably in
advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the requested date
of issuance, amendment, renewal or extension (which shall be a Business

 

63

--------------------------------------------------------------------------------


 

Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section 2.05), the amount (which, except in the case
of the Existing Letters of Credit, shall be no less than $5,000) of such Letter
of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $10,000,000, (ii) unless waived by the applicable Issuing Bank
in its sole discretion, each Issuing Bank’s LC Exposure will not exceed its
Letter of Credit Individual Sublimit (it being understood this clause (ii) does
not apply to Existing Letters of Credit Issued by Issuing Banks not listed in
the definition of Letter of Credit Individual Sublimit) and (iii) the Aggregate
Revolving Exposure will not exceed the Aggregate Revolving Commitment.  Each
Issuing Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (l) of this
Section 2.05. On the Closing Date, the Existing Letters of Credit shall be
deemed Letters of Credit issued hereunder.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Revolving
Maturity Date; provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Borrower and the applicable
Issuing Bank pursuant to which the expiration date of such Letter of Credit
shall automatically be extended for a period of up to 12 months (but not to a
date later than the date set forth in clause (ii) above), subject to a right on
the part of such Issuing Bank to prevent any such renewal from occurring by
giving notice to the beneficiary in advance of any such renewal.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the applicable Issuing Bank or any
Lender, the Issuing Bank that is the issuer of such Letter of Credit hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Revolving Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (f) of this Section 2.05, or of any reimbursement payment required
to be refunded to the Borrower for any reason.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such

 

64

--------------------------------------------------------------------------------


 

payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02, unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this
Section 2.05, at least one Business Day prior to the time by which the election
not to extend must be made by the applicable Issuing Bank), the Majority in
Interest of the Revolving Lenders shall have notified the applicable Issuing
Bank (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02(a) or 4.02(b) would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).

 

(e)                                  Disbursements.  Each Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit and shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by hand
delivery or facsimile) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)                                   Reimbursements.  If an Issuing Bank shall
make an LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement in the same currency not later than 1:00 p.m., New
York City time, on the Business Day immediately following the day that the
Borrower receives notice thereof from the Issuing Bank; provided that, if the
amount of such LC Disbursement is $250,000 or more, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving Loan
Borrowing or a Swingline Loan in an amount equal to the amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Loan Borrowing or Swingline Loan.  If the Borrower fails to reimburse any LC
Disbursement by the time specified above, the Administrative Agent shall notify
each Revolving Lender of such failure, the payment then due from such Borrower
in respect of the applicable LC Disbursement and such Revolving Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the amount then due from such Borrower in U.S. Dollars, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders pursuant to this paragraph), and the Administrative Agent
shall promptly remit to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders.  Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent

 

65

--------------------------------------------------------------------------------


 

shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for an LC Disbursement
(other than the funding of an ABR Revolving Loan Borrowing or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(g)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse LC Disbursements as provided in paragraph (f) of this
Section 2.05 is absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision thereof or hereof, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of, or provide a right of setoff
against, such Borrower’s obligations hereunder.  None of the Administrative
Agent, the Lenders, the Issuing Banks or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit, any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by such Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as determined by
a court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower

 

66

--------------------------------------------------------------------------------


 

reimburses such LC Disbursement in full, at the rate per annum then applicable
to ABR Revolving Loans; provided that if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (f) of this Section 2.05,
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section 2.05 to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which such Borrower reimburses the applicable LC Disbursement in full.

 

(i)                                     Cash Collateralization.  If any Event of
Default under clause (a), (b), (h) or (i) of Article VII shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the portion of the LC Exposure attributable to each Letter of Credit issued
for the account of such Borrower and outstanding on such date, plus any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.11(b) or 2.20.  Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Notwithstanding the terms of any Security Document,
moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Banks for LC Disbursements for which they have not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to (i) the
consent of a Majority in Interest of the Revolving Lenders and (ii) in the case
of any such application at a time when any Revolving Lender is a Defaulting
Lender (but only if, after giving effect thereto, the remaining cash collateral
shall be less than the aggregate LC Exposure of all the Defaulting Lenders), the
consent of each Issuing Bank), be applied to satisfy other obligations of the
Borrower under this Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower to the extent that,
after giving effect to such return, the Aggregate Revolving Exposure would not
exceed the Aggregate Revolving Commitment and no Default shall have occurred and
be continuing.  If the Borrower is required to provide an

 

67

--------------------------------------------------------------------------------


 

amount of cash collateral hereunder pursuant to Section 2.20, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit and the Swingline Lender shall not have any exposure in respect of any
Swingline Loans that are not collectively fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or the remaining cash collateral
and no Default shall have occurred and be continuing.

 

(j)                                    Designation of Additional Issuing Banks. 
The Company may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
(in such Revolving Lender’s sole discretion) to serve in such capacity as
provided below.  The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Company, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

 

(k)                                 Termination of an Issuing Bank.  The Company
may terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder
by providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent.  Any such termination shall become effective upon the
earlier of (i) such Issuing Bank acknowledging receipt of such notice and
(ii) the tenth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero.  At the time any such termination
shall become effective, the Company shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). 
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

(l)                                     Issuing Bank Reports to the
Administrative Agent.  Unless otherwise agreed by the Administrative Agent, each
Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section 2.05, report in writing to the Administrative Agent
(i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancellations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date, amount of such LC Disbursement, (iv) on any Business Day
on which the Borrower fails to reimburse an LC

 

68

--------------------------------------------------------------------------------


 

Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

(m)                             LC Exposure Determination.  For all purposes of
this Agreement, the amount of a Letter of Credit that, by its terms or the terms
of any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at the time of determination.

 

SECTION 2.06                                                  Funding of
Borrowings. (a)  Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
U.S. Dollars by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to the
Applicable Funding Account or, in the case of ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(f),
to the Issuing Bank that has made such LC Disbursement.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section 2.06 and may, in reliance on such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Revolving Loans.  If such Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07                                                  Interest
Elections.  (a)  Each Revolving Loan Borrowing and Term Loan Borrowing initially
shall be of the Type and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03.  Thereafter, the Borrower may elect to
convert such

 

69

--------------------------------------------------------------------------------


 

Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.07.  The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section 2.07 shall not apply to Swingline
Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Revolving Loan Borrowing of
the Type resulting from such election to be made on the effective date of such
election (it being understood and agreed that such an election may be made prior
to the Closing Date).  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of an executed written Interest Election Request.  Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is to be a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(c)                                  Promptly following receipt of an Interest
Election Request in accordance with this Section 2.07, the Administrative Agent
shall advise each Lender of the applicable Class of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(d)                                 If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Term Borrowing, be continued as a Eurocurrency
Borrowing for an additional Interest Period of one month and (ii) in the case of
a Revolving Loan Borrowing, be converted to an ABR Borrowing.  Notwithstanding
any contrary provision hereof,

 

70

--------------------------------------------------------------------------------


 

if an Event of Default under clause (h) or (i) of Article VII has occurred and
is continuing with respect to the Company, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, has notified the Company of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing of such Class may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing of such Class denominated shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

SECTION 2.08                                                  Termination and
Reduction of Commitments.  (a)  Unless previously terminated, (i) the Initial
Term Loan Commitments shall automatically terminate on the Closing Date (upon
funding of the Initial Term Loans) and (ii) the Revolving Commitments shall
automatically terminate on the Revolving Maturity Date.

 

(b)                                 The Company may at any time terminate, or
from time to time permanently reduce, the Commitments of any Class; provided
that (i) each partial reduction of the Commitments of any Class shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans or
Swingline Loans in accordance with Section 2.11, the Aggregate Revolving
Exposure would exceed the Aggregate Revolving Commitment.

 

(c)                                  The Company shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under
paragraph (b) of this Section 2.08 at least three Business Days (or such shorter
period of time as the Administrative Agent shall agree) prior to the effective
date of such termination or reduction, specifying the effective date thereof. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the contents thereof.  Each notice
delivered by the Company pursuant to this Section 2.08 shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Commitments
delivered under this paragraph may state that such notice is conditioned upon
the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments of any Class shall be
permanent.  Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 

SECTION 2.09                                                  Repayment of
Loans; Evidence of Debt.  (a)  The Company hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Initial Term Loan of such Lender as provided in
Section 2.10 and (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Incremental Term Loan of such Lender on
the Maturity Date applicable to such Incremental Term Loans.  The Company hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of

 

71

--------------------------------------------------------------------------------


 

a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Loan Borrowing is made, the
Borrower thereof shall repay all Swingline Loans that were outstanding for its
account on the date such Borrowing was requested.

 

(b)                                 The records maintained by the Administrative
Agent and the Lenders shall be prima facie evidence of the existence and amounts
of the obligations of the Borrower in respect of Loans, LC Disbursements,
interest and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.

 

(c)                                  Any Lender may request that Loans of any
Class made by it be evidenced by a promissory note.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or to
such payee and its registered assigns).

 

SECTION 2.10                                                  Amortization of
Term Loans.  (a)  The Company shall repay Initial Term B Loan Borrowings on the
last day of each March, June, September and December, beginning on the last day
of the first full fiscal quarter to occur after the Closing Date and ending with
the last such day to occur prior to the Term B Maturity Date, in an aggregate
principal amount for each such date equal to 0.25% of the aggregate principal
amount of the Initial Term B Loan Borrowings outstanding on the Closing Date (as
such amount shall be adjusted pursuant to paragraph (c) of this Section 2.10). 
The Company shall repay Initial Term A Loan Borrowings on the last day of each
March, June, September and December, beginning on the last day of the first full
fiscal quarter to occur after the Closing Date and ending with the last such day
to occur prior to the Term A Maturity Date, in an aggregate principal amount for
each such date equal to 1.25% of the aggregate principal amount of the Initial
Term A Loan Borrowings outstanding on the Closing Date (as such amount shall be
adjusted pursuant to paragraph (c) of this Section 2.10).  The Company shall
repay Incremental Term Loans of any Series in such amounts and on such date or
dates as shall be specified therefor in the Incremental Facility Amendment
establishing the Incremental Term Commitments of such Series (as such amount
shall be adjusted pursuant to paragraph (c) of this Section 2.10 or pursuant to
such Incremental Facility Amendment).

 

(b)                                 To the extent not previously paid, (i) all
Initial Term A Loans shall be due and payable on the Term A Maturity Date,
(ii) all Initial Term B Loans shall be due and payable on the Term B Maturity
Date and (iii) all Incremental Term Loans of any Series shall be due and payable
on the applicable Incremental Term Maturity Date.

 

(c)                                  Any prepayment of Term Loans of any
Class shall be applied to reduce the subsequent scheduled repayments of the Term
Loans of such Class to be made pursuant to this Section 2.10 in direct order of
maturity to the scheduled repayments occurring in the next

 

72

--------------------------------------------------------------------------------


 

eight quarters following the date of such prepayment and pro rata to the
remaining scheduled repayments; provided that any voluntary prepayment of Term
Loans of any Class made pursuant to Section 2.11(a) shall be applied to reduce
the subsequent scheduled repayments of Term Loans of such Class to be made
pursuant to this Section 2.10 as directed by the Company.  In the event that
Term Loans of any Class are converted into a new Class of Term Loans pursuant to
a Refinancing Facility Agreement effected pursuant to Section 2.22, then the
subsequent scheduled repayments of the Term Loan Borrowings of such Class to be
made pursuant to this Section 2.10 will not be reduced or otherwise affected by
such transaction (except to the extent of additional amortization payments in
agreed amounts on or after the original Maturity Date applicable to any such
Term Loans and related reductions in the final scheduled payment at any new
Maturity Date).

 

(d)                                 Prior to any repayment of any Term Loans of
any Class under this Section 2.10, the Company shall select the Borrowing or
Borrowings of the applicable Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by hand delivery or facsimile) of
such selection not later than 1:00 p.m., New York City time, three Business Days
before the scheduled date of such repayment.  Each repayment of a Term Loan
shall be applied ratably to the Loans included in the repaid Term Loan
Borrowing.  Repayments of Term Loans shall be accompanied by accrued interest on
the amounts repaid.

 

SECTION 2.11                                                  Prepayment of
Loans.  (a)  The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.11.

 

(b)                                 In the event and on each occasion that the
Aggregate Revolving Exposure exceeds the Aggregate Revolving Commitment, the
Borrower shall prepay Revolving Loan Borrowings or Swingline Loan Borrowings
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent in accordance with Section 2.05(i)) in an
aggregate amount equal to such excess.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of the Company or any Subsidiary in
respect of any Prepayment Event, the Company shall, not later than the fifth
Business Day following the day such Net Proceeds are received, prepay Term Loan
Borrowings in an aggregate amount equal to 100% of the amount of such Net
Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, the Company may use a
portion of such Net Proceeds to prepay or repurchase Other First Lien Secured
Indebtedness to the extent any applicable credit agreement, indenture or other
agreement governing such Other First Lien Secured Indebtedness so requires, in
each case in an amount not to exceed the product of (x) the amount of such Net
Proceeds and (y) a fraction, the numerator of which is the outstanding principal
amount of such Other First Lien Secured Indebtedness and the denominator of
which is the sum of the outstanding principal amount of such Other First Lien
Secured Indebtedness and the outstanding principal amount of Term Loans
(provided that, in the event that the Company or applicable Subsidiary makes an
offer to the holders of such Other First Lien Secured Indebtedness to prepay or
purchase such Other First Lien Secured Indebtedness in an amount permitted under
this Section 2.11(c), to the extent that such offer is declined by holders of
such Other First Lien Secured Indebtedness (the declined amount, the “Declined
Amount”), the Company or applicable Subsidiary shall be

 

73

--------------------------------------------------------------------------------


 

required to prepay Term Loan Borrowings in an amount equal to such Declined
Amount as if the Declined Amount were Net Proceeds received on the final date by
which such declining holders were required to give notice of their Declined
Amount); provided further that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Company shall, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company to the
effect that the Company intends to cause the Net Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 365 days
after receipt of such Net Proceeds to acquire assets to be used or useful in the
business of the Company or the Subsidiaries, or to consummate any Permitted
Acquisition (or any other acquisition of all or substantially all the assets of
(or all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person) or other Investment permitted
hereunder, and certifying that no Event of Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of such 365-day
period, at which time a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied.

 

(d)                                 In the event that for any fiscal year of the
Company (commencing with the fiscal year ending December 31, 2018), there shall
be Excess Cash Flow (and such Excess Cash Flow exceeds $1.0 million), the
Company shall, on the relevant Excess Cash Flow Application Date (as defined
below), prepay Term Loan Borrowings in an aggregate amount equal to (i) the ECF
Percentage of such Excess Cash Flow less (ii) the aggregate amount of optional
prepayments of Loans made pursuant to Section 2.11(a), purchases of Term Loans
pursuant to Section 2.24 and optional prepayments of loans in respect of Other
First Lien Secured Indebtedness, in each case, during the applicable fiscal year
(except prepayments of Revolving Loans or other revolving Indebtedness that are
not accompanied by a corresponding permanent reduction of Revolving Commitments
or other applicable revolving commitments), other than to the extent that any
such prepayment is funded with the proceeds of Long-Term Indebtedness; provided
that the aggregate amount deducted pursuant to clause (ii) above with respect to
Loans purchased pursuant to Section 2.24 shall be the amount paid in respect of
such Loans. The “Excess Cash Flow Application Date” for any such prepayment
shall be a date no later than five Business Days after the earlier of (A) the
date on which financial statements of the Company referred to in
Section 5.01(a) for the fiscal year with respect to which such prepayment is
made are required to be delivered to the Administrative Agent and (B) the date
the financial statements referred to in clause (A) above are actually delivered.

 

(e)                                  Prior to any optional or mandatory
prepayment of Borrowings under this Section 2.11, the Company shall, subject to
the next sentence, specify the Borrowing or Borrowings to be prepaid in the
notice of such prepayment delivered pursuant to paragraph (f) of this
Section 2.11.  In the event of any mandatory prepayment of Term Loans made at a
time when Term Loans of more than one Class are outstanding, the Company shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among the Term Loans pro rata based on the aggregate principal
amounts of outstanding Borrowings of each such Class; provided that the amounts
so allocable to Incremental Term Loans of any Series may be applied to other
Term Loan Borrowings as provided in the applicable Incremental Facility
Amendment.  Notwithstanding the foregoing, any Term Lender may elect, by notice
to the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent by telephone (confirmed by hand delivery or facsimile) at
least one Business Day (or such shorter period as may be established by the
Administrative Agent) prior to the required prepayment date, to decline all or
any portion of any prepayment of its Term Loans pursuant to this Section 2.11
(other than an optional prepayment pursuant to paragraph (a) of this
Section 2.11, which may not be declined), in which case the aggregate amount of
the payment that would have been applied to prepay Term Loans but was so
declined shall be retained by the Company.

 

(f)                                   The Company shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by hand delivery or facsimile) of any
optional prepayment and, to the extent practicable, any mandatory prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 1:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., New York City time, one Business Day (or two Business Days, in the
case of a mandatory prepayment) before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment, or in each case, such shorter period of time as
the Administrative Agent may agree.  Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that
(A) if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (B) a notice of
prepayment of Term Loans pursuant to paragraph (a) of this Section 2.11 may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice of prepayment may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified date
of prepayment) if such condition is not satisfied.  Promptly following receipt
of any such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.

 

(g)                                  All (i) voluntary prepayments of Initial
Term B Loans pursuant to Section 2.11(a) effected on or prior to the date that
is 12 months after the Closing Date with the proceeds of a Repricing Transaction
and (ii) Permitted Amendments, amendments, amendments and restatements or other
modifications of this Agreement on or prior to the date that is 12 months after
the Closing Date constituting Repricing Transactions, shall in each case be
accompanied by a fee payable to the Term Lenders in an amount equal to 1.00% of
the aggregate principal amount of the Initial Term B Loan Borrowings so prepaid,
in the case of a transaction described in clause (i) of this paragraph, or 1.00%
of the aggregate principal amount of Initial Term B Loans affected by such
amendment, amendment and restatement or other modification (including any such
Loans assigned in connection with the replacement of a Term Lender not
consenting thereto), in the case of a transaction described in clause (ii) of
this sentence. Such fee shall be

 

75

--------------------------------------------------------------------------------


 

paid by the Company to the Administrative Agent, for the account of the Lenders
in respect of the Initial Term B Loans, on the date of such prepayment or
amendment.

 

SECTION 2.12                                                  Fees.  (a)  The
Company agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee, which shall accrue at the Applicable Rate on
the daily unused amount of the Revolving Commitment of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Revolving Commitments terminate in full. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Closing Date.  All such
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing commitment fees, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

(b)                                 The Company agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the Applicable Rate used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to each Issuing
Bank a fronting fee of 0.125% per annum on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any such LC Exposure, as well as such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)                                  The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid in
U.S. Dollars on the dates due, in immediately available funds, to the
Administrative Agent (or to an Issuing Bank, in the case of

 

76

--------------------------------------------------------------------------------


 

fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Revolving Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.13                                                  Interest.  (a) 
The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section 2.13 or
(ii) in the case of any other amount, 2.00% per annum plus the rate applicable
to ABR Revolving Loans as provided in paragraph (a) of this Section 2.13.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of a Revolving Loan, upon termination of the Revolving Commitments in full;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of a
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.  All interest shall be payable in U.S. Dollars.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14                                                  Alternate Rate of
Interest.  (a)  If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing of any Class:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means (including, without limitation, by means of an Interpolated
Rate or because the Screen Rate is not available or published on a current
basis) do not exist for ascertaining the LIBO Rate or Adjusted LIBO Rate for
such Interest Period; or

 

77

--------------------------------------------------------------------------------


 

(ii)                                  the Administrative Agent is advised by a
Majority in Interest of the Lenders of such Class that the LIBO Rate or Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making, converting into, continuing or maintaining their
Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders of such Class as promptly as practicable
and, until the Administrative Agent notifies the Company and the Lenders of such
Class that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as or a Eurocurrency
Borrowing shall be ineffective, and (ii) any Borrowing Request for a
Eurocurrency Borrowing of such Class shall be treated as a request for an ABR
Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(a)(i) have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate or Adjusted LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(b), only to the extent the Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Eurocurrency Loans requested to be made shall be made as ABR Loans, (y) any
Loans that were to have been converted to Eurocurrency Loans shall be continued
as ABR Loans and (z) any outstanding Eurocurrency Loans shall be converted, on
the last day of the then-current Interest Period, to ABR Loans.

 

SECTION 2.15                                                  Increased Costs. 
(a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

78

--------------------------------------------------------------------------------


 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of the term “Excluded Taxes” and (C) Connection Income Taxes) on
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, from time to time upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs or expenses incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s or Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of such Lender or Issuing Bank,
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  If the cost to any Lender or Issuing Bank
of making or maintaining any Loan to, or issuing or participating in any Letter
of Credit or Swingline Loan issued for the account of or made to, the Borrower
is increased (or the amount of any sum received or receivable by any Lender (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender to be material by reason of the fact that such Borrower is organized
or domiciled in a jurisdiction outside the United States of America, such
Borrower shall indemnify such Lender for such increased cost or reduction.

 

79

--------------------------------------------------------------------------------


 

(d)                                 A certificate of a Lender or Issuing Bank,
prepared in good faith and setting forth in reasonable detail the calculation of
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, and specifying the basis therefor in
accordance with paragraph (a) or (b) of this Section 2.15 delivered to the
Company shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

 

(e)                                  Failure or delay on the part of any Lender
or Issuing Bank to demand compensation pursuant to this Section 2.15 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section 2.15 for any increased costs or
expenses incurred or reductions suffered more than 180 days prior to the date
that such Lender or Issuing Bank, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.16                                                  Break Funding
Payments.  In the event of (a) the payment of any principal of any Eurocurrency
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert or continue any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto, (d) the failure to
prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment given by the Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19 or 9.02(c), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
if it were to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
London interbank market.  A certificate of any Lender delivered to the Borrower,
prepared in good faith and setting forth in reasonable detail the calculation of
any amount or amounts that such Lender is entitled to receive and specifying the
basis therefor in accordance with this Section 2.16, shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

80

--------------------------------------------------------------------------------


 

SECTION 2.17                                                  Taxes.  (a) 
Payments Free of Taxes.  Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
reimburse it for the payment of, any Other Taxes.

 

(c)                                  Evidence of Payment.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate, prepared in
good faith and setting forth in reasonable detail the calculation of the amount
of such payment or liability and specifying the basis therefor, delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate, prepared in good faith and setting forth in
reasonable detail the calculation of the amount of such payment or liability and
specifying the basis therefor, delivered to any Lender by the Administrative
Agent

 

81

--------------------------------------------------------------------------------


 

shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by such Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by such Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to such Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to such Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form),
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS

 

82

--------------------------------------------------------------------------------


 

Form W-8BEN-E, as applicable (or any successor form), establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI or IRS
Form W-8EXP (or any successor form);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit I-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Company within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA

 

83

--------------------------------------------------------------------------------


 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Issuing Bank.  For purposes of this
Section 2.17, the term “Lender” shall include any Issuing Bank.

 

(i)                                     Survival.  Each Lender’s and
Administrative Agent’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

84

--------------------------------------------------------------------------------


 

SECTION 2.18                                                  Payments
Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)  The Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.15 or 2.17, or otherwise) in U.S. Dollars prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without any
setoff or counterclaim.  All such payments shall be made to the Administrative
Agent at its designated office, except payments to be made directly to an
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  Any amounts received after the time required to
be received hereunder on any date may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon.  The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments required to be made by any Loan Party
under any Loan Document shall be made in U.S. Dollars except that amounts
payable under Section 2.15, 2.16 or 9.03 (or any indemnification or expense
reimbursement provision of any other Loan Document) that are invoiced in a
currency other than U.S. Dollars shall be payable in the currency so invoiced.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  Except to the extent that this Agreement
provides for payments to be disproportionately allocated to or retained by a
particular Lender or group of Lenders (including in connection with the payment
of interest or fees at different rates and the repayment of principal amounts of
Term Loans at different times as a result of Refinancing Agreements pursuant to
Section 2.22), each Lender agrees that if it shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the aggregate amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amounts of principal of and accrued
interest on their Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is

 

85

--------------------------------------------------------------------------------


 

recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time),
including the application of funds arising from the existence of a Defaulting
Lender, or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans to any Person that is an Eligible Assignee (as
such term is defined from time to time).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. Notwithstanding the foregoing, to
the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Subsidiary Loan Party shall be applied to any Excluded Swap Obligations
of such Subsidiary Loan Party.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due.  In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, any Issuing Bank or the Swingline Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.04(c), 2.05(d), 2.05(f), 2.06(a), 2.17(e),
2.18(d) and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

SECTION 2.19                                                  Mitigation
Obligations; Replacement of Lenders.  (a)  If any Lender requests compensation
under Section 2.15, or if any Loan Party is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 2.17, then such Lender shall (at
the request of the Company) use commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to

 

86

--------------------------------------------------------------------------------


 

another of its offices, branches or Affiliates if, in the judgment of such
Lender, such designation or assignment and delegation (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Company
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment and delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender has become a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment and delegation); provided that
(A) the Company shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including, if applicable, the
prepayment fee pursuant to Section 2.11(g) (with such assignment being deemed to
be an optional prepayment for purposes of determining the applicability of such
Section 2.11(g))) (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest and fees (other than any fee
payable pursuant to Section 2.11(g))) or the Company (in the case of all other
amounts (including any fee payable pursuant to Section 2.11(g))), (C) in the
case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (D) such assignment does not conflict with applicable law.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Company to require such assignment and
delegation have ceased to apply.

 

SECTION 2.20                                                  Defaulting
Lenders.  (a)  Defaulting Lender Adjustments.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  The Revolving
Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as

 

87

--------------------------------------------------------------------------------


 

otherwise provided in Section 9.02, require the consent of such Defaulting
Lender in accordance with the terms hereof.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 2.18(c) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.05(i); fourth, as the Company may request (so
long as no Default exists), to the funding of any Revolving Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Revolving Loans under this
Agreement and (y) cash collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with the procedures set forth in
Section 2.05(i); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, an Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Revolving Loans or
LC Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Revolving Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Loans of, or LC Disbursements owed to, such Defaulting Lender until
such time as all Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to subparagraph (a)(iv) of
this Section 2.20.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.20 shall
be deemed paid to and redirected by such Defaulting Lender, and such Defaulting
Lender irrevocably consents hereto.

 

88

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee under Section 2.12(a) for any period during which
that Lender is a Defaulting Lender (and the Company shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive participation fees under Section 2.12(b) in respect of its
participations in Letters of Credit for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.05(i).

 

(C)                               With respect to any participation fee in
respect of Letters of Credit not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Company shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or the Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Exposure and Swingline Exposure shall be reallocated among the Non-Defaulting
Lenders in accordance with their Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure on account of such
Defaulting Lender and (y) second, cash collateralize the Issuing Banks’ Fronting
Exposure on account of such Defaulting Lender in accordance with the procedures
set forth in Section 2.05(i).

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, the Swingline Lender and the Issuing Banks agree in
writing that a Revolving Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of

 

89

--------------------------------------------------------------------------------


 

the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Revolving Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Revolving Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with the relative amounts of their Revolving Commitments
(without giving effect to subparagraph (a)(iv) of this Section 2.20), whereupon
such Revolving Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Revolving Lender’s having been a Defaulting
Lender.

 

(c)                                  New Letters of Credit.  So long as any
Revolving Lender is a Defaulting Lender, no Issuing Bank shall be required to
issue, amend, extend, renew or increase any Letter of Credit, to the extent that
the reallocation described in Section 2.20(a)(iv) cannot be effected and any
resulting LC Exposure will not be fully covered by cash collateral provided by
the Borrower in accordance with Section 2.20(a)(v).

 

(d)                                 If (i) a Bankruptcy Event with respect to a
Revolving Lender Parent shall occur following the date hereof and for so long as
such event shall continue or (ii) the Issuing Bank has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
such Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to such Issuing Bank to defease any risk to it in respect
of such Lender hereunder.

 

SECTION 2.21                                                  Incremental
Facilities.  (a)  The Company may on one or more occasions after the Closing
Date, by written notice to the Administrative Agent, request (i) during the
Revolving Availability Period, the establishment of Incremental Revolving
Commitments and/or (ii) the establishment of Incremental Term Commitments;
provided that the aggregate amount of the Incremental Commitments established
under this Section 2.21 on any date, together with the aggregate original
principal amount of all Alternative Incremental Facility Indebtedness incurred
under Section 6.01(l) on such date, shall not exceed an amount equal to (a) the
Base Incremental Amount in effect on such date, plus (b) the amount of voluntary
prepayments of Term Loans pursuant to Section 2.11(a) (other than those financed
with the proceeds of Indebtedness) prior to such date (less the aggregate amount
of Incremental Commitments and Alternative Incremental Facility Indebtedness
established prior to such date in reliance on this amount), plus (c) an
additional amount subject to the Maximum Incremental Ratio Amount as of such
date. Each such notice shall specify (A) the date on which the Company proposes
that the Incremental Revolving Commitments or the Incremental Term Commitments,
as applicable, shall be effective, which shall be a date not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent, and (B) the amount of the Incremental Revolving Commitments or
Incremental Term Commitments, as applicable, being requested (it

 

90

--------------------------------------------------------------------------------


 

being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Commitment or Incremental Term
Commitment and (y) any Person that the Company proposes to become an Incremental
Lender, (1) if such Person is not then a Lender, must be an Eligible Assignee
and (2) in the case of an Incremental Revolving Commitment, must be reasonably
satisfactory to the Administrative Agent, each Issuing Bank and the Swingline
Lender).

 

(b)                                 The terms and conditions of any Incremental
Revolving Commitment and Loans and other extensions of credit to be made
thereunder shall be, except as otherwise set forth herein, identical to those of
the Revolving Commitments and Loans and other extensions of credit made
thereunder, and shall be treated as a single Class with such Revolving
Commitments and Loans; provided that the upfront fees applicable to any
Incremental Revolving Facility shall be as determined by the Company and the
Incremental Revolving Lenders providing such Incremental Facility.  The terms
and conditions of any Incremental Term Facility of a Class and the Incremental
Term Loans to be made thereunder shall be, except as otherwise set forth herein
or in the applicable Incremental Facility Amendment, identical to those of the
Term Commitments and the Term Loans of such Class; provided that (i) the upfront
fees, interest rates and floors and, subject to the other restrictions below,
amortization schedule applicable to any Incremental Term Facility and
Incremental Term Loans shall be determined by the Company and the Incremental
Term Lenders providing the relevant Incremental Term Commitments, (ii) except in
the case of an Incremental Term Facility effected as an increase to an existing
Class of Term Loans, the weighted average life to maturity of any Incremental
Term Loans that are “term A loans” shall be no shorter than the remaining
weighted average life to maturity of the Terms Loans that are “term A loans”
with the latest Maturity Date and the weighted average life to maturity of any
Incremental Term Loans that are “term B loans” shall be no shorter than the
remaining weighted average life to maturity of the Terms Loans that are “term B
loans” with the latest Maturity Date, (iii) if the all-in yield relating to any
Incremental Term Loan that is a “term B loan” exceeds the all-in yield relating
to the Initial Term B Loans immediately prior to the effectiveness of the
applicable Incremental Facility Amendment by more than 0.50% per annum (to be
determined by the Administrative Agent consistent with generally accepted
financial practices, after giving effect to margins, upfront or similar fees, or
original issue discount, in each case shared with all lenders or holders thereof
and applicable interest rate floors (but only to the extent that an increase or
decrease, as applicable, in the interest rate floor applicable to the Initial
Term B Loans would result in an increase or decrease, as applicable, in an
interest rate then in effect for the Initial Term B Loans hereunder)), then the
Applicable Rate relating to the Initial Term B Loans shall be adjusted so that
the all-in yield relating to such Incremental Term Loans shall not exceed the
all-in yield relating to the Initial Term B Loans by more than 0.50% and (iv) no
Incremental Term Maturity Date relating to “term A loans” shall be earlier than
the Term A Maturity Date and no Incremental Term Maturity Date relating to “term
B loans” shall be earlier than the Term B Maturity Date.  Any Incremental Term
Commitments established pursuant to an Incremental Facility Amendment that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement.  Each
Incremental Facility and all extensions of credit thereunder shall be secured by
the Collateral on a pari passu basis with the Liens on the Collateral securing
the other Loan Document Obligations.

 

91

--------------------------------------------------------------------------------


 

(c)                                  The Incremental Commitments and Incremental
Facilities relating thereto shall be effected pursuant to one or more
Incremental Facility Amendments executed and delivered by the Company and each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) no Default (or, in the case of any Incremental Acquisition Term Facility or
Incremental Acquisition Revolving Facility, no Event of Default under clause
(a), (b), (h) or (i) of Article VII) shall have occurred and be continuing on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Commitments (and assuming that the full
amount of such Incremental Commitments shall have been funded as Loans on such
date), (ii) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents (or, in the case
of any Incremental Acquisition Term Facility or Incremental Acquisition
Revolving Facility, the Specified Representations and the Specified Permitted
Acquisition Agreement Representations) shall be true and correct (A) in the case
of such representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date, (iii) the
Company shall make any payments required to be made pursuant to Section 2.16 in
connection with such Incremental Commitments and the related transactions under
this Section 2.21 and (iv) the Company shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents as shall reasonably be
requested by the Administrative Agent in connection with any such transaction. 
Each Incremental Facility Amendment may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.21 (including, without limitation,
favorable amendments to any existing Class to ensure fungibility between any
Incremental Commitments (or loans thereunder) and such existing Class).

 

(d)                                 Upon the effectiveness of an Incremental
Commitment of any Incremental Lender, (i) such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Commitments and Loans of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Commitments and
Loans of the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents, and (ii) in the case of any Incremental Revolving Commitment,
(A) such Incremental Revolving Commitment shall constitute (or, in the event
such Incremental Lender already has a Revolving Commitment, shall increase) the
Revolving Commitment of such Incremental Lender and (B) the Aggregate Revolving
Commitment shall be increased by the amount of such Incremental Revolving
Commitment, in each case, subject to further increase or reduction from time to
time as set forth in the definition of the term “Revolving Commitment”.  For the
avoidance of doubt, upon the effectiveness of any Incremental Revolving
Commitment, the Revolving Exposure of the Incremental Revolving Lender holding
such Commitment, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.

 

92

--------------------------------------------------------------------------------


 

(e)                                  On the date of effectiveness of any
Incremental Revolving Commitments, each Revolving Lender shall assign to each
Incremental Revolving Lender holding such Incremental Revolving Commitment, and
each such Incremental Revolving Lender shall purchase from each Revolving
Lender, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans and participations in Letters of Credit
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit will be held by all the Revolving Lenders
(including such Incremental Revolving Lenders) ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.

 

(f)                                   Subject to the terms and conditions set
forth herein and in the applicable Incremental Facility Amendment, each Lender
holding an Incremental Term Commitment of any Series shall make a loan to the
Company in an amount equal to such Incremental Term Commitment on the date
specified in such Incremental Facility Amendment.

 

(g)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt by the Administrative Agent of any notice from the
Company referred to in Section 2.21(a) and of the effectiveness of any
Incremental Commitments, in each case advising the Lenders of the details
thereof and, in the case of effectiveness of any Incremental Revolving
Commitments, of the Applicable Percentages of the Revolving Lenders after giving
effect thereto and of the assignments required to be made pursuant to
Section 2.21(e).

 

SECTION 2.22                                                  Refinancing
Facilities.  (a)  The Company may, on one or more occasions after the Closing
Date, by written notice to the Administrative Agent, request the establishment
hereunder of (i) a new Class of revolving commitments (the “Refinancing
Revolving Commitments”) pursuant to which each Person providing such a
commitment (a “Refinancing Revolving Lender”) will make revolving loans to the
Borrower (“Refinancing Revolving Loans”) and acquire participations in the
Letters of Credit and (ii) one or more additional Classes of term loan
commitments (the “Refinancing Term Loan Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Term Lender”) will make term
loans to the Company (the “Refinancing Term Loans”); provided that (A) each
Refinancing Revolving Lender and each Refinancing Term Loan Lender shall be an
Eligible Assignee and, if not already a Lender, shall otherwise be reasonably
acceptable to the Administrative Agent and (B) each Refinancing Revolving Lender
shall be approved by each Issuing Bank and the Swingline Lender (such approvals
not to be unreasonably withheld).

 

(b)                                 The Refinancing Commitments shall be
effected pursuant to one or more Refinancing Facility Agreements executed and
delivered by the Company, each Refinancing Lender providing such Refinancing
Commitments, the Administrative Agent and, in the case of Refinancing Revolving
Commitments, each Issuing Bank and the Swingline Lender; provided that no
Refinancing Commitments shall become effective unless (i) no Event of Default
shall have occurred and be continuing on the date of effectiveness thereof,
(ii) on the date of effectiveness thereof, the representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct (A) in
the case of the representations and warranties qualified as to materiality, in
all respects and (B) otherwise, in all material respects, in each case on and as
of such date, except in the case of any such representation and warranty that

 

93

--------------------------------------------------------------------------------


 

specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Company shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction, (iv) in the case of any Refinancing
Revolving Commitments, substantially concurrently with the effectiveness
thereof, all the Revolving Commitments then in effect shall be terminated, and
all the Revolving Loans then outstanding, together with all interest thereon,
and all other amounts accrued for the benefit of the Revolving Lenders, shall be
repaid or paid (it being understood, however, that any Letters of Credit may
continue to be outstanding hereunder), and the aggregate amount of such
Refinancing Revolving Commitments does not exceed the aggregate amount of the
Revolving Commitments so terminated, and (v) in the case of any Refinancing Term
Loan Commitments, substantially concurrently with the effectiveness thereof, the
Company shall obtain Refinancing Term Loans thereunder and shall repay or prepay
then outstanding Term Borrowings of one or more Classes in an aggregate
principal amount equal to the aggregate amount of such Refinancing Term Loan
Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Borrowings and any reasonable fees, premium and
expenses relating to such refinancing).  The Company shall determine the amount
of such prepayments allocated to each Class of outstanding Term Loans, and any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent scheduled repayments of Term Borrowings of such Class to be made
pursuant to Section 2.10(a) as directed by the Company.

 

(c)                                  The Refinancing Facility Agreement shall
set forth, with respect to the Refinancing Commitments established thereby and
the Refinancing Loans and other extensions of credit to be made thereunder, to
the extent applicable, the following terms thereof:  (i) the designation of such
Refinancing Commitments and Refinancing Loans as a new “Class” for all purposes
hereof (provided that with the consent of the Administrative Agent, any
Refinancing Commitments and Refinancing Loans may be treated as a single “Class”
with any then-outstanding existing Commitments or Loans), (ii) the stated
termination and maturity dates applicable to the Refinancing Commitments or
Refinancing Loans of such Class, provided that (A) such stated termination and
maturity dates shall not be earlier than the Revolving Maturity Date (in the
case of Refinancing Revolving Commitments and Refinancing Revolving Loans) or
the Maturity Date applicable to the Class of Term Loans so refinanced (in the
case of Refinancing Term Loan Commitments and Refinancing Term Loans) and
(B) any Refinancing Term Loans shall not have a weighted average life to
maturity shorter than the Class of Term Loans so refinanced, (iii) in the case
of any Refinancing Term Loans, any amortization applicable thereto and the
effect thereon of any prepayment of such Refinancing Term Loans, (iv) the
interest rate or rates applicable to the Refinancing Loans of such Class,
(v) the fees applicable to the Refinancing Commitments or Refinancing Loans of
such Class, (vi) in the case of any Refinancing Term Loans, any original issue
discount applicable thereto, (vii) the initial Interest Period or Interest
Periods applicable to Refinancing Loans of such Class, (viii) any voluntary or
mandatory commitment reduction or prepayment requirements applicable to
Refinancing Commitments or Refinancing Loans of such Class (which prepayment
requirements, in the case of any Refinancing Term Loans, may provide that such
Refinancing Term Loans may participate in any mandatory prepayment on a pro rata
basis with any Class of existing Term Loans, but may not provide for prepayment
requirements that are more favorable to the Lenders holding such Refinancing
Term Loans than to the Lenders holding such Class of

 

94

--------------------------------------------------------------------------------


 

Term Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of Refinancing Commitments or Refinancing Loans of such Class and
(ix) any financial covenant with which the Company shall be required to comply
(provided that any such financial covenant, if added for the benefit of any
Refinancing Revolving Commitment, shall also be added for the benefit of any
existing Revolving Commitments, and if added for the benefit of any Refinancing
Term Loans, shall also be added for the benefit of all other Classes under this
Agreement).  Except as contemplated by the preceding sentence, the terms of the
Refinancing Revolving Commitments and Refinancing Revolving Loans and other
extensions of credit thereunder shall be substantially the same as the Revolving
Commitments and Revolving Loans and other extensions of credit thereunder, and
the terms of the Refinancing Term Loan Commitments and Refinancing Term Loans of
a Class shall be substantially the same as the terms of the existing Term
Commitments and the existing Term Loans of the corresponding Class.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement.  Each Refinancing Facility Agreement
may, without the consent of any Lender other than the applicable Refinancing
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to give effect to the provisions of this Section 2.22, including any amendments
necessary to treat the applicable Refinancing Commitments and Refinancing Loans
as a new “Class” of loans and/or commitments hereunder; provided that at no time
shall there be more than three Classes of Revolving Commitments hereunder,
unless otherwise agreed by the Administrative Agent.

 

SECTION 2.23                                                  Loan Modification
Offers.  (a)  The Company may on one or more occasions after the Closing Date,
by written notice to the Administrative Agent, make one or more offers (each, a
“Loan Modification Offer”) to all (and not fewer than all) the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company.  Such notice shall set forth (i) the terms and conditions of the
requested Loan Modification Offer and (ii) the date on which such Loan
Modification Offer is requested to become effective.  Permitted Amendments shall
become effective only with respect to the Loans and Commitments of the Lenders
of the Affected Class that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”) and, in the case of any Accepting Lender, only
with respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made.  With respect to all Permitted
Amendments consummated by the Company pursuant to this Section 2.23, (i) such
Permitted Amendments shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.11 and (ii) any Loan Modification Offer,
unless contemplating a Maturity Date already in effect hereunder pursuant to a
previously consummated Permitted Amendment, must be in a minimum amount of
$25,000,000 (or such lesser amount as may be approved by the Administrative
Agent in its reasonable discretion); provided that the Company may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Permitted Amendment that a minimum amount (to be
determined and specified in the relevant Loan Modification Offer in the
Company’s sole discretion and which may be waived by the Company) of Commitments
or Loans of any or all Affected Classes be extended.  If the aggregate principal
amount of Commitments or Loans of any Affected Class in respect of which Lenders
shall have accepted the relevant Loan Modification Offer shall exceed the
maximum aggregate principal amount of Commitments or

 

95

--------------------------------------------------------------------------------


 

Loans of such Affected Class offered to be extended by the Company pursuant to
such Loan Modification Offer, then the Commitments and Loans of such Lenders
shall be extended ratably up to such maximum amount based on the relative
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Loan Modification Offer.

 

(b)                                 A Permitted Amendment shall be effected
pursuant to a Loan Modification Agreement executed and delivered by the Company,
each Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless (i) no Event of Default shall have
occurred and be continuing on the date of effectiveness thereof, (ii) on the
date of effectiveness thereof, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct (A) in the case
of the representations and warranties qualified as to materiality, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
specifically relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Company shall have delivered, or agreed to deliver by a date following the
effectiveness of such Permitted Amendment reasonably acceptable to the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents (including reaffirmation agreements, supplements and/or amendments to
Mortgages or other Security Documents, in each case to the extent applicable) as
shall reasonably be requested by the Administrative Agent in connection
therewith and (iv) any applicable Minimum Extension Condition shall be satisfied
(unless waived by the Company).  The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement.  Each
Loan Modification Agreement may, without the consent of any Lender other than
the applicable Accepting Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to give effect to the provisions of this
Section 2.23, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new Class of loans and/or
commitments hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (i) all
Borrowings, all prepayments of Loans and all reductions of Commitments shall
continue to be made on a ratable basis among all Lenders, based on the relative
amounts of their Commitments (i.e., both extended and non-extended), until the
repayment of the Loans attributable to the non-extended Commitments (and the
termination of the non-extended Commitments) on the relevant Maturity Date,
(ii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
as between any Revolving Commitments of such new “Class” and the remaining
Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the Maturity Date relating to the non-extended Revolving
Commitments has occurred (it being understood, however, that no reallocation of
such exposure to extended Revolving Commitments shall occur on such Maturity
Date if (1) any Event of Default under clause (a), (b), (h) or (i) of
Article VII exists at the time of such reallocation or (2) such reallocation
would cause the Revolving Exposure of any Lender with a Revolving Commitment to
exceed its Revolving Commitment), (iii) the Revolving Availability Period and
the Revolving Maturity Date, as such terms are used with reference to Letters of
Credit or Swingline Loans, may not be extended without the prior written consent
of each Issuing Bank or the Swingline Lender, as

 

96

--------------------------------------------------------------------------------


 

applicable, and (iv) at no time shall there be more than three Classes of
Revolving Commitments hereunder, unless otherwise agreed by the Administrative
Agent.  If the Aggregate Revolving Exposure exceeds the Aggregate Revolving
Commitment as a result of the occurrence of the Revolving Maturity Date with
respect to any Class of Revolving Commitments when an extended Class of
Revolving Commitments remains outstanding, the Borrower shall make such payments
and provide such cash collateral as may be required by Section 2.11(b) to
eliminate such excess on such Revolving Maturity Date (which payments and
provision of cash collateral shall, for the avoidance of doubt, be deemed a
payment in respect of principal of Loans); provided that, without derogation of
the Borrower’s obligations to make such payments and provide such cash
collateral, if the Borrower fails to make such payment (or any portion thereof)
or provide such cash collateral (or any portion thereof), then until the earlier
of (x) the date on which the Aggregate Revolving Exposure no longer exceeds the
Aggregate Revolving Commitment or (y) the date the Borrower provides sufficient
cash collateral to eliminate such excess, Required Lenders shall be calculated
to include the outstanding exposure of any non-extending Lenders. The
Administrative Agent and the Lenders hereby acknowledge that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement are not intended to apply to the transactions
effected pursuant to this Section 2.23.  This Section 2.23 shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.24                                                  Loan Purchases. 
(a)  Subject to the terms and conditions set forth or referred to below, a
Purchasing Borrower Party may from time to time, in its discretion, conduct
modified Dutch auctions to make Auction Purchase Offers, each such Auction
Purchase Offer to be managed by an investment bank of recognized standing
selected by the Borrower following consultation with the Administrative Agent
(in such capacity, the “Auction Manager”) and to be conducted in accordance with
the procedures, terms and conditions set forth in this Section 2.24 and the
Auction Procedures, in each case, so long as the following conditions are
satisfied:

 

(i)                                     no Default shall have occurred and be
continuing at the time of purchase of any Term Loans or on the date of the
delivery of each Auction Notice;

 

(ii)                                  the assigning Lender and the Purchasing
Borrower Party shall execute and deliver to the Administrative Agent an
Assignment and Assumption;

 

(iii)                               for the avoidance of doubt, the Lenders
shall not be permitted to assign Revolving Commitments or Revolving Loans to any
Purchasing Borrower Party;

 

(iv)                              the maximum principal amount (calculated on
the face amount thereof) of Term Loans that the Purchasing Borrower Party offers
to purchase in any Auction Purchase Offer shall be no less than $10,000,000
(unless another amount is agreed to by the Administrative Agent in its
reasonable discretion);

 

(v)                                 any Term Loans assigned to any Purchasing
Borrower Party shall be automatically and permanently cancelled upon the
effectiveness of such assignment and will thereafter no longer be outstanding
for any purpose hereunder, and such Term Loans may not be resold (it being
understood and agreed that any gains or losses by any

 

97

--------------------------------------------------------------------------------


 

Purchasing Borrower Party upon purchase or acquisition and cancellation of such
Term Loans shall not be taken into account in the calculation of Excess Cash
Flow, Consolidated Net Income and Consolidated EBITDA);

 

(vi)                              no more than one Auction Purchase Offer with
respect to any Class may be ongoing at any one time and no more than four
Auction Purchase Offers (regardless of Class) may be made in any one year;

 

(vii)                           at the time of each purchase of Term Loans
through an Auction Purchase Offer, the Borrower shall have delivered to the
Auction Manager an officer’s certificate of a Financial Officer of the Borrower
certifying as to compliance with the preceding clause (i); and

 

(viii)                        no Purchasing Borrower Party may use the proceeds,
direct or indirect, from Revolving Loans or Letters of Credit to purchase any
Term Loans.

 

(b)                                 A Purchasing Borrower Party must terminate
any Auction Purchase Offer if it fails to satisfy one or more of the conditions
set forth above which are required to be met at the time which otherwise would
have been the time of purchase of Term Loans pursuant to such Auction Purchase
Offer.  If a Purchasing Borrower Party commences any Auction Purchase Offer (and
all relevant requirements set forth above which are required to be satisfied at
the time of the commencement of such Auction Purchase Offer have in fact been
satisfied), and if at such time of commencement the Purchasing Borrower Party
reasonably believes that all required conditions set forth above which are
required to be satisfied at the time of the consummation of such Auction
Purchase Offer shall be satisfied, then the Purchasing Borrower Party shall have
no liability to any Lender for any termination of such Auction Purchase Offer as
a result of the failure to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of consummation of such Auction Purchase Offer, and any such failure shall
not result in any Default or Event of Default hereunder.  With respect to all
purchases of Term Loans of any Class or Classes made by a Purchasing Borrower
Party pursuant to this Section 2.24, (x) the Purchasing Borrower Party shall pay
on the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant offering documents),
if any, on the purchased Term Loans of the applicable Class or Classes up to the
settlement date of such purchase and (y) such purchases (and the payments made
by the Purchasing Borrower Party and the cancellation of the purchased Loans)
shall not constitute voluntary or mandatory payments or prepayments for purposes
of Section 2.11 or any other provision hereof.

 

(c)                                  The Administrative Agent and the Lenders
hereby consent to the Auction Purchase Offers and the other transactions
effected pursuant to and in accordance with the terms of this Section 2.24
(provided that no Lender shall have an obligation to participate in any such
Auction Purchase Offer).  For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.18 will not apply to the purchases of
Term Loans pursuant to and in accordance with the provisions of this
Section 2.24.  The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Article VIII and
Article IX to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as

 

98

--------------------------------------------------------------------------------


 

reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer.

 

SECTION 2.25                                                  MIRE Events. 
Notwithstanding anything herein to the contrary, no MIRE Event may be closed
until the date that is (a) if there are no Mortgaged Properties in a “special
flood hazard area”, 10 Business Days or (b) if there are any Mortgaged
Properties in a “special flood hazard area”, 30 days (in each case, the “Notice
Period”), after the Administrative Agent has delivered to the Lenders the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the applicable
Loan Parties of that fact and (if applicable) notification to the applicable
Loan Parties that flood insurance coverage is not available and (B) evidence of
the receipt by the applicable Loan Parties of such notice; and (iii) if required
by Flood Laws, evidence of required flood insurance; provided that any such MIRE
Event may be closed prior to the Notice Period if the Administrative Agent shall
have received confirmation from each applicable Revolving Lender that such
Revolving Lender has completed any necessary flood insurance due diligence to
its reasonable satisfaction.

 

ARTICLE III

 

Representations and Warranties

 

The Company represents and warrants to the Lenders that:

 

SECTION 3.01                                                  Organization;
Powers.  The Company and each Subsidiary (a) is duly organized, validly existing
and, to the extent that such concept is applicable in the relevant jurisdiction,
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate, limited liability company or other organizational power
and authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under this Agreement
and each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and (c) except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent that such concept is applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02                                                  Authorization;
Enforceability.  The Transactions to be entered into by each Loan Party have
been duly authorized by all necessary corporate or other organizational action
and, if required, action by the holders of such Loan Party’s Equity Interests. 
This Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Company or such other Loan Party, as
applicable, enforceable against such Person in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

99

--------------------------------------------------------------------------------


 

SECTION 3.03                                                  Governmental
Approvals; No Conflicts. Except as set forth on Schedule 3.03, the Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except filings necessary
to perfect Liens created under the Loan Documents, (b) will not violate any
Requirement of Law applicable to the Company or any Subsidiary, except (other
than in the case of clause (a) of the definition of Requirements of Law), to the
extent any such violations, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result (alone or with notice or lapse of time or both) in a default
under any indenture or agreement governing Indebtedness, any material agreement
or any other material instrument binding upon the Company or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment, repurchase or redemption to be made by the Company or any Subsidiary or
give rise to a right of, or result in, termination, cancelation or acceleration
of any obligation thereunder, except to the extent any such violations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset now owned or hereafter acquired by the Company or any
Subsidiary, except Liens created under the Loan Documents.

 

SECTION 3.04                                                  Financial
Condition; No Material Adverse Change.  (a)  The Company has heretofore
furnished to the Lenders (i) its audited consolidated balance sheet and
statements of operations, shareholders’ equity and cash flows as of and for the
fiscal years ended December 31, 2014, December 31, 2015 and December 31, 2016,
audited by and accompanied by the opinion of BDO USA, LLP, independent
registered public accounting firm; (ii) its unaudited consolidated balance sheet
and statements of operations, shareholders’ equity and cash flows as of and for
the fiscal quarters ended March 31, 2017, June 30, 2017 and September 30, 2017,
(iii) audited consolidated financial statements of LDI consisting of a
consolidated balance sheet as of December 31, 2016 and the related consolidated
statements of income and retained earnings, shareholders’ equity and cash flows
for the period beginning August 17, 2016 through December 31, 2016 and
(iv) unaudited consolidated financial statements of LDI consisting of (1) a
consolidated balance sheet as of December 31, 2015 and the related financial
statements for the fiscal year ended December 31, 2015, (2) a consolidated
balance sheet as of October 31, 2016 and the related financial statements for
the ten month period beginning January 1, 2016 through October 31, 2016, and
(3) a consolidated balance sheet as of September 30, 2017 and the related
financial statements for the nine month period beginning January 1, 2017 through
September 30, 2017. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of (x) in
the case of clauses (i) and (ii) above, the Company and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP and
(y) in the case of clauses (iii) and (iv) above, LDI and its consolidated
subsidiaries as of such date and for such period in accordance with GAAP (in the
case of unaudited statements of each of the Company and LDI and their respective
subsidiaries, subject to normal year-end audit adjustments and the absence of
footnotes).

 

(b)                                 The Company has heretofore furnished to the
Lenders its pro forma consolidated balance sheet as of September 30, 2017
prepared giving effect to the Transactions as if the Transactions had occurred
on such date.  Such pro forma consolidated balance sheet (i) has been prepared
by the Company in good faith, based on assumptions believed by the Company to be
reasonable at the time prepared and (ii) presents fairly, in all material
respects,

 

100

--------------------------------------------------------------------------------


 

the pro forma financial position of the Company and its consolidated
Subsidiaries as of such date as if the Transactions had occurred on such date.

 

(c)                                  Since December 31, 2016, there has been no
event or condition that has resulted, or would reasonably be expected to result,
in a Material Adverse Effect.

 

SECTION 3.05                                                  Properties.  (a) 
The Company and each Subsidiary has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that would not reasonably be expected to materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)                                 The Company and each Subsidiary owns, or is
licensed to use, all patents, trademarks, tradenames, copyrights, licenses,
technology, trade secrets, know-how, software, domain names and other
intellectual property (“Intellectual Property”) material to its business as
currently conducted, and to the knowledge of the Company or any Subsidiary, the
use thereof by the Company or any Subsidiary does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No claim or litigation regarding any Intellectual Property owned or
used by the Company or any Subsidiary is pending or, to the knowledge of the
Company or any Subsidiary, threatened in writing against the Company or any
Subsidiary that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.06                                                  Litigation and
Environmental Matters.  (a)  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority (including with respect to any
Environmental Liability) pending against or, to the knowledge of the Company or
any Subsidiary, threatened in writing against or affecting the Company or any
Subsidiary that (i) would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents or the Transactions.

 

(b)                                 Except as disclosed on Schedule 3.06 and
except with respect to any matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, none of the
Company or any Subsidiary (i) has violated any Environmental Law or is subject
to any Environmental Liability, (ii) has failed to obtain, maintain or comply
with any Environmental Permit, (iii) has received written notice of any claim
alleging the Company or any Subsidiary is responsible for any Environmental
Liability, (iv) knows of any basis for, or is subject to any judgment or consent
order pertaining to, any Environmental Liability of the Company or any
Subsidiary or (v) has contractually assumed any liability or obligation under or
relating to Environmental Laws.

 

SECTION 3.07                                                  Compliance with
Laws and Agreements; No Default.  The Company and each Subsidiary is in
compliance with (i) all Requirements of Law and (ii) all indentures, agreements
and other instruments binding upon it or its property, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

101

--------------------------------------------------------------------------------


 

SECTION 3.08                                                  Investment Company
Status.  None of the Company or any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act.

 

SECTION 3.09                                                  Taxes.  The
Company and each Subsidiary (a) has timely filed or caused to be filed all Tax
returns and reports required by applicable Requirements of Law to be filed by
it, except to the extent the failure to do so would not reasonably be expected
to result in a Material Adverse Effect and (b) has paid or caused to be paid all
Taxes required to have been paid by it, except where (i)(x) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(y) the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto, or (ii) the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10                                                  ERISA and Labor
Matters.  (a)  No ERISA Events have occurred or are reasonably expected to occur
that would, in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, (i) there are no
strikes, lockouts, work stoppages or similar labor disputes against the Company
or any Subsidiary pending or, to the knowledge of the Company or any Subsidiary,
threatened in writing, (ii) hours worked by and payment made to employees of the
Company and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; and (iii) all payments due from the Company or any
Subsidiary on account of employee health and welfare insurance have been paid or
accrued as a liability on the books of the Company or the relevant Subsidiary. 
The Company represents and warrants as of the Closing Date that the Company is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.

 

SECTION 3.11                                                  Subsidiaries.
Schedule 3.11 sets forth the name of, and the ownership interest of the Company
and each subsidiary in, each subsidiary and each class of Equity Interest of
each Subsidiary Loan Party and each direct subsidiary thereof and identifies
each subsidiary as a Subsidiary Loan Party or an Excluded Subsidiary, in each
case as of the Closing Date.  As of the Closing Date, there are no Unrestricted
Subsidiaries.  The Equity Interests in the Company and each Subsidiary have been
duly authorized and validly issued and are, to the extent applicable, fully paid
and nonassessable, and such Equity Interests are owned by the Company, directly
or indirectly, free and clear of all Liens (other than Liens created under the
Loan Documents and Liens permitted by Section 6.02).  Except as set forth in
Schedule 3.11, as of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Company or any
Subsidiary is a party requiring, and there are no Equity Interests in the
Company or any Subsidiary outstanding that upon exercise, conversion or exchange
would require, the issuance by the Company or any Subsidiary of any additional
Equity Interests or other securities exercisable for, convertible into,
exchangeable for or evidencing the right to subscribe for or purchase any Equity
Interests in the Company or any Subsidiary.

 

102

--------------------------------------------------------------------------------


 

SECTION 3.12                                                  Insurance.
Schedule 3.12 sets forth a description of all insurance maintained by or on
behalf of the Company and the Subsidiaries as of the Closing Date.

 

SECTION 3.13                                                  Solvency.  (a) 
Immediately after giving effect to the Transactions on the Closing Date,
(i) each of the Fair Value and the Present Fair Salable Value of the assets of
the Company and its subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities, (ii) the Company and the
subsidiaries taken as a whole do not have Unreasonably Small Capital and
(iii) the Company and the subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

(b)                                 For purposes of Section 3.13(a), the
following terms shall have the meanings specified:

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

“Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Company and its subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Company and
its subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions (including the execution and delivery of
this Agreement, the making of the Loans on the Closing Date and the use of
proceeds of such Loans on the Closing Date), determined in accordance with GAAP
consistently applied.

 

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Company and its subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans on the Closing Date and the use of proceeds of such Loans on the
Closing Date) (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Company.

 

“can pay their Stated Liabilities and Identified Contingent Liabilities as they
mature” means the Company and its subsidiaries taken as a whole after giving
effect to the Transactions (including the execution and delivery of this
Agreement, the making of the Loans on the Closing Date and the use of proceeds
of such Loans on the Closing Date) have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent

 

103

--------------------------------------------------------------------------------


 

Liabilities as those liabilities mature or (in the case of contingent
liabilities) otherwise become payable.

 

“do not have Unreasonably Small Capital” means the Company and its subsidiaries
taken as a whole after giving effect to the Transactions (including the
execution and delivery of this Agreement, the making of the Loans on the Closing
Date and the use of proceeds of such Loans on the Closing Date) have sufficient
capital to ensure that it is a going concern.

 

SECTION 3.14                                                  Disclosure. 
Neither the Confidential Information Memorandum nor any of the other reports,
financial statements, certificates or other written information furnished by or
on behalf of the Company or any Subsidiary (other than information of a general
economic or industry nature) to any Arranger, the Administrative Agent, any
Issuing Bank or any Lender in connection with the negotiation of this Agreement
or any other Loan Document, included herein or therein or furnished hereunder or
thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
forecasts and projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time so furnished and, if such projected financial
information was furnished prior to the Closing Date, as of the Closing Date (it
being understood and agreed that any such projected financial information may
vary from actual results and that such variations may be material).

 

SECTION 3.15                                                  Collateral
Matters.  (a)  The Collateral Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable security interest in the
Collateral (as defined therein) and (i) when the Collateral (as defined therein)
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person (other than Permitted Encumbrances that by
operation of law or contract would have priority over the Obligations), and
(ii) when financing statements in appropriate form are filed in the applicable
filing offices, the security interest created under the Collateral Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the remaining Collateral (as defined therein) to
the extent perfection can be obtained by filing Uniform Commercial Code
financing statements, prior and superior to the rights of any other Person
(other than Liens permitted under Section 6.02).

 

(b)                                 Each Mortgage, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in all the applicable mortgagor’s right, title and interest in
and to the Mortgaged Properties subject thereto and the proceeds thereof, and
when the Mortgages have been filed in the jurisdictions specified therein, the
Mortgages will constitute a fully perfected security interest in all right,
title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person, other than
Liens permitted under Section 6.02.

 

104

--------------------------------------------------------------------------------


 

(c)                                  Upon the recordation of the Collateral
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Company and the Administrative Agent) with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section 3.15, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Collateral Agreement) in which a security interest may be perfected by
filing the above-referenced financing statements and filing or recording in the
United States of America, in each case prior and superior in right to any other
Person, other than Liens permitted under Section 6.02 (it being understood and
agreed that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired or developed by the
Loan Parties after the Closing Date).

 

(d)                                 Each Security Document, upon execution and
delivery thereof by the parties thereto and the making of the filings and taking
of the other actions provided for therein, will be effective under applicable
law to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a valid and enforceable security interest in the Collateral
subject thereto, and will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the Collateral subject thereto,
prior and superior to the rights of any other Person, except for rights secured
by Liens permitted under Section 6.02 and except to the extent any action
required for such creation or perfection is excused pursuant to the terms of the
applicable Security Document.

 

SECTION 3.16                                                  Federal Reserve
Regulations.  None of the Company or any Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock.  No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X.  Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock (within the meaning of Regulation U of the Board of Governors).

 

SECTION 3.17                                                  Anti-Corruption
Laws and Sanctions.  The Company has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers and to the knowledge of the Company,
its employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Company, any
Subsidiary or to the knowledge of the Company or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No

 

105

--------------------------------------------------------------------------------


 

Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.18                                                  European Economic
Area Financial Institutions.  No Loan Party is an EEA Financial Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01                                                  Closing Date. 
This Agreement shall not become effective and the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) evidence satisfactory to the Administrative Agent
(which may include a facsimile or other electronic transmission) that such party
has signed a counterpart of this Agreement.

 

(b)                                 The Administrative Agent shall have
received, at least five Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, in each case requested at
least ten Business Days prior to the Closing Date.

 

(c)                                  The Administrative Agent shall have
received a certificate relating to the organization, existence and good standing
of each Loan Party, the authorization of the Transactions and other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
substantially in the form attached hereto as Exhibit K.

 

(d)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent, the Lenders
and the Issuing Banks and dated the Closing Date) of (i) Honigman Miller
Schwartz and Cohn LLP, special Delaware, Michigan and New York counsel for the
Company, (ii) Jeffer Mangels Butler & Mitchell LLP, special California counsel
for the Company, (iii) Polsinelli PC, special Nebraska counsel for the Company,
(iv) Williams Mullen, special North Carolina counsel for the Company and
(v) Stradley Ronon Stevens & Young, LLP, special Pennsylvania counsel for the
Company, in each case substantially in the form agreed by the Administrative
Agent.

 

(e)                                  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by an Authorized
Officer of the Company, confirming compliance with the conditions set forth in
each of paragraphs (i), (k) and (l) of this Section 4.01.

 

(f)                                   The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including payment or reimbursement of all fees and expenses (including the
reasonable and documented fees, charges and disbursements of counsel) required
to be paid or reimbursed by any Loan Party under any Loan Document.

 

106

--------------------------------------------------------------------------------


 

(g)                                  The Collateral and Guarantee Requirement
shall have been satisfied (subject to the penultimate sentence of this
Section 4.01).  The Administrative Agent shall have received a completed
Perfection Certificate, dated the Closing Date and signed by an executive
officer or a Financial Officer of the Company, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search.

 

(h)                                 The Administrative Agent shall have received
evidence that the insurance required by Section 5.07 is in effect, together with
endorsements naming the Administrative Agent, for the benefit of the Secured
Parties, as additional insured or loss payee thereunder to the extent required
under Section 5.07.

 

(i)                                     Prior to or substantially
contemporaneously with the initial funding of Initial Term Loans on the Closing
Date, the Existing Indebtedness Refinancing and the Equity Issuance to Sellers
shall have occurred.

 

(j)                                    The Administrative Agent shall have
received a certificate in the form attached hereto as Exhibit H, dated the
Closing Date and signed by the Chief Financial Officer of the Company, as to the
solvency of the Company and its subsidiaries on a consolidated basis after
giving effect to the Transactions.

 

(k)                                 The LDI Acquisition shall have been
consummated in compliance with the Acquisition Agreement prior to or
substantially simultaneously with the funding of the Initial Term Loans in
accordance with applicable law and the Acquisition Agreement and all other
related documentation shall not have been amended, consented to or waived in any
manner materially adverse to the Lenders unless consented to in writing by the
Arrangers (such consent not to be unreasonably withheld or delayed); provided
that, (i) any reduction in purchase price by not more than 10% will not be
deemed to be materially adverse to the interests of the Lenders if such purchase
price reduction shall ratably reduce the equity issuance to Sellers and funded
debt on the Closing Date under this Agreement; (ii) any amendment or waiver to
the terms of the Acquisition Agreement that has the effect of increasing the
cash consideration required to be paid thereunder on the Closing Date will not
be deemed to be materially adverse to the Lenders if such increase is funded
with an increase in the aggregate amount of the equity issuance required by the
terms thereof; (iii) any amendment, modification or waiver to the definition of
“Material Adverse Effect” or “Material Adverse Change” in the Acquisition
Agreement will be deemed materially adverse to the Lenders; (iv) any amendment,
modification or waiver to Sections 10.8, 10.12, 10.13, 10.14, 10.15, 10.16 or
10.17 of the Acquisition Agreement will be deemed materially adverse to the
Lenders; and (v) decreases in purchase price by more than 10% will be deemed
materially adverse to the Lenders.

 

(l)                                     The Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (or if already qualified by materiality,  material adverse
effect or similar qualification, in all respects) on, or as of, the Closing Date
(except in the case of any Specified Acquisition Agreement Representation or
Specified Representation which expressly relates to a given date or period,
which such

 

107

--------------------------------------------------------------------------------


 

representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be).

 

(m)                             Since November 15, 2017, there has not occurred,
a Company Material Adverse Effect.

 

(n)                                 The Administrative Agent shall have received
the financial statements and pro forma consolidated balance sheet referenced in
Sections 3.04(a) and (b), respectively.

 

(o)                                 The Borrower shall have delivered to the
Administrative Agent a notice with respect to any credit extension to be made on
the Closing Date in accordance with this Agreement.

 

Notwithstanding the foregoing, if the Company shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any document or take any action that is required to be delivered or
taken in order to satisfy the requirements of the Collateral and Guarantee
Requirement, such delivery or action (other than the creation of and perfection
(including by delivery of stock or other equity certificates, if any) of
security interests in (i) the Equity Interests of Significant Domestic
Subsidiaries and (ii) other assets located in the United States with respect to
which a Lien may be perfected by the filing of a financing statement under the
Uniform Commercial Code) shall not be a condition precedent to the obligations
of the Lenders and the Issuing Banks hereunder on the Closing Date, but shall be
required to be accomplished as provided in Section 5.18.

 

The Administrative Agent shall promptly notify the Lenders of the Closing Date,
and such notice shall be conclusive and binding.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

SECTION 4.02                                                  Each Credit Event
After The Closing Date.  The obligation of each Lender to make a Loan on the
occasion of any Borrowing (other than any conversion or continuation of any
Loan), and of each Issuing Bank to issue, amend to increase the amount thereof,
renew or extend any Letter of Credit, in each case after the Closing Date, is
subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in

 

108

--------------------------------------------------------------------------------


 

which case such representation and warranty shall be so true and correct on and
as of such prior date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(c)                                  The Borrower shall have delivered to the
Administrative Agent a notice with respect to such credit extension in
accordance with this Agreement.

 

On the date of any Borrowing (other than any conversion or continuation of any
Loan) or the issuance, amendment to increase the amount thereof, renewal or
extension of any Letter of Credit, in each case after the Closing Date, the
Company shall be deemed to have represented and warranted that the conditions
specified in paragraphs (a) and (b) of this Section 4.02 have been satisfied.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated in full, the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, all Letters of Credit shall have expired or been terminated
and all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

 

SECTION 5.01                                                  Financial
Statements and Other Information.  The Company will furnish to the
Administrative Agent, on behalf of each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Company (or, so long as the Company shall be subject to periodic
reporting obligations under the Exchange Act, by the date that the Annual Report
on Form 10-K of the Company for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any automatic (from
the SEC’s perspective) extension available thereunder for the filing of such
form), its audited consolidated balance sheet and statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by BDO USA, LLP or another independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than any such exception or
explanatory paragraph (but not qualification) that is expressly solely with
respect to, or expressly resulting solely from, an upcoming maturity date of the
credit facilities hereunder or other Indebtedness occurring within one year from
the time such report is delivered)) to the effect that such financial statements
present fairly in all material respects the financial condition, results of
operations and cash flows of the Company and the subsidiaries on a consolidated
basis as of the end of and for such fiscal year in accordance with GAAP and, to
the extent not already contained in the Company’s public disclosure for the
applicable period, accompanied by

 

109

--------------------------------------------------------------------------------


 

a narrative report containing management’s discussion and analysis of the
financial position and financial performance for such fiscal year in reasonable
form and detail;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Company (or, so long as
the Company shall be subject to periodic reporting obligations under the
Exchange Act, by the date that the Quarterly Report on Form 10-Q of the Company
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic (from the SEC’s
perspective) extension available thereunder for the filing of such form), its
unaudited consolidated balance sheet and unaudited statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition, results of operations and cash flows of the Company and
the subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of certain footnotes, and, to
the extent not already contained in the Company’s public disclosure for the
applicable period, accompanied by a narrative report containing management’s
discussion and analysis of the financial position and financial performance for
such fiscal quarter in reasonable form and detail;

 

(c)                                  if any Subsidiary has been designated as an
Unrestricted Subsidiary, concurrently with each delivery of financial statements
under clause (a) or (b) above, financial statements (in substantially the same
form as the financial statements delivered pursuant to clauses (a) and
(b) above) prepared on the basis of consolidating the accounts of the Company
and its Subsidiaries and treating any Unrestricted Subsidiaries as if they were
not consolidated with the Company or accounted for on the basis of the equity
method but rather account for an investment and otherwise eliminating all
accounts of Unrestricted Subsidiaries, together with an explanation of
reconciliation adjustments in reasonable detail;

 

(d)                                 not later than the fifth Business Day
following the date of delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate of a Financial Officer of the
Company (i) certifying as to whether a Default exists and, if a Default exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
(A) demonstrating compliance with the Financial Covenants as of the last day of
the most recent fiscal quarter included in such financial statements, (B) in the
case of financial statements ending as of December 31 of any fiscal year ended
2018 or after, of Excess Cash Flow and (C) of Unrestricted Cash (and the method
of calculation thereof) as of the last day of the most recent fiscal quarter
included in such financial statements, (iii) if any change in GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of the Company most recently theretofore delivered under clause (a) or
(b) above (or, prior to the first such delivery, referred to in Section 3.04)
that has had, or would reasonably be expected to have, a material effect on the
calculations of the Total Net Leverage Ratio or Interest Coverage Ratio,
specifying the nature of such change and

 

110

--------------------------------------------------------------------------------


 

the effect thereof on such calculations, and (iv) identifying as of the date of
such Compliance Certificate each Subsidiary that (A) is an Excluded Subsidiary
as of such date but has not been identified as an Excluded Subsidiary in
Schedule 3.11 or in any prior Compliance Certificate or (B) has previously been
identified as an Excluded Subsidiary but has ceased to be an Excluded
Subsidiary;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender (acting through
the Administrative Agent) may reasonably request.

 

Information required to be furnished pursuant to clause (a), (b) or (e) of this
Section 5.01 shall be deemed to have been furnished if such information, or one
or more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on a Platform to which the Lenders have been
granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be furnished pursuant to this
Section 5.01 may also be furnished by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02                                                  Notices of
Material Events.  Within five Business Days after obtaining knowledge thereof,
the Company will furnish to the Administrative Agent notice of the following:

 

(a)                                 the occurrence of any Default (which, for
the avoidance of doubt, the Administrative Agent shall then promptly furnish to
the Lenders);

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including with respect to any Environmental Liability) against the Company or
any Subsidiary or any adverse development in any such pending action, suit or
proceeding not previously disclosed in writing by the Company to the
Administrative Agent, that in each case would reasonably be expected to result
in a Material Adverse Effect or that in any manner questions the validity of
this Agreement or any other Loan Document;

 

(c)                                  the occurrence of any ERISA Event or any
fact or circumstance that gives rise to a reasonable expectation that any ERISA
Event will occur that, in either case, alone or together with any other ERISA
Events that have occurred or are reasonably expected to occur, would reasonably
be expected to result in a Material Adverse Effect;

 

(d)                                 any material change in accounting policies
or financial reporting practices by the Company or any Subsidiary (it being
understood and agreed that such notice shall

 

111

--------------------------------------------------------------------------------


 

be deemed provided to the extent described in any financial statement delivered
to the Administrative Agent pursuant to the terms of this Agreement);

 

(e)                                  any Governmental Authority denial,
revocation, modification or non-renewal of any Environmental Permit held or
sought by the Company or any Subsidiary that would reasonably be expected to
result in a Material Adverse Effect;

 

(f)                                   any other development that has resulted,
or would reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03                                                  Information
Regarding Collateral.  (a)  The Company will furnish to the Administrative Agent
prompt written notice of any change (i) in any Loan Party’s legal name, as set
forth in such Loan Party’s organizational documents, (ii) in the jurisdiction of
incorporation or organization of any Loan Party, (iii) in the form of
organization of any Loan Party or (iv) in any Loan Party’s organizational
identification number, if any, or, with respect to a Loan Party organized under
the laws of a jurisdiction that requires such information to be set forth on the
face of a Uniform Commercial Code financing statement, the Federal Taxpayer
Identification Number of such Loan Party.  The Company agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue to have a valid, legal and
perfected security interest in all the Collateral.

 

(b)                                 At the time of delivery of the Compliance
Certificate pursuant to Section 5.01(d) with respect to the annual financial
statements required under Section 5.01(a), the Company shall deliver to the
Administrative Agent a completed Supplemental Perfection Certificate, signed by
a Financial Officer of the Company, (i) setting forth the information required
pursuant to the Supplemental Perfection Certificate and indicating, in a manner
reasonably satisfactory to the Administrative Agent, any changes in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section 5.03 (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the Closing
Date) or (ii) certifying that there has been no change in such information from
the most recent Supplemental Perfection Certificate delivered pursuant to this
Section 5.03 (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Closing Date).

 

SECTION 5.04                                                  Existence; Conduct
of Business.  The Company and each Subsidiary will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, and
Intellectual Property material to the conduct of its business; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.03 or
6.05, including any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

 

112

--------------------------------------------------------------------------------


 

SECTION 5.05                                                  Payment of
Obligations.  The Company and each Subsidiary will pay its material obligations
(other than Indebtedness and any obligations in respect of Hedging Agreements),
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Company or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (c) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.06                                                  Maintenance of
Properties.  The Company and each Subsidiary will keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

SECTION 5.07                                                  Insurance.  The
Company and each Subsidiary will maintain, with financially sound and reputable
insurance companies, as determined by the Company in good faith, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.  Each such policy
of liability or casualty insurance maintained by or on behalf of Loan Parties
shall (a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements are not customary), name the Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder, (b) in the case of each
casualty insurance policy, contain a lender’s loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Secured Parties, as the
lender’s loss payee thereunder and (c) provide for at least 30 days’ (or such
shorter number of days as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent of any cancellation of such policy. 
Without limiting the foregoing, with respect to each Mortgaged Property that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under Flood Laws, then the applicable Loan
Party shall (A) maintain, or cause to be maintained, with a financially sound
and reputable insurer (it being agreed to the extent that any insurance company
insuring the such Mortgaged Property of the Loan Party ceases to be financially
sound and reputable, the Company shall promptly replace such insurance company
with a financially sound and reputable insurance company), flood insurance in an
amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Laws and (B) deliver to the Administrative Agent evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent, including, without limitation, evidence of annual renewals
of such insurance.

 

SECTION 5.08                                                  Books and Records;
Inspection and Audit Rights.  The Company will, and will cause each Subsidiary
to, keep proper books of record and account in which complete, true and correct
entries in all material respects, in conformity with GAAP and all Requirements
of Law are made of all dealings and transactions in relation to its business and
activities.  The Company will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants so long as a

 

113

--------------------------------------------------------------------------------


 

representative of the Company is also present, all at such reasonable times
during regular business hours, in a manner which does not materially interfere
with the operations of the Company and/or such Subsidiary and as often as
reasonably requested; provided, however, that, excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent, acting individually or on behalf of the Lenders, may
exercise rights under this Section 5.08 and (ii) the Administrative Agent shall
not exercise the rights under this Section 5.08 more often than one time during
any calendar year.

 

SECTION 5.09                                                  Compliance with
Laws.  (a)  The Company and each Subsidiary will comply with all Requirements of
Law with respect to it or its assets, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.10                                                  Use of Proceeds
and Letters of Credit.  The proceeds of the Initial Term Loans made on the
Closing Date will be used solely to consummate the LDI Acquisition and the other
Transactions and for the payment of fees and expenses payable in connection with
the Transactions and for working capital and other general corporate purposes of
the Company and the Subsidiaries.  The proceeds of the Incremental Term Loans
will be used solely for the purpose or purposes set forth in the applicable
Incremental Facility Amendment.  The proceeds of the Revolving Loans and
Swingline Loans will be used solely for working capital and other general
corporate purposes of the Company and its Subsidiaries. The Company will not
request any Loans or Letter of Credit and the Company will not use, and will
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents will not use, the proceeds of any Loans or Letters of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. Letters
of Credit will be issued only to support obligations of the Company and its
subsidiaries incurred in the ordinary course of business.

 

SECTION 5.11                                                  Additional
Subsidiaries.  If any additional Subsidiary is formed or acquired (or any
existing Subsidiary ceases to be an Excluded Subsidiary or becomes a Designated
Subsidiary) after the Closing Date, then the Company will, as promptly as
practicable and, in any event, within 30 days (or such longer period as the
Administrative Agent may, in its sole discretion, agree to in writing) after
such Subsidiary is formed or acquired (or ceases to be an Excluded Subsidiary or
becomes a Designated Subsidiary), notify the Administrative Agent thereof and,
subject to Section 5.15, cause the Collateral and Guarantee Requirement, to the
extent applicable, to be satisfied with respect to such Subsidiary (if it is a
Designated Subsidiary) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

114

--------------------------------------------------------------------------------


 

SECTION 5.12                                                  Senior
Indebtedness.  In the event that the Company or any other Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Company
shall take or cause such other Loan Party to take all such actions as shall be
necessary to cause the Loan Document Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness.  Without limiting the
foregoing, the Loan Document Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” under and in respect of
any indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 5.13                                                  Maintenance of
Ratings.  The Company will use commercially reasonable efforts to maintain in
effect a public corporate rating from S&P and a public corporate family rating
from Moody’s, in each case in respect of the Company, and a public rating of the
credit facilities hereunder by each of S&P and Moody’s.

 

SECTION 5.14                                                  Further
Assurances.  The Company and each other Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
may reasonably request, to cause the Collateral and Guarantee Requirement to be
satisfied, all at the expense of the Loan Parties.  The Company also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

SECTION 5.15                                                  After-Acquired
Real Property.  Each Loan Party shall grant to the Collateral Agent, within 90
days of the acquisition thereof (or such later date as the Administrative Agent
may agree), a Mortgage on each parcel of real property located in the United
States and owned in fee by such Loan Party as is acquired by such Loan Party
after the Closing Date and that, together with any improvements thereon,
individually has an assessed value for real estate taxation purposes of at least
$5,000,000, and shall cause clause (e) of the Collateral and Guarantee
Requirement to be satisfied with respect to such real property and such
Mortgage. Notwithstanding the foregoing, the Administrative Agent shall not
enter into any Mortgage in respect of any real property acquired by any Loan
Party after the Closing Date until the date that is (i) if such Mortgaged
Property relates to a property not located in a “special flood hazard area”, 10
Business Days or (ii) if such Mortgaged Property relates to a property located
in a “special flood hazard area”, 30 days, after the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property: (x) a completed flood hazard determination from a third party vendor;
(y) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B)

 

115

--------------------------------------------------------------------------------


 

evidence of the receipt by the applicable Loan Parties of such notice; and
(z) if required by Flood Laws, evidence of required flood insurance.

 

SECTION 5.16                                                  Environmental
Compliance.

 

(a)                                 The Company and each Subsidiary will
(i) comply with all Environmental Laws, and obtain, comply with and maintain any
and all Environmental Permits necessary for its operations as conducted and as
planned; and (ii) take all reasonable efforts to ensure that all of its tenants,
subtenants, contractors, subcontractors, and invitees comply with all
Environmental Laws, and obtain, comply with and maintain any and all
Environmental Permits, applicable to them insofar as any failure to so comply,
obtain or maintain reasonably would be expected to result in a Material Adverse
Effect on the Company; provided that, for purposes of this Section 5.16(a),
noncompliance with any of the foregoing shall be deemed not to constitute a
breach of this covenant so long as, with respect to any such noncompliance, the
Company is undertaking all reasonable efforts to achieve compliance or the
Company or any Subsidiary is disputing such non-compliance in good faith in the
applicable manner or forum, and provided further that, in any case, the
reasonably anticipated resolution of any such efforts or dispute, individually
or in the aggregate, would not reasonably be expected to give rise to a Material
Adverse Effect.

 

(b)                                 The Company and each Subsidiary will
promptly comply with all orders and directives of all Governmental Authorities
regarding Environmental Laws, other than any non-compliance that would not
reasonably be expected to result in a Material Adverse Effect and other than
such orders and directives as to which an appeal has been timely and properly
taken in good faith and provided that, the reasonably anticipated resolution of
such appeal would not reasonably be expected to give rise to a Material Adverse
Effect.

 

SECTION 5.17                                                  Designation of
Subsidiaries.  The Company may at any time designate any Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary by
delivering to the Administrative Agent a certificate of an Authorized Officer of
the Company specifying such designation and certifying that the conditions to
such designation set forth in this Section 5.17 are satisfied; provided that:

 

(i)                                     both immediately before and immediately
after any such designation, no Default shall have occurred and be continuing;

 

(ii)                                  the Company shall be in Pro Forma
Compliance with the Financial Covenants, recomputed as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the fiscal quarter for which
financial statements were delivered pursuant to Section 4.01(n));

 

(iii)                               in the case of a designation of a Subsidiary
as an Unrestricted Subsidiary, each subsidiary of such Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 5.17; and

 

(iv)                              in the case of a designation of an
Unrestricted Subsidiary as a Subsidiary, each subsidiary of such Unrestricted
Subsidiary has been, or concurrently therewith will be, designated as a
Subsidiary in accordance with this Section 5.17.

 

116

--------------------------------------------------------------------------------


 

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Company in such Subsidiary on the date of designation in an
amount equal to the fair market value of the Company’s Investment therein (as
determined reasonably and in good faith by a Financial Officer of the Company). 
The designation of any Unrestricted Subsidiary as a Subsidiary shall constitute
the incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

SECTION 5.18                                                  Certain
Post-Closing Collateral Obligations.  As promptly as practicable, and in any
event within the time period for such action set forth on Schedule 5.18 (or such
longer time as the Administrative Agent may reasonably agree), the Company and
each other Loan Party will deliver all documents and take all actions set forth
on Schedule 5.18 or that would have been required to be delivered or taken on
the Closing Date but for the penultimate sentence of Section 4.01, in each case
except to the extent otherwise agreed by the Administrative Agent pursuant to
its authority as set forth in the definition of Collateral and Guarantee
Requirement.

 

SECTION 5.19                                                  Lender Calls.  The
Company will host a call for the Lenders within a reasonable period of time
following the delivery of the financial statements referred to in Sections
5.01(a) and (b) to discuss the results of such fiscal period and related matters
(with the date and time of such call to be reasonably determined by the Company
and notified to the Administrative Agent a reasonable period of time in advance
of such call); provided that the Company shall not have to host a call with
respect to a fiscal quarter to the extent that the Company hosts a public call
for investors with respect to such fiscal quarter.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated (or other
arrangements satisfactory to the applicable Issuing Bank have been made) and all
LC Disbursements shall have been reimbursed, the Company covenants and agrees
with the Lenders that:

 

SECTION 6.01                                                  Indebtedness;
Certain Equity Securities.  None of the Company or any Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the Closing Date
and set forth on Schedule 6.01 and Refinancing Indebtedness in respect of any of
the foregoing;

 

(c)                                  Indebtedness of any Subsidiary to the
Company or any Subsidiary; provided that (A) any such Indebtedness owing by any
Loan Party to any Subsidiary that is not a Loan Party shall be unsecured and
shall be subordinated in right of payment to the Loan Document Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Administrative Agent, (B) any such

 

117

--------------------------------------------------------------------------------


 

Indebtedness owing to any Loan Party by any Subsidiary that is not a Loan Party
shall be evidenced by a promissory note which shall have been pledged pursuant
to the Collateral Agreement and (C) any such Indebtedness owing by any
Subsidiary that is not a Loan Party to any Loan Party shall be incurred in
compliance with Section 6.04;

 

(d)                                 Guarantees incurred in compliance with
Section 6.04;

 

(e)                                  Permitted First Priority Refinancing
Indebtedness, Permitted Second Priority Refinancing Indebtedness and any
Refinancing Indebtedness in respect of any of the foregoing;

 

(f)                                   (i) Indebtedness of the Company or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, purchase money
Indebtedness and any Indebtedness assumed by the Company or any Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof and (ii) Refinancing Indebtedness
in respect of Indebtedness incurred or assumed pursuant to clause (i) above;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (f) shall not exceed the greater of (x) $25,000,000 and (y) 15.00% of
Consolidated Four Quarter EBITDA (at the time of incurrence), at any time
outstanding;

 

(g)                                  (i) Indebtedness of any Person that becomes
a Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Closing Date, or Indebtedness of any Person that is assumed by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in a
Permitted Acquisition; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, and (ii) Refinancing Indebtedness in respect of Indebtedness
assumed pursuant to clause (i) above; provided further that the aggregate
principal amount of Indebtedness permitted by this clause (g) shall not exceed
the greater of (x) $35,000,000 and (y) 22.50% of Consolidated Four Quarter
EBITDA (at the time of incurrence), at any time outstanding;

 

(h)                                 Permitted Unsecured Indebtedness so long as,
at the time of incurrence of such Permitted Unsecured Indebtedness, the Total
Net Leverage Ratio, calculated on a Pro Forma Basis as of the date of incurrence
thereof, is not in excess of 5.00 to 1.00; provided that (i) immediately prior
to and immediately after giving effect to the incurrence of any Permitted
Unsecured Indebtedness under this clause (h), no Event of Default shall have
occurred and be continuing and (ii) the Company will, on the date of incurrence
of such Indebtedness, deliver to the Administrative Agent a certificate of a
Financial Officer of the Company, dated such date, confirming the satisfaction
of the conditions set forth above and attaching a reasonably detailed
calculation of the Total Net Leverage Ratio on a Pro Forma Basis as of such date
identifying the Permitted Unsecured Indebtedness being incurred and specifying
that it is being incurred pursuant to this clause (h); provided further that no
Subsidiary that is not a Subsidiary Loan Party shall

 

118

--------------------------------------------------------------------------------


 

incur any Indebtedness under this Section 6.01(h) if, at the time of, and after
giving effect to, the incurrence of such Indebtedness (and any substantially
simultaneous use of the Permitted Amount) and the use of proceeds thereof, the
Permitted Amount would be less than zero;

 

(i)                                     Indebtedness incurred in the ordinary
course of business and owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

 

(j)                                    Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of the
Company or any Subsidiary in the ordinary course of business supporting
obligations under (i) workers’ compensation, health, disability or other
employee benefits, casualty or liability insurance, unemployment insurance and
other social security laws and local state and federal payroll taxes,
(ii) obligations in connection with self-insurance arrangements in the ordinary
course of business and (iii) bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance and reclamation bonds and
obligations of a like nature;

 

(k)                                 Indebtedness consisting of client advances
or deposits received in the ordinary course of business;

 

(l)                                     Alternative Incremental Facility
Indebtedness and Refinancing Indebtedness in respect thereof; provided that
(i) no Event of Default shall have occurred and be continuing on the date of
incurrence thereof, both immediately prior to and immediately after giving
effect to such incurrence and (ii) the aggregate amount of the Incremental
Commitments established pursuant to Section 2.21 on any date, together with the
aggregate original amount of all Alternative Incremental Facility Indebtedness
incurred under this clause (l) on such date, shall not exceed an amount equal to
(a) the Base Incremental Amount in effect on such date, plus (b) the amount of
voluntary prepayments of Term Loans pursuant to Section 2.11(a) (other than
those financed with the proceeds of Indebtedness) prior to such date (less the
aggregate amount of Incremental Commitments and Alternative Incremental Facility
Indebtedness established prior to such date in reliance on this amount), plus
(c) an additional amount subject to the Maximum Incremental Ratio Amount as of
such date;

 

(m)                             Indebtedness of the Company or any Subsidiary in
the form of purchase price adjustments (including in respect of working
capital), earnouts, deferred compensation, indemnification or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investments
permitted under Section 6.04 or Dispositions permitted under Section 6.05;

 

(n)                                 Indebtedness of Foreign Subsidiaries;
provided that no Foreign Subsidiary shall incur any Indebtedness under this
Section 6.01(n) if, at the time of, and after giving effect to, the incurrence
of such Indebtedness (and any substantially simultaneous use of

 

119

--------------------------------------------------------------------------------


 

the Permitted Amount) and the use of proceeds thereof, the Permitted Amount
would be less than zero;

 

(o)                                 Indebtedness relating to premium financing
arrangements for property and casualty insurance plans and health and welfare
benefit plans (including health and workers compensation insurance, employment
practices liability insurance and directors and officers insurance), if incurred
in the ordinary course of business;

 

(p)                                 other Indebtedness not otherwise described
above in an aggregate amount at any time outstanding not in excess of the
greater of (x) $25,000,000 and (y) 15.00% of Consolidated Four Quarter EBITDA
(at the time of incurrence), at any time outstanding;

 

(q)                                 the AmerisourceBergen Indebtedness or any
other Permitted Vendor Indebtedness; and

 

(r)                                    Indebtedness incurred in connection with
the repurchase, purchase, acquisition, cancellation or retirement for value of
Equity Interests of the Company from present or former employees, officers,
directors or consultants (or their estates or beneficiaries under their estates)
of the Company or any Subsidiary upon the death, disability, retirement or
termination of employment or service of such employees, officers, directors or
consultants, or to the extent required, pursuant to employee benefit plans,
employment agreements, stock purchase agreements or stock purchase plans, or
other benefit plans not to exceed $5,000,000 in any fiscal year; provided that,
to the extent such $5,000,000 amount is not used during any fiscal year, such
amount may be applied in the immediately following fiscal year.

 

SECTION 6.02                                                  Liens. None of the
Company or any Subsidiary will create, incur, assume or permit to exist any Lien
on any asset now owned or hereafter acquired by it, or assign or sell any income
or revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any asset of the Company or any
Subsidiary existing on the Closing Date and set forth on Schedule 6.02; provided
that (i) such Lien shall not apply to any other asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Closing Date and extensions, renewals, replacements and
refinancings thereof so long as the principal amount of such extensions,
renewals, replacements and refinancings does not exceed the principal amount of
the obligations being extended, renewed, replaced or refinanced or, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01(b) as Refinancing Indebtedness in respect thereof;

 

(d)                                 any Lien existing on any asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any asset of
any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated

 

120

--------------------------------------------------------------------------------


 

with or into a Subsidiary in a transaction permitted hereunder) after the
Closing Date prior to the time such Person becomes a Subsidiary (or is so merged
or consolidated); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), (ii) such Lien shall not apply to any other asset
of the Company or any Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition) and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated) and extensions, renewals, replacements and refinancings thereof so
long as the principal amount of such extensions, renewals and replacements does
not exceed the principal amount of the obligations being extended, renewed or
replaced or, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01(g) as Refinancing Indebtedness in respect
thereof;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved (including any such assets made the subject of a Capital
Lease Obligation incurred) by the Company or any Subsidiary; provided that
(i) such Liens secure Indebtedness incurred to finance such acquisition,
construction or improvement and permitted by clause (f)(i) of Section 6.01 or
any Refinancing Indebtedness in respect thereof permitted by clause (f)(ii) of
Section 6.01, (ii) such Liens shall not apply to any other property or assets of
the Company or any Subsidiary, other than the proceeds of such fixed or capital
assets and (iii) the principal amount of the obligations secured thereby does
not exceed 100% of the cost of such property;

 

(f)                                   in connection with the sale or transfer of
any Equity Interests or other assets in a transaction permitted under
Section 6.05, customary rights and restrictions contained in agreements relating
to such sale or transfer pending the completion thereof;

 

(g)                                  in the case of (i) any Subsidiary that is
not a wholly-owned Subsidiary or (ii) the Equity Interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the Organizational Documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;

 

(h)                                 any Lien on assets of any Foreign
Subsidiary; provided that (i) such Lien shall not apply to any Collateral
(including any Equity Interests in any Subsidiary that constitute Collateral) or
any other assets of the Company or any other Subsidiary Loan Party and (ii) such
Lien shall secure only Indebtedness or other obligations of such Foreign
Subsidiary permitted hereunder;

 

(i)                                     Liens solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted hereunder;

 

121

--------------------------------------------------------------------------------


 

(j)                                    [reserved];

 

(k)                                 Liens granted by a Subsidiary that is not a
Loan Party in respect of Indebtedness permitted to be incurred by such
Subsidiary under Section 6.01(c);

 

(l)                                     [reserved];

 

(m)                             Liens on the Collateral securing (i) Permitted
First Priority Refinancing Indebtedness and Alternative Incremental Facility
Indebtedness permitted under Section 6.01(e) or 6.01(l) on a pari passu or
junior basis with the Liens on the Collateral securing the Loan Document
Obligations, and, if secured by the Collateral, Refinancing Indebtedness in
respect thereof; provided that a trustee, collateral agent, security agent or
other Person acting on behalf of the holders of such Indebtedness has entered
into an Intercreditor Agreement and (ii)  Permitted Second Priority Refinancing
Indebtedness permitted under Section 6.01(e) on a junior basis to the Liens on
the Collateral securing the Loan Document Obligations and, if secured by the
Collateral, Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement;

 

(n)                                 other Liens securing Indebtedness or other
obligations in an aggregate principal amount not to exceed the greater of
(x) $25,000,000 and (y) 15.00% of Consolidated Four Quarter EBITDA (at the time
of incurrence), at any time outstanding;

 

(o)                                 Liens in favor of AmerisourceBergen on the
AmerisourceBergen Inventory Collateral and Liens in favor of the vendor or
distributor under any other Permitted Vendor Agreement on the Permitted Vendor
Inventory Collateral relating thereto, provided that, in each case, such Liens
are subject to an applicable Intercreditor Agreement; and

 

(p)                                 Liens in favor of vendors or distributors of
inventory arising out of the purchase of such inventory in the ordinary course
of business by the Company or its Subsidiaries; provided that, such Liens do not
secure Indebtedness and only relate to the inventory so purchased and proceeds
thereof and shall not apply to any other property or asset of the Company or its
Subsidiaries;

 

SECTION 6.03                                                  Fundamental
Changes.  (a)  None of the Company or any Subsidiary will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person (other than the Company) may merge
into or consolidate with the Company in a transaction in which the Company is
the surviving entity, (ii) any Person (other than the Company) may merge or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iii) any Subsidiary may
merge into or consolidate with any Person (other than the Company) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary, (iv) any Subsidiary may

 

122

--------------------------------------------------------------------------------


 

merge, consolidate or amalgamate with any other Person in order to effect an
Investment permitted pursuant to Section 6.04 (other than Section 6.04(q)); and
(v) any Subsidiary (other than the Company) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders (provided that in the case of a liquidation or dissolution of a
Subsidiary Loan Party, the assets thereof are transferred to another Loan Party
or otherwise subject to Investment in accordance with Section 6.04 (other than
Section 6.04(q)); provided that any such merger or consolidation involving a
Person that is not a wholly-owned Subsidiary immediately prior thereto shall not
be permitted unless it is also permitted under Section 6.04 (other than
Section 6.04(q)) or 6.05. In no event shall the Company’s jurisdiction of
organization cease to be the United States (or a state thereof or the District
of Columbia).

 

(b)                                 None of the Company or any Subsidiary will
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related, complementary, synergistic, ancillary or incidental thereto.

 

SECTION 6.04                                                  Investments,
Loans, Advances, Guarantees and Acquisitions.  None of the Company or any
Subsidiary will purchase, hold, acquire (including pursuant to any merger or
consolidation with any Person that was not a wholly-owned Subsidiary prior
thereto), make or otherwise permit to exist any Investment in any other Person,
except:

 

(a)                                 the LDI Acquisition;

 

(b)                                 Permitted Investments;

 

(c)                                  (i) Investments existing on the Closing
Date in Subsidiaries and (ii) other Investments existing on the Closing Date and
set forth on Schedule 6.04;

 

(d)                                 (i) additional Investments by the Company in
any Subsidiary Loan Party and by any Subsidiary Loan Party in the Company or in
another Subsidiary Loan Party, and (ii) Investments (including by way of capital
contributions) by the Company and the Subsidiaries in Equity Interests in their
Subsidiaries; provided, in the case of clause (ii), that (x) any such Equity
Interests held by a Loan Party shall be pledged in accordance with the
requirements of the Collateral and Guarantee Requirement and (y) no Investment
by any Loan Party in any Subsidiary that is not a Loan Party shall be permitted
pursuant to this Section 6.04(d) if, at the time of the making of, and after
giving effect to, such Investment (and any substantially simultaneous use of the
Permitted Amount), the Permitted Amount would be less than zero;

 

(e)                                  loans or advances made by the Company or
any Subsidiary to any Subsidiary; provided that no loan or advance made by any
Loan Party to a Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 6.04(e) if, at the time of, and after giving effect to, the
making of such loan or advance (and any substantially simultaneous use of the
Permitted Amount) and the use of proceeds thereof, the Permitted Amount would be
less than zero;

 

123

--------------------------------------------------------------------------------


 

(f)                                   Guarantees by the Company or any
Subsidiary of Indebtedness or other obligations of the Company or any Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) (A) a Subsidiary that has not Guaranteed the
Obligations pursuant to the Collateral Agreement shall not Guarantee any
Indebtedness of any Loan Party and (B) any such Guarantee of Subordinated
Indebtedness is subordinated to the Loan Document Obligations on terms no less
favorable to the Lenders than those of the Subordinated Indebtedness, (ii) any
such Guarantee constituting Indebtedness is permitted by Section 6.01 (other
than clause (d) thereof) and (iii) no Guarantee by any Loan Party of
Indebtedness (excluding, for the avoidance of doubt, Guarantees of obligations
not constituting Indebtedness) of any Subsidiary that is not a Loan Party shall
be permitted pursuant to this Section 6.04(f) if, at the time of the making of,
and after giving effect to, such Guarantee (and any substantially simultaneous
use of the Permitted Amount), the Permitted Amount would be less than zero;

 

(g)                                  (i) loans or advances to employees of the
Company or any Subsidiary made in the ordinary course of business, including
those to finance the purchase of Equity Interests of the Company pursuant to
employee plans and (ii) payroll, travel, entertainment, relocation and similar
advances to directors and employees of the Company or any Subsidiary to cover
matters that are expected at the time of such advances to be treated as expenses
of the Company or such Subsidiary for accounting purposes and that are made in
the ordinary course of business; provided that the aggregate principal amount of
such loans and advances under this clause (g) outstanding at any time shall not
exceed the greater of (x) $5,000,000 and (y) 2.50% of Consolidated Four Quarter
EBITDA (at the time of incurrence);

 

(h)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or consisting of securities acquired in
connection with the satisfaction or enforcement of claims due or owing to the
Company or any Subsidiary, in each case in the ordinary course of business;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    Investments held by a Subsidiary acquired
after the Closing Date or of a Person merged or consolidated with or into the
Company or a Subsidiary after the Closing Date, in each case as permitted
hereunder, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(k)                                 Investments made as a result of the receipt
of noncash consideration from a sale, transfer, lease or other disposition of
any asset in compliance with Section 6.05;

 

(l)                                     Investments by the Company or any
Subsidiary that result solely from the receipt by the Company or such Subsidiary
from any of its subsidiaries of a dividend or

 

124

--------------------------------------------------------------------------------


 

other Restricted Payment in the form of Equity Interests, evidences of
Indebtedness or other securities (but not any additions thereto made after the
date of the receipt thereof);

 

(m)                             Investments in the form of Hedging Agreements
permitted under Section 6.07;

 

(n)                                 Investments by Foreign Subsidiaries in other
Foreign Subsidiaries or by any Subsidiary that is not a Subsidiary Loan Party in
any other Subsidiary that is not a Subsidiary Loan Party;

 

(o)                                 [reserved];

 

(p)                                 Investments consisting of (i) extensions of
trade credit, (ii) deposits made in connection with the purchase of goods or
services or the performance of leases, licenses or contracts, in each case, in
the ordinary course of business, (iii) notes receivable of, or prepaid royalties
and other extensions of credit to, customers and suppliers that are not
Affiliates of the Company and that are made in the ordinary course of business
and (iv) Guarantees made in the ordinary course of business in support of
obligations of the Company or any of its Subsidiaries not constituting
Indebtedness for borrowed money, including operating leases and obligations
owing to suppliers, customers and licensees;

 

(q)                                 mergers and consolidations permitted under
Section 6.03 that do not involve any Person other than the Company and
Subsidiaries that are wholly-owned Subsidiaries;

 

(r)                                    [reserved];

 

(s)                                   [reserved];

 

(t)                                    intercompany Investments, reorganizations
and other activities relating to tax planning and reorganization, so long as,
after giving effect thereto the Liens of the Secured Parties in the Collateral,
taken as a whole, are not materially impaired; provided that no Investment may
be made by any Loan Party in a Subsidiary that is not a Loan Party or by the
Company or any Subsidiary in an Unrestricted Subsidiary if, at the time of the
making of, and after giving effect to, such Investment (and any substantially
simultaneous use of the Permitted Amount), the Permitted Amount would be less
than zero;

 

(u)                                 Investments (including by way of capital
contributions, loans and advances and Guarantees of Indebtedness) by the Company
and the Subsidiaries in Unrestricted Subsidiaries; provided that no Investment
may be made under this clause (u) if, at time of the making of, and after giving
effect to, such Investment (and any substantially simultaneous use of the
Permitted Amount), the Permitted Amount would be less than zero;

 

125

--------------------------------------------------------------------------------


 

(v)                                 Investments consisting of Guarantees in the
ordinary course of business to support the obligations of any Subsidiary under
its worker’s compensation and general insurance agreements;

 

(w)                               other Investments, including Investments in
connection with the acquisition of Foreign Subsidiaries or other Persons
(including Non-Compliant Subsidiaries and Non-Compliant Assets in connection
with Permitted Acquisitions) that will not be Loan Parties, in an aggregate
amount not in excess of (i) the greater of (x) $50,000,000 and (y) 32.50% of
Consolidated Four Quarter EBITDA (at the time of incurrence), plus (ii) in any
additional amount, to the extent the consideration therefor consists of
Qualified Equity Interests, plus (iii) the Available Amount at the time such
Investment is made; provided, however, that at the time any such Investment is
made pursuant to this clause (w), no Default shall have occurred and be
continuing or would result therefrom; and

 

(x)                                 other Investments, including Investments in
connection with the acquisition of Foreign Subsidiaries or other Persons
(including Non-Compliant Subsidiaries and Non-Compliant Assets in connection
with Permitted Acquisitions) that will not be Loan Parties; provided that the
Total Net Leverage Ratio immediately after giving effect to any such Investment,
calculated on a Pro Forma Basis at the time such Investment is made, is less
than 3.00 to 1.00; provided, however, that at the time any such Investment is
made pursuant to this clause (x), no Default shall have occurred and be
continuing or would result therefrom.

 

Notwithstanding anything contrary set forth above, (i) if any Investment is
denominated in a foreign currency, no fluctuation in currency values shall
result in a breach of this Section 6.04 and (ii) if any Investment is made in
reliance on any “basket” determined by reference to Consolidated Four Quarter
EBITDA, no fluctuation in the aggregate amount of Consolidated Four Quarter
EBITDA shall result in a breach of this Section 6.04.  In addition, in the event
that a Loan Party makes an Investment in an Excluded Subsidiary for purposes of
permitting such Excluded Subsidiary or any other Excluded Subsidiary to apply
the amounts received by it to make a substantially concurrent Investment (which
may be made through any other Excluded Subsidiary) permitted hereunder, such
substantially concurrent Investment by such Excluded Subsidiary shall not be
included as an Investment for purposes of this Section 6.04 to the extent that
the initial Investment by the Loan Party reduced amounts available to make
Investments hereunder.

 

SECTION 6.05                                                  Asset Sales.  None
of the Company or any Subsidiary will sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it, nor will any Subsidiary
issue any additional Equity Interest in such Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Company or another Subsidiary in compliance with Section 6.04(d)) (each, a
“Disposition”), except:

 

(a)                                 Dispositions of (i) inventory, (ii) used,
obsolete, damaged or surplus equipment and (iii) cash and Permitted Investments,
in each case in the ordinary course of business;

 

126

--------------------------------------------------------------------------------


 

(b)                                 Dispositions to the Company or a Subsidiary;
provided that any such Disposition involving a Subsidiary that is not a Loan
Party (i) shall be made in compliance with Sections 6.04 and 6.09 and (ii) shall
not, in the case of any Disposition by any Loan Party to non-Loan Party
Subsidiaries in any fiscal year that are not made as Investments permitted by
Section 6.04, involve assets having an aggregate fair market value for all such
assets so Disposed in such fiscal year in excess of $10,000,000;

 

(c)                                  Dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d)                                 (i) Dispositions of assets to the extent
that such Disposition constitutes an Investment referred to in and permitted by
Section 6.04 and (ii) Dispositions of assets to the extent that such Disposition
constitutes a Restricted Payment referred to in and permitted by Section 6.08;

 

(e)                                  Sale/Leaseback Transactions permitted by
Section 6.06;

 

(f)                                   Licenses, leases or subleases entered into
in the ordinary course of business, to the extent that they do not materially
interfere with the business of the Company or any Subsidiary;

 

(g)                                  Licenses or sublicenses of intellectual
property in the ordinary course of business, to the extent that they do not
materially interfere with the business of the Company or any Subsidiary;

 

(h)                                 Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Company or any
Subsidiary;

 

(i)                                     Dispositions of assets (including as a
result of like-kind exchanges) to the extent that (i) such assets are exchanged
for credit (on a fair market value basis) against the purchase price of similar
or replacement assets or (ii) such asset is Disposed of for fair market value
and the proceeds of such Disposition are promptly applied to the purchase price
of similar or replacement assets;

 

(j)                                    Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements;

 

(k)                                 the abandonment, cancellation, non-renewal
or discontinuance of use or maintenance of non-material intellectual property or
rights relating thereto that the Company determines in its reasonable judgment
to be desirable to the conduct of its business and not materially
disadvantageous to the interests of the Lenders; and

 

(l)                                     any other Disposition of assets
(including Equity Interests); provided that (i) if the total fair market value
of the assets subject to any such Disposition or series of related Dispositions
is in excess of $2,500,000, it shall be for fair market value, (ii) at

 

127

--------------------------------------------------------------------------------


 

least 75% of the total consideration for any such Disposition in excess of
$2,500,000 received by the Company and its Subsidiaries is in the form of cash
or Permitted Investments, (iii) no Default then exists or would result from such
Disposition (except if such Disposition is made pursuant to an agreement entered
into at a time when no Default exists) and (iv) the requirements of
Section 2.11(c), to the extent applicable, are complied with in connection
therewith; provided, however, that for purposes of clause (ii) above, the
following shall be deemed to be cash:  (A) any liabilities (as shown on the
Company’s or such Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Company or such Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable Disposition and for
which the Company and its Subsidiaries shall have been validly released by all
applicable creditors in writing and (B) any securities received by the Company
or such Subsidiary from such transferee that are converted by the Company or
such Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received in the conversion) within 180 days following the
closing of the applicable Disposition.

 

Notwithstanding the foregoing, other than Dispositions to the Company or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Requirements of Law, no such Disposition
of any Equity Interests in any Subsidiary shall be permitted unless (i) with
respect to any wholly-owned Domestic Subsidiary, such Equity Interests
constitute all of the Equity Interests in such Subsidiary held by the Borrower
and the Subsidiaries and (ii) immediately after giving effect to such
transaction, the Company and the Subsidiaries shall otherwise be in compliance
with Section 6.04.

 

SECTION 6.06                                                  Sale/Leaseback
Transactions.  None of the Company or any Subsidiary will enter into any
Sale/Leaseback Transaction unless (a) (i) the sale or transfer of the property
thereunder is permitted under Section 6.05, (ii) any Capital Lease Obligations
arising in connection therewith are permitted under Section 6.01 and (iii) any
Liens arising in connection therewith (including Liens deemed to arise in
connection with any such Capital Lease Obligations) are permitted under
Section 6.02 or (b) such Sale/Leaseback Transaction relates to real property
located in Nebraska and does not give rise to any Indebtedness of or Liens on
assets of the Company or its Subsidiaries in connection therewith.

 

SECTION 6.07                                                  Hedging
Agreements.  None of the Company or any Subsidiary will enter into any Hedging
Agreement, except (a) Hedging Agreements entered into to hedge or mitigate risks
to which the Company or any Subsidiary has actual exposure (other than those in
respect of the Equity Interests or Indebtedness of the Company or any
Subsidiary) and (b) Hedging Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

 

SECTION 6.08                                                  Restricted
Payments; Certain Payments of Indebtedness.  (a)  None of the Company or any
Subsidiary will declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

 

128

--------------------------------------------------------------------------------


 

(i)                                     any Subsidiary may declare and pay
dividends or make other distributions with respect to its Equity Interests, in
each case ratably to the holders of such Equity Interests (or if not ratably, on
a basis more favorable to the Company and the Loan Parties);

 

(ii)                                  the Company may declare and pay dividends
with respect to its Equity Interests payable solely in shares of Qualified
Equity Interests of the Company;

 

(iii)                               the Company may repurchase, purchase,
acquire, cancel or retire for value Equity Interests of the Company from present
or former employees, officers, directors or consultants (or their estates or
beneficiaries under their estates) of the Company or any Subsidiary upon the
death, disability, retirement or termination of employment or service of such
employees, officers, directors or consultants, or to the extent required,
pursuant to employee benefit plans, employment agreements, stock purchase
agreements or stock purchase plans, or other benefit plans; provided that the
aggregate amount of Restricted Payments made pursuant to this
Section 6.08(a)(iii) shall not exceed $5,000,000 in any fiscal year, provided
that, to the extent such $5,000,000 amount is not used during any fiscal year,
such amount may be applied in the immediately following fiscal year plus the
proceeds of any key man life insurance policy obtained with respect to any
employee, officer, director or consultant.

 

(iv)                              the Company may make cash payments in lieu of
the issuance of fractional shares representing insignificant interests in the
Company in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Company;

 

(v)                                 the Company may acquire Equity Interests of
the Company upon the exercise of stock options for such Equity Interests of the
Company if such Equity Interests represent a portion of the exercise price of
such stock options or in connection with tax withholding obligations arising in
connection with the exercise of options by, or the vesting of restricted Equity
Interests held by, any current or former director, officer or employee of the
Company or its Subsidiaries;

 

(vi)                              the Company may convert or exchange any Equity
Interests of the Company for or into Qualified Equity Interests of the Company;

 

(vii)                           [reserved];

 

(viii)                        so long as no Default shall have occurred and be
continuing or would result therefrom, the Company may on any date make
Restricted Payments in an amount equal (A) $10,000,000 plus (B) the Available
Amount on such date; provided, however, that at the time of the making of such
Restricted Payments and immediately after giving effect to such Restricted
Payments made in reliance on subclause (viii)(B), the Total Net Leverage Ratio
on such date, calculated on a Pro Forma Basis to give effect to any such
Restricted Payment, is not in excess of 5.00 to 1.00;

 

(ix)                              any Subsidiary may repurchase its Equity
Interests held by minority shareholders or interest holders in a Permitted
Acquisition or another transaction

 

129

--------------------------------------------------------------------------------


 

permitted by Section 6.04(w) or (x) (it being understood that for purposes of
Section 6.04, the Borrower shall be deemed the purchaser of such Equity
Interests and such repurchase shall constitute an Investment by the Borrower in
a Person that is not a Subsidiary in the amount of such purchase unless such
Subsidiary becomes a Loan Party in connection with such repurchase);

 

(x)                                 [reserved];

 

(xi)                              so long as no Default shall have occurred and
be continuing or would result therefrom, the Company may on any date make
additional Restricted Payments; provided that the Total Net Leverage Ratio
immediately after giving effect to any such Restricted Payment, calculated on a
Pro Forma Basis at the time such Restricted Payment is made, is less than 2.50
to 1.00; and

 

(xii)                           the Company may make Restricted Payments within
60 days after the date of declaration thereof, if at the date of declaration of
such Restricted Payments, such Restricted Payments would have been permitted
pursuant to another clause of this Section 6.08(a).

 

(b)                                 None of the Company or any Subsidiary will
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Subordinated Indebtedness or to the extent
constituting Material Indebtedness, any secured Indebtedness for borrowed money
expressly subordinated in Lien priority to the Liens securing the Loan Document
Obligations or any unsecured Indebtedness for borrowed money (Indebtedness
described in this clause (b), which shall in any event exclude any
AmerisourceBergen Indebtedness, collectively, “Restricted Indebtedness”), or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, defeasance, cancelation or termination of
such Restricted Indebtedness, except:

 

(i)                                     regularly scheduled interest and
principal payments as and when due in respect of any Restricted Indebtedness,
other than payments prohibited by any subordination provisions thereof;

 

(ii)                                  refinancings of Restricted Indebtedness
with the proceeds of Refinancing Indebtedness permitted in respect thereof under
Section 6.01;

 

(iii)                               payments of or in respect of Restricted
Indebtedness made solely with Qualified Equity Interests in the Company or the
conversion of any Restricted Indebtedness into Qualified Equity Interests of the
Company;

 

(iv)                              prepayments of intercompany Restricted
Indebtedness permitted hereby owed by the Company or any Subsidiary to the
Company or any Subsidiary, other than prepayments prohibited by any
subordination provisions governing such Restricted Indebtedness; provided that,
for the avoidance of doubt, no prepayment of any Restricted Indebtedness owed by
any Loan Party to any Subsidiary that is not a Loan Party shall be

 

130

--------------------------------------------------------------------------------


 

permitted so long as a Default shall have occurred and be continuing or would
result therefrom;

 

(v)                                 so long as no Default shall have occurred
and be continuing or would result therefrom, the Company may on any date make
payments of or in respect of Restricted Indebtedness in an amount equal to
(A) $10,000,000 plus (B) the Available Amount on such date; provided, however,
that at the time of the making of such payments and immediately after giving
effect to such payments made in reliance on subclause (v)(B), the Total Net
Leverage Ratio on such date, calculated on a Pro Forma Basis to give effect to
any payment, is not in excess of 5.00 to 1.00 (provided this Total Net Leverage
Ratio test shall not apply to payments in respect of junior Lien Indebtedness
made with the proceeds received by the Company from an issuance of its Qualified
Equity Interests);

 

(vi)                              [reserved]; and

 

(vii)                           so long as no Default shall have occurred and be
continuing or would result therefrom, the Company may on any date make
additional payments of or in respect of Restricted Indebtedness; provided that
the Total Net Leverage Ratio immediately after giving effect to any such
payment, calculated on a Pro Forma Basis at the time such payment is made, is
less than 2.75 to 1.00.

 

SECTION 6.09                                                  Transactions with
Affiliates.  None of the Company or any Subsidiary will sell, lease or otherwise
transfer any assets to, or purchase, lease or otherwise acquire any assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than those that could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) transactions
between or among Subsidiaries that are not Loan Parties not involving any other
Affiliate, (d) loans or advances to employees and directors permitted under
Section 6.04, (e) the payment of reasonable fees and indemnities to directors of
the Company or any Subsidiary, (f) compensation, expense reimbursement and
indemnification of, and other employment arrangements (including severance
arrangements) with, directors, officers and employees of the Company or any
Subsidiary entered into in the ordinary course of business, (g) any Restricted
Payment permitted by Section 6.08, (h) sales of Equity Interests to Affiliates
to the extent not prohibited under this Agreement and (i) any payments or other
transactions pursuant to any tax sharing agreement among the Loan Parties and
their subsidiaries; provided that any such tax sharing agreement is on terms
usual and customary for agreements of that type.

 

SECTION 6.10                                                  Restrictive
Agreements.  None of the Company or any Subsidiary will, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure the Obligations or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Company or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by clause
(b) of the definition of “Requirement of Law” or by this Agreement or any

 

131

--------------------------------------------------------------------------------


 

other Loan Document or any Alternative Incremental Facility Indebtedness,
(B) restrictions and conditions contained in any agreement or document governing
or evidencing Refinancing Indebtedness in respect of Indebtedness referred to in
clause (A) (including, for the avoidance of doubt, Permitted First Priority
Refinancing Indebtedness, Permitted Second Priority Refinancing Indebtedness or
Alternative Incremental Facility Indebtedness) or Refinancing Indebtedness in
respect thereof;  provided that the restrictions and conditions contained in any
such agreement or document referred to in this clause (B) are not less favorable
in any material respect to the Lenders than the restrictions and conditions
imposed by this Agreement, (C) restrictions and conditions existing on the date
hereof identified on Schedule 6.10, (D) in the case of any Subsidiary that is
not a wholly-owned Subsidiary, restrictions and conditions imposed by its
Organizational Documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Subsidiary and
to the Equity Interests of such Subsidiary, (E) restrictions imposed by any
agreement governing Indebtedness entered into after the Closing Date and
permitted under Section 6.01 that are, taken as a whole, in the good faith
judgment of the Company, no more restrictive with respect to the Company or any
Subsidiary than those contained in this Agreement and (F) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary or
any assets of the Company or any Subsidiary, in each case pending such sale;
provided that such restrictions and conditions apply only to such Subsidiary or
the assets that are to be sold and, in each case, such sale is permitted
hereunder; and (ii) clause (a) of the foregoing shall not apply to
(A) restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (f), (g), (i), (j), (k), (n) and (o) of
Section 6.01 if such restrictions and conditions apply only to the assets
securing such Indebtedness, (B) customary provisions in leases, licenses and
other agreements restricting the assignment thereof, (C) restrictions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary became a Subsidiary and otherwise permitted by Section 6.01(g);
provided that such restrictions apply only to such Subsidiary and its assets (or
any special purpose acquisition Subsidiary without material assets acquiring
such Subsidiary pursuant to a merger), (D) restrictions and conditions set forth
in any AmerisourceBergen Indebtedness or any Permitted Vendor Indebtedness,
(E) restrictions and conditions set forth in agreements in favor of a vendor or
distributor of the Company or any Subsidiary to the extent the obligations
thereunder do not constitute Indebtedness, provided that such restrictions only
apply to the assets supplied pursuant to such agreements and the proceeds
thereof and (F) restrictions and conditions set forth in agreements in existence
as of the Closing Date and in favor of a vendor or distributor of the Company or
any Subsidiary to the extent the obligations thereunder do not constitute
Indebtedness and such agreements are listed on Schedule 5.18.  Nothing in this
paragraph shall be deemed to modify the requirements set forth in the definition
of the term “Collateral and Guarantee Requirement” or the obligations of the
Loan Parties under Sections 5.03, 5.11 or 5.18 or under the Security Documents.

 

SECTION 6.11                                                  Amendment of
Material Documents.  None of the Company or any Subsidiary will amend, modify or
waive any of its rights under (a) any agreement or instrument document
evidencing Restricted Indebtedness that constitutes Material Indebtedness,
(b) its certificate of incorporation, bylaws or other organizational documents
or (c) the AmerisourceBergen Vendor Contract or any other Permitted Vendor
Agreement, in each case to the extent such amendment, modification or waiver
would be materially adverse to the Lenders (or in the case of any subordination
agreement governing any Restricted Indebtedness, to the extent prohibited by
such subordination agreement). For purposes of this Section 6.11, it is

 

132

--------------------------------------------------------------------------------


 

acknowledged and agreed that changes to pricing terms and extensions of the term
of the AmerisourceBergen Vendor Contract or any other Permitted Vendor Agreement
shall not be deemed to be materially adverse to the Lenders.

 

SECTION 6.12                                                  (a)  Total Net
Leverage Ratio.  The Company will not permit the Total Net Leverage Ratio as of
the last day of any fiscal quarter of the Company ending after the Closing Date
to exceed 6.00 to 1.00; provided such ratio shall step down to (i) 5.75 to 1.00
on and after March 31, 2019; (ii) 5.50 to 1.00 on and after September 30, 2019;
(iii) 5.00 to 1.00 on and after March 31, 2020; (iv) 4.50 to 1.00 on and after
September 30, 2020; and (v) 4.00 to 1.00 on and after March 31, 2021.

 

(b)                                 Interest Coverage Ratio.  The Company will
not permit the Interest Coverage Ratio as of the last day of any fiscal quarter
of the Company ending after the Closing Date to be less than 2.75 to 1.00;
provided such ratio shall step up to 3.00 to 1.00 on and after the last day of
the first fiscal quarter of the Company ended on or after the date that is 24
months after the Closing Date.

 

(c)                                  The provisions of Section 6.12 are solely
for the benefit of Revolving Lenders and Term A Lenders and, notwithstanding the
provisions of Section 9.02, a Majority in Interest of the Revolving Lenders
(excluding the Revolving Commitments of Defaulting Lenders) and Term A Lenders
(excluding the Term A Loans of Excluded Term Lenders) may (i) amend or otherwise
modify Section 6.12 or, solely for purposes of Section 6.12, the defined terms
used, directly or indirectly, therein, or (ii) waive any noncompliance with
Section 6.12 or any Event of Default resulting from any such noncompliance, in
each case without the consent of any other Lenders.

 

SECTION 6.13                                                  Fiscal Year.  The
Company will not, and the Company will not permit any other Loan Party to,
change its fiscal year to end on a date other than December 31.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (each such event, an “Event of Default”) shall
occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article VII) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

 

133

--------------------------------------------------------------------------------


 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of the Company or any Subsidiary in any Loan
Document or in any report, certificate, financial statement or other information
furnished in writing pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d)                                 the Company shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02(a), 5.04 (with
respect to the existence of the Company), 5.10 or in Article VI; provided that
any failure to comply with Section 6.12 shall not constitute an Event of Default
with respect to any Initial Term B Loans unless and until the Administrative
Agent or a Majority in Interest of the Revolving Lenders (excluding the
Revolving Commitments of Defaulting Lenders) and Term A Lenders (excluding the
Term A Loans of Excluded Term Lenders) shall have terminated the Revolving
Commitments or declared all outstanding Revolving Loans and Term A Loans to be
immediately due and payable, in each case, in accordance with the penultimate
paragraph of this Article VII and such declaration has not been rescinded on or
before such date;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those specified in clause (a), (b) or (d) of
this Article VII), and such failure shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent or any Lender to
the Company (with a copy to the Administrative Agent in the case of any such
notice from a Lender);

 

(f)                                   the Company or any Subsidiary shall fail
to make any payment (whether of principal, interest, premium or otherwise and
regardless of amount) in respect of any Material Indebtedness (other than the
AmerisourceBergen Indebtedness or Permitted Vendor Indebtedness), when and as
the same shall become due and payable (after giving effect to any grace period
applicable on the date on which such payment was initially due);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due or being required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty (other than termination events or
equivalent events pursuant to such Hedging Agreements not constituting a default
or an event of default thereunder and to the extent any such payment owing
thereunder is made when due), to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (in each case after expiration of any applicable
grace or cure period set forth in the agreement or instrument evidencing or
governing such Material Indebtedness); provided that this clause (g) shall not
apply to (i) any secured Indebtedness that becomes due as a result of the
voluntary sale, transfer or other disposition of the assets securing such
Indebtedness to the extent any required payments then arising are paid when due,
(ii) any Indebtedness

 

134

--------------------------------------------------------------------------------


 

that becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01, (iii) the occurrence of any conversion or exchange trigger in
Indebtedness that is contingently convertible or exchangeable into Equity
Interests of the Company or (iv) the AmerisourceBergen Indebtedness or any other
Permitted Vendor Indebtedness unless and until an acceleration thereof has
occurred under such AmerisourceBergen Indebtedness or such other Permitted
Vendor Indebtedness, as applicable;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Company or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, State or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Company or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation (other than any liquidation permitted under
Section 6.03(a)(v)), reorganization or other relief under any Federal, State or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Significant Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Company or any Significant Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article VII;

 

(j)                                    the Company or any Significant Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (other than any such
judgment covered by insurance (other than under a self-insurance program) to the
extent a claim therefor has been made in writing and liability therefor has not
been denied by the insurer), shall be rendered against the Company, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed or bonded, pending an appeal or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;

 

135

--------------------------------------------------------------------------------


 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(m)                             any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral having, individually or in
the aggregate, a fair value in excess of $5,000,000, with the priority required
by the applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) the release thereof as provided in the applicable
Security Document or Section 9.14;

 

(n)                                 any Guarantee purported to be created under
any Loan Document shall cease to be, or shall be asserted by any Loan Party not
to be, in full force and effect, except as a result of the release thereof as
provided in the applicable Loan Document or Section 9.14;

 

(o)                                 a Change in Control shall occur; or

 

(p)                                 the subordination provisions of the
AmerisourceBergen Intercreditor Agreement, or any other Intercreditor Agreement
shall be invalidated or otherwise cease to be in full force and effect, or any
Loan Party shall contest in any manner the validity or enforceability thereof.

 

then, and (i) in every such event (other than an event with respect to the
Company described in clause (h) or (i) of this Article VII), and at any time
after the Closing Date and thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Company, take any or all of the following actions, at the same or
different times:  (A) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (B) declare the Loans then outstanding to be due
and payable in whole (or in part (but ratably as among the Classes of Loans and
the Loans of each Class at such time outstanding), in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued or owing hereunder, shall become due and
payable immediately, and (C) require the deposit of cash collateral in respect
of LC Exposure as provided in Section 2.05(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and (ii) in the case of any event with respect to the Company
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; provided, however, that upon the occurrence and during the
continuance of any Event of Default attributable to a failure to comply with
Section 6.12, (x) actions pursuant to clause (i) may be taken by a Majority in
Interest of the Revolving Lenders (excluding any Defaulting Lenders) and

 

136

--------------------------------------------------------------------------------


 

Term A Lenders (excluding the Term A Loans of Excluded Term Lenders) only
(without the requirement for Required Lender action) or by the Administrative
Agent at the direction of such Lenders, and (y) only if action has been taken in
respect of such Event of Default under clause (i) (with respect to the Revolving
Loans and Term A Loans) by a Majority in Interest of the Revolving Lenders
(excluding any Defaulting Lenders) and Term A Lenders (excluding the Term A
Loans of Excluded Term Lenders) or by the Administrative Agent at the direction
of such Lenders, then such Event of Default will be deemed to be an Event of
Default with respect to all Lenders hereunder and the remedies set forth above
can be exercised in respect of all Loans.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent, in its capacity as
Administrative Agent, to execute and deliver the Loan Documents and to take such
actions and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the United States of America, each of the
Lenders and the Issuing Banks hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.  It is
understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power (including with respect to
enforcement and collection), except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the

 

137

--------------------------------------------------------------------------------


 

Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to this Agreement or any other Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company, any Subsidiary or any other Affiliate
of any of the foregoing that is communicated to or obtained by the Person
serving as Administrative Agent or any of its Affiliates in any capacity. 
Notwithstanding clause (b) of the immediately preceding sentence, the
Administrative Agent shall not be required to take, or to omit to take, any
action hereunder or under the Loan Documents unless, upon demand, the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to the Administrative
Agent, any other Secured Party) against all liabilities, costs and expenses
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against the Administrative Agent or any Related Person thereof.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
wilful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Company, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be liable for, or be responsible for any loss,
cost or expense suffered by the Company or any Lender as a result of, any such
determination of the Revolving Exposure or the component amounts thereof.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper

 

138

--------------------------------------------------------------------------------


 

Person (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the signatory, sender or authenticator thereof),
and may act upon any such statement prior to receipt of written confirmation
thereof.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article VIII shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or wilful misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Company (which consent shall not be unreasonably withheld or delayed) so long as
no Event of Default then exists, to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents.  The fees payable
by the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Company and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation

 

139

--------------------------------------------------------------------------------


 

stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Syndication Agent, the Documentation
Agents, the Arrangers or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Syndication Agent, the Documentation Agents, the Arrangers or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Closing Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, this Agreement and each other Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Closing Date.

 

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the

 

140

--------------------------------------------------------------------------------


 

Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof.  In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document.  By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Hedging Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) or (o).  The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent

 

141

--------------------------------------------------------------------------------


 

(including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

 

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as the Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or

 

142

--------------------------------------------------------------------------------


 

their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

143

--------------------------------------------------------------------------------


 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

(i)                                     none of the Administrative Agent, or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A), (B), (C), (D) or (E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under

 

144

--------------------------------------------------------------------------------


 

ERISA or the Code, or both, with respect to the Loans, the Letters of Credit,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent, or any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

The Administrative Agent and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any Subsidiary
shall have any rights as a third party beneficiary of any such provisions.  Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and the Guarantees of the Obligations provided
under the Loan Documents, to have agreed to the provisions of this Article VIII.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                                                  Notices.  (a) 
Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to paragraph (b) of this Section 9.01), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

 

(i)                                     if to the Company,

 

145

--------------------------------------------------------------------------------


 

(A)       to it at Diplomat Pharmacy, Inc., 4100 S. Saginaw Street, Flint,
Michigan 48507, Attention of Atul Kavthekar, Chief Financial Officer
(akavthekar@diplomat.is);

 

(B)       with a copy to Diplomat Pharmacy, Inc., 4100 S. Saginaw Street, Flint,
Michigan 48507, Attention of Christina Flint, General Counsel
(cflint@diplomat.is) (Fax No.: (810) 282-0187);

 

(C)       with a copy to Honigman Miller Schwartz and Cohn LLP, 660 Woodward
Avenue, 2290 First National Building, Detroit, Michigan 48226-3506, Attention of
Michael D. Dubay (mdubay@honigman.com) (Fax No.: (313) 465-7393);

 

(ii)                                  if to the Administrative Agent,

 

(A)                               to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S Chicago, IL, 60603-2300, Attention of Stacy Slaton
(stacy.l.slaton@jpmorgan.com) (Fax No.: (312) 385-7107);

 

(B)                               with a copy to JPMorgan Chase Bank, N.A., 1116
W Long Lake Road, Bloomfield Hills, Michigan 48302, Attention: Diane Forrest
(Fax No.: (248) 636-1376; Telephone No.: (248) 839-0063);

 

(C)                               with a copy to JPMorgan Chase Bank, N.A.,
Attention: jpm.agency.servicing.1@jpmorgan.com;

 

(iii)                               if to any Issuing Bank, to it at its address
(or fax number) most recently specified by it in a notice delivered to the
Administrative Agent and the Company (or, in the absence of any such notice, to
the address (or fax number) set forth in the Administrative Questionnaire of the
Lender that is serving as such Issuing Bank or is an Affiliate thereof);

 

(iv)                              if to the Swingline Lender, to it at JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor L2S Chicago, IL, 60603-2300,
Attention of Stacy Slaton (stacy.l.slaton@jpmorgan.com) (Fax No.: (312)
385-7107); and

 

(v)                                 if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in paragraph (b) of this Section 9.01 shall be effective as
provided in such paragraph.

 

146

--------------------------------------------------------------------------------


 

(b)                                 Notices and other communications to the
Lenders and Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article II by
electronic communication.  Any notices or other communications to the
Administrative Agent, the Company may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

 

(c)                                  Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d)                                 the Company agree that the Administrative
Agent may, but shall not be obligated to, make any Communication by posting such
Communications on Debt Domain, Intralinks, SyndTrak or a similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available”.  Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform.

 

SECTION 9.02                                                  Waivers;
Amendments.  (a)  No failure or delay by the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by

 

147

--------------------------------------------------------------------------------


 

paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Except as otherwise expressly provided in
this Agreement, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, (A) such amendment does not adversely affect in any
material respect the rights of any Lender or (B) the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (ii) no such agreement shall
(A) increase the Commitment of any Lender without the written consent of such
Lender, (B) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority In Interest of each adversely
affected Class)), or reduce any fees payable hereunder, in each case, other than
as a result of any change in the definition, or in any components thereof, of
the term “Total Net Leverage Ratio”, without the written consent of each Lender
directly and adversely effected thereby (in which case the separate consent of
the Required Lenders shall not be required), (C) postpone the scheduled maturity
date of any Loan, or the date of any scheduled payment of the principal amount
of any Term Loan under Section 2.10 or the applicable Incremental Facility
Amendment or Refinancing Facility Agreement, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely effected
thereby (in which case the separate consent of the Required Lenders shall not be
required), (D) change Section 2.18(b) or 2.18(c) in a manner that would alter
the pro rata sharing of payments required thereby or Section 5.02 of the
Collateral Agreement in a manner that would alter the order of application set
forth therein without the written consent of each Lender adversely affected
thereby, (E) change any of the provisions of this Section 9.02 or the percentage
set forth in the definition of the term “Required Lenders” or “Majority in
Interest” or any other provision of this Agreement or any other Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or otherwise modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as applicable); provided that, with
the consent of the Required Lenders or pursuant to an Incremental Facility
Amendment or Refinancing Facility Agreement, the provisions of this

 

148

--------------------------------------------------------------------------------


 

Section 9.02 and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans created under this Agreement (or to
lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing Classes of Loans or Lenders,
(F) release all or substantially all of the value of the Guarantees provided by
the Subsidiary Loan Parties under the Collateral Agreement without the written
consent of each Lender (except as expressly provided in Section 9.14 or the
Collateral Agreement (including any such release by the Administrative Agent in
connection with any sale or other disposition of any Subsidiary upon the
exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
guaranteed under the Collateral Agreement shall not be deemed to be a release or
limitation of any Guarantee), (G) release all or substantially all the
Collateral from the Liens of the Security Documents without the written consent
of each Lender (except as expressly provided in Section 9.14 or the applicable
Security Document (including any such release by the Administrative Agent in
connection with any sale or other disposition of the Collateral upon the
exercise of remedies under the Security Documents), it being understood and
agreed that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents) or (H) change any
provisions of this Agreement or any other Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders representing a Majority in Interest of
each affected Class; provided further that (1) no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as applicable, and (2) any amendment, waiver or other modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Company and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section 9.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time.  Notwithstanding any of the foregoing, (1) no consent with respect
to any amendment, waiver or other modification of this Agreement or any other
Loan Document shall be required of any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (A), (B) or
(C) of clause (ii) of the first proviso of this paragraph and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification, (2) this Agreement may be amended to provide for Incremental
Facilities, Refinancing Commitments and Refinancing Loans and Permitted
Amendments in connection with Loan Modification Offers as provided in Sections
2.21, 2.22 and 2.23, in each case without any additional consents, (3) a
Majority in Interest of the Revolving Lenders (determined excluding the
Revolving Commitments of Defaulting Lenders) and Term A Lenders (excluding the
Term A Loans of Excluded Term Lenders) may (and shall be required in order to),
without the consent of other Lenders, amend or waive the covenant set forth in
Section 6.12 as set forth in Section 6.12(c) and (4) a Majority in Interest of
the Revolving Lenders (determined excluding the Revolving Commitments of
Defaulting Lenders) shall be required in order to waive or modify a condition to
an extension of credit set forth in Section 4.02.

 

149

--------------------------------------------------------------------------------


 

(c)                                  In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
(or, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to paragraph (b) of this Section 9.02, the consent
of a majority in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section 9.02 being referred to as a “Non-Consenting Lender”), then, so long as
the Lender that is acting as Administrative Agent is not a Non-Consenting
Lender, the Company may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (or, if applicable, with respect to the
applicable Class) to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Company shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (or, if applicable, under the
applicable Class), including, if applicable, the prepayment fee pursuant to
Section 2.11(g) (with such assignment being deemed to be an optional prepayment
for purposes of determining the applicability of such Section 2.11(g)), from the
assignee (in the case of such principal and accrued interest and fees (other
than any fee payable pursuant to Section 2.11(g)) or the Borrower (in the case
of all other amounts (including any amount payable pursuant to Section 2.11(g)),
(iii) the Company or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
such Proposed Change can be effected.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Administrative Agent may, without the consent of any Secured
Party, consent to a departure by any Loan Party from any covenant of such Loan
Party set forth in this Agreement, the Collateral Agreement or any other
Security Document to the extent such departure is consistent with the authority
of the Administrative Agent set forth in the definition of the term “Collateral
and Guarantee Requirement”.

 

(e)                                  The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

SECTION 9.03                                                  Expenses;
Indemnity; Damage Waiver.  (a)  The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the

 

150

--------------------------------------------------------------------------------


 

Administrative Agent, the Syndication Agent, the Documentation Agents, the
Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one primary counsel and one firm
of local counsel in each jurisdiction as the Administrative Agent shall deem
advisable in connection with the creation and perfection of the security
interests in the Collateral provided under the Loan Documents, in connection
with the structuring, arrangement and syndication of the credit facilities
provided for herein and any credit or similar facility refinancing or replacing,
in whole or in part, any of the credit facilities provided for herein, as well
as the preparation, execution, delivery and administration of this Agreement,
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent, the Documentation Agents, the
Arrangers, any Issuing Bank or any Lender, including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
of the foregoing, in connection with the enforcement or protection of its rights
in connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that expenses set forth in this clause (iii) shall be limited
to (A) one counsel to the Administrative Agent and for the Lenders (taken
together as a single group or client), (B) if necessary, one local counsel
required in any relevant local jurisdiction and applicable special regulatory
counsel, (C) additional counsel retained with the Company’s consent (such
consent not to be unreasonably withheld or delayed) and (D) if representation of
the Administrative Agent and/or all Lenders in such matter by a single counsel
would be inappropriate based on the advice of legal counsel due to the existence
of an actual or potential conflict of interest, one additional counsel for each
party subject to such conflict.

 

(b)                                 The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Documentation Agents, the Arrangers, each Lender and each Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
reasonable and documented fees, charges and disbursements of counsel (limited to
reasonable fees, disbursements and other charges of one primary counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for all Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest, where an Indemnitee
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for such affected Indemnitee) and other reasonable and documented out-of-pocket
expenses, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any other agreement or instrument contemplated hereby or thereby,
the

 

151

--------------------------------------------------------------------------------


 

performance by the parties to this Agreement or the other Loan Documents of
their respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property owned, leased or operated by the Company or any Subsidiary,
or any Environmental Liability related in any way to the Company or any
Subsidiary or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and whether initiated against or by any party to this Agreement
or any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto); provided
that the foregoing indemnity shall not, as to any Indemnitee, apply to any
losses, claims, damages, penalties, liabilities or related expenses to the
extent they (A) are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the bad faith, wilful misconduct or
gross negligence of such Indemnitee, (B) result from a claim brought by the
Company or any of its Subsidiaries for a material breach of such Indemnitee’s
obligations under this Agreement or any other Loan Document if the Company or
such Subsidiary has obtained a final and non-appealable judgment of a court of
competent jurisdiction in the Company’s or its Subsidiary’s favor on such claim
as determined by a court of competent jurisdiction or (C) result from a
proceeding that does not involve an act or omission by the Company or any of its
Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than a proceeding that is brought against the Administrative Agent, any
Arranger, any Syndication Agent, any Documentation Agent, or any other agent or
arranger in its capacity as such or in fulfilling its roles as an agent or
arranger hereunder or any similar role with respect to the Indebtedness incurred
or to be incurred hereunder).  An Indemnitee shall be obligated to refund and
return promptly any and all amounts paid by the Borrower under this
Section 9.03(b) for any losses, claims, damages, penalties, liabilities or
related expenses with respect to which such Indemnitee was not entitled to
payment in accordance with the terms of this Section 9.03(b) (as determined in a
final and non-appealable judgment of a court of competent jurisdiction).  This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)                                  To the extent that the Company fails to
indefeasibly pay any amount required to be paid by it under paragraph (a) or
(b) of this Section 9.03 to the Administrative Agent (or any sub-agent thereof),
any Issuing Bank, the Swingline Lender or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Bank, the Swingline Lender or such Related Party, as applicable,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent (or such sub-agent), such Issuing Bank, the Swingline
Lender or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity; provided further that, with respect to
such unpaid amounts owed to any Issuing Bank the Swingline Lender in its
capacity as

 

152

--------------------------------------------------------------------------------


 

such, or to any Related Party of any of the foregoing acting for any Issuing
Bank or the Swingline Lender in connection with such capacity, only the
Revolving Lenders shall be required to pay such unpaid amounts.  For purposes of
this Section 9.03, a Lender’s “pro rata share” shall be determined based upon
its share of the sum of the total Revolving Exposures, unused Revolving
Commitments and, except for purposes of the second proviso of the immediately
preceding sentence, the outstanding Term Loans and unused Term Commitments, in
each case, at that time.

 

(d)                                 To the fullest extent permitted by
applicable law, (i) the Company shall not assert, or permit any of its
Affiliates or Related Parties to assert, and each hereby waives, any claim
against any Indemnitee for any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet) and (ii) no
party to any Loan Document shall assert, and each hereby waives any claim
against, any other party thereto for any damages arising from on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that this clause (ii) shall not
limit the Company’s (and if applicable, any Lender’s) indemnity obligations set
forth in this this Section 9.03.

 

(e)                                  All amounts due under this Section 9.03
shall be payable within ten Business Days after written demand therefor.

 

SECTION 9.04                                                  Successors and
Assigns.  (a)  The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign, delegate or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment, delegation or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign, delegate or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.04. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 9.04), the Arrangers, the Syndication Agent, the
Documentation Agents, and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents, any Issuing Bank and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees after the funding of the Initial Term Loans on the Closing
Date all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

153

--------------------------------------------------------------------------------


 

(A)                               the Company; provided that no consent of the
Company shall be required (1) for an assignment and delegation to a Lender, an
Affiliate of a Lender or an Approved Fund, (2) for an assignment and delegation
by the Initial Lender following the Closing Date to any assignees identified to
the Company with its approval prior to the Closing Date in connection with the
primary syndication of the Commitments or the Loans or (3) if an Event of
Default has occurred and is continuing, for any other assignment and delegation;
provided further that the Company shall be deemed to have consented to any such
assignment and delegation unless it shall object thereto by written notice to
the Administrative Agent within seven Business Days after having received notice
thereof;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment and
delegation of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(C)                               each Issuing Bank, in the case of any
assignment and delegation of all or a portion of a Revolving Commitment or any
Lender’s obligations in respect of its LC Exposure (other than to an existing
Revolving Lender); and

 

(D)                               the Swingline Lender, in the case of any
assignment and delegation of all or a portion of a Revolving Commitment or any
Lender’s obligations in respect of its Swingline Exposure (other than to an
existing Revolving Lender).

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment and
delegation to a Lender, an Affiliate of a Lender or an Approved Fund or an
assignment and delegation of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment and delegation
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment and delegation or, if no trade date is so specified,
as of the date the Assignment and Assumption with respect to such assignment and
delegation is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Loans, $1,000,000, unless each of the Company
and the Administrative Agent otherwise consents (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Company
shall be required if an Event of Default has occurred and is continuing;

 

(B)                               each partial assignment and delegation shall
be made as an assignment and delegation of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; provided that
this clause (B) shall not be construed to prohibit the assignment and delegation
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

154

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment and delegation
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, provided
that with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(c), the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto; and

 

(D)                               the assignee, if it shall not be a Lender,
shall (1) deliver to the Administrative Agent and to the Company any tax forms
required by Section 2.17(f) and (2) to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned and delegated by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned and delegated by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of (and subject to the
obligations and limitations of) Sections 2.15, 2.16, 2.17 and 9.03).  Any
assignment, delegation or other transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

155

--------------------------------------------------------------------------------


 

(v)                                 Upon receipt by the Administrative Agent of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.17(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.04 and any written consent to such assignment and delegation
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Administrative Agent shall not be
required to accept such Assignment and Assumption or so record the information
contained therein if the Administrative Agent reasonably believes that such
Assignment and Assumption lacks any written consent required by this
Section 9.04 or is otherwise not in proper form, it being acknowledged that the
Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt) of any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee.  No assignment or delegation shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph, and following such recording, unless
otherwise determined by the Administrative Agent (such determination to be made
in the sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto.  Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section 9.04
with respect thereto (other than the consent of the Administrative Agent) have
been obtained and that such Assignment and Assumption is otherwise duly
completed and in proper form, and each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.

 

(vi)                              The words “execution”, “signed”, “signature”
and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
applicable, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act or any other similar State laws
based on the Uniform Electronic Transactions Act.

 

(c)                                  Any Lender may, without the consent of (or
notice to) the Company, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to one or more Eligible Assignees (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and Loans of any
Class); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Company, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in

 

156

--------------------------------------------------------------------------------


 

connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood and agreed that the documentation required
under Section 2.17(f) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section 9.04 and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may, without the consent of the
Company, the Administrative Agent, any Issuing Bank or the Swingline Lender, at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or central
bank, and this Section 9.04 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender

 

157

--------------------------------------------------------------------------------


 

from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(e)                                  Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Purchasing Borrower Party in accordance with, and subject
to the limitations of, Section 2.24 (which assignment will not, except as
otherwise provided herein, be deemed to constitute a prepayment of Loans for any
purposes of this Agreement or the other Loan Documents).

 

SECTION 9.05                                                  Survival.  All
covenants, agreements, representations and warranties made by the Loan Parties
in this Agreement and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Syndication Agent, the Documentation Agents, the Arrangers, any Issuing Bank,
any Lender or any Affiliate of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time
this Agreement or any other Loan Document is executed and delivered or any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any LC
Exposure is outstanding and so long as the Commitments have not expired or
terminated.  Notwithstanding the foregoing or anything else to the contrary set
forth in this Agreement or any other Loan Document, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower (and any
other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(f).  The provisions of
Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06                                                  Counterparts;
Integration; Effectiveness.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the syndication of the Loans and Commitments constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written,

 

158

--------------------------------------------------------------------------------


 

relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 9.07                                                  Severability.  Any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 9.08                                                  Right of Setoff. 
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates, is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other amounts at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Bank or any such Affiliate to or for the credit or the
account of the Borrower against any of and all the obligations then due of such
Borrower now or hereafter existing under this Agreement held by such Lender,
such Issuing Bank or any such Affiliates, irrespective of whether or not such
Lender, such Issuing Bank or any such Affiliate shall have made any demand under
this Agreement and although such obligations of such Borrower are owed to a
branch or office of such Lender, such Issuing Bank or any such Affiliate
different from the branch or office holding such deposit or obligated on such
Indebtedness.  Each Lender and each Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application.

 

SECTION 9.09                                                  Governing Law;
Jurisdiction; Consent to Service of Process.

 

(a)                                 This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
United States District Court of the Southern District of New York located in the
Borough of Manhattan (or in the event such court lacks subject matter
jurisdiction, in the court of the State of New York sitting in the Borough of
Manhattan), and any appellate court from any thereof, in any action, litigation
or proceeding arising out of this Agreement or any other Loan Document or the
transactions relating hereto or thereto and irrevocably and unconditionally
agrees that all claims in respect of any such action, litigation or proceeding
may (and any such claims, cross-claims or third party claims brought against the
Administrative Agent or any of its Related Parties may only) be heard and

 

159

--------------------------------------------------------------------------------


 

determined in such Federal (to the extent permitted by law) or New York State
court.  Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Lender or any Issuing Bank may otherwise have to
bring any action, litigation or proceeding relating to this Agreement or any
other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section 9.09.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10                                                  WAIVER OF JURY
TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11                                                  Headings. 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.12                                                  Confidentiality. 
Each of the Administrative Agent, the Lenders and the Issuing Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, it being understood and agreed that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its

 

160

--------------------------------------------------------------------------------


 

Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that, with respect to clauses (b) and (c) of this Section 9.12, unless
specifically prohibited by applicable law, rule, regulation, court order or
other legal process, the Administrative Agent, each Lender and each Issuing Bank
shall make commercially reasonable efforts to notify the Company of any request
thereunder (other than with respect to any audit or examination conducted by
bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority over such Administrative Agent, Lender or
Issuing Bank), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section 9.12, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any Hedging Agreement relating to the Company or any
Subsidiary and its obligations hereunder or under any other Loan Document,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Company or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company, (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to the Administrative Agent, any
Lender, any Issuing Bank or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Company or (j) (A) to the
extent necessary or customary for inclusion in league table measurements, (B) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or (C) otherwise to the extent consisting of general portfolio
information that does not identify Loan Parties.  For purposes of this
Section 9.12, “Information” means all information received from the Company
relating to the Company or any Subsidiary or their businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Company;
provided that, in the case of information received from the Company after the
Closing Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13                                                  Interest Rate
Limitation.  Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan or participation in any LC Disbursement,
together with all fees, charges and other amounts that are treated as interest
on such Loan or LC Disbursement or participation therein under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or LC Disbursement or participation therein in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that

 

161

--------------------------------------------------------------------------------


 

would have been payable in respect of such Loan or LC Disbursement or
participation therein but were not payable as a result of the operation of this
Section 9.13 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or LC Disbursements or participations therein
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.14                                                  Release of Liens
and Guarantees.  A Subsidiary Loan Party shall automatically be released from
its obligations under the Loan Documents, and all security interests created by
the Security Documents in Collateral owned by such Subsidiary Loan Party shall
be automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Loan Party ceases to be a
Subsidiary (or becomes an Excluded Subsidiary (other than solely as a result of
such Subsidiary ceasing to be a Significant Subsidiary) or an Unrestricted
Subsidiary); provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise; provided further that as of any date upon
which a Subsidiary Loan Party becomes an Excluded Subsidiary (other than solely
as a result of such Subsidiary ceasing to be a Significant Subsidiary), the
Company shall be deemed to have made an Investment in a Person that is not a
Subsidiary Loan Party in an amount equal to the fair market value of the assets
(net of third-party liabilities) of such Subsidiary as of such date (as
determined reasonably and in good faith by a Financial Officer of the Company).

 

Upon any sale or other transfer by any Loan Party (other than to the Company or
any Subsidiary Loan Party) of any Collateral in a transaction permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
pursuant to Section 9.02, the security interests in such Collateral created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this Section 9.14, the Administrative Agent
shall execute and deliver to any Loan Party, at such Loan Party’s expense, all
documents that such Loan Party shall reasonably request to evidence such
termination or release.  Any execution and delivery of documents pursuant to
this Section 9.14 shall be without recourse to or warranty by the Administrative
Agent.  Each of the Secured Parties irrevocably authorizes the Administrative
Agent, at its option and in its discretion, to effect the releases set forth in
this Section 9.14.

 

SECTION 9.15                                                  USA PATRIOT Act
Notice.  Each Lender, each Issuing Bank and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that, pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender, such Issuing Bank or the Administrative Agent, as applicable, to
identify such Loan Party in accordance with the USA PATRIOT Act.

 

SECTION 9.16                                                  No Fiduciary
Relationship.  The Borrower, on behalf of itself and its subsidiaries, agrees
that in connection with all aspects of the transactions contemplated hereby and
any communications in connection therewith, the Borrower, the Subsidiaries and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Syndication Agent, the Documentation Agents, the Arrangers, the Lenders, the
Issuing Banks and their

 

162

--------------------------------------------------------------------------------


 

respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders, the Issuing Banks or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.  The Administrative Agent, the Syndication
Agent, the Documentation Agents, the Arranges, the Lenders, the Issuing Banks
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Company, the Subsidiaries and their respective
Affiliates, and none of the Administrative Agent, the Syndication Agent, the
Documentation Agents, the Arrangers, the Lenders, the Issuing Banks or any of
their respective Affiliates has any obligation to disclose any of such interests
to the Company, the Subsidiaries or any of their respective Affiliates.  To the
fullest extent permitted by law, the Borrower, on behalf of itself and its
subsidiaries, hereby agrees not to assert any claims that it or any of its
Affiliates may allege against the Administrative Agent, the Syndication Agent,
the Documentation Agents, the Arrangers, the Lenders, the Issuing Banks or any
of their respective Affiliates with respect to any alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.17                                                  Non-Public
Information.  (a)  Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by the Company or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI.  Each Lender represents to the Company and the Administrative
Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, State and foreign securities laws, and (ii) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, State and foreign securities laws.

 

(b)                                 The Company and each Lender acknowledge
that, if information furnished by the Company pursuant to or in connection with
this Agreement is being distributed by the Administrative Agent through the
Platform, (i) the Administrative Agent may post any information that the Company
has indicated as containing MNPI solely on that portion of the Platform
designated for Private Side Lender Representatives and (ii) if the Company has
not indicated whether any information furnished by it pursuant to or in
connection with this Agreement contains MNPI, the Administrative Agent reserves
the right to post such information solely on that portion of the Platform as is
designated for Private Side Lender Representatives.  The Company agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the Company that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by the Company without liability or responsibility for
the independent verification thereof.

 

SECTION 9.18                                                  Judgment Currency.
(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in U.S. Dollars into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction U.S. Dollars could be purchased with
such other currency on the Business Day immediately preceding the day on which
final judgment is given.

 

163

--------------------------------------------------------------------------------


 

(b)                                 The obligations of each party hereto in
respect of any sum due to any other party hereto or any holder of the
obligations owing hereunder (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than U.S. Dollars, be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Judgment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase U.S. Dollars with the Judgment Currency; if the
amount of U.S. Dollars so purchased is less than the sum originally due to the
Applicable Creditor in U.S. Dollars, such party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Applicable Creditor
against such deficiency.  The obligations of the parties contained in this
Section 9.18 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.19                                                  Acknowledgement
and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

SECTION 9.20                                                  Intercreditor
Agreements.  Each Lender and by accepting the benefits thereof, each other
Secured Party, hereby authorizes and directs the Administrative Agent (a) to
enter into any Intercreditor Agreement on its behalf, perform the Intercreditor
Agreement on its behalf and take any actions thereunder as determined by the
Administrative Agent to be necessary or advisable to protect the interest of the
Secured Parties, and each Secured Party agrees to be bound by the terms of any
Intercreditor Agreement and (b) to enter into any other intercreditor agreement
reasonably satisfactory to the Administrative Agent on its behalf, perform such
intercreditor agreement on its behalf and take any actions thereunder as
determined by the Administrative Agent to be necessary or advisable to protect
the interests of

 

164

--------------------------------------------------------------------------------


 

the Secured Parties, and each Secured Party agrees to be bound by the terms of
such intercreditor agreement.  Each Lender and by accepting the benefits
thereof, each other Secured Party, acknowledges that the terms of the Loan
Documents (other than the Intercreditor Agreement or such other intercreditor
agreement) are subject to terms of the Intercreditor Agreement or such other
intercreditor agreement, and in the event of a conflict between such other Loan
Document and such Intercreditor Agreement or such other intercreditor agreement,
such Intercreditor Agreement or such other intercreditor agreement shall
control.

 

[Signature pages follow]

 

165

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DIPLOMAT PHARMACY, INC.,

 

 

 

 

by

/s/ Joel Saban

 

 

Name: Joel Saban

 

 

Title: President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

by

/s/ Diane D. Forrest

 

 

Name: Diane D. Forrest

 

 

Title: Authorized Officer

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Capital One, National Association

 

 

 

 

by

/s/ Karen M. Dahlquist

 

 

Name: Karen M. Dahlquist

 

 

Title: Duly Authorized Signatory

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

 

 

 

by

/s/ Linda E.C. Alto

 

 

Name: Linda E.C. Alto

 

 

Title: Senior Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.

 

 

 

 

by

/s/ Michael D. Monte

 

 

Name: Michael D. Monte

 

 

Title: Managing Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

by

/s/ Nathaniel E. Sher

 

 

Nathaniel E. Sher

 

 

Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

 

by

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

by

/s/ Christopher M. Johnson

 

 

Name: Christopher M. Johnson

 

 

Title: Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

 

By:

/s/ Christopher Day

 

 

Name: Christopher Day

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Joan Park

 

 

Name: Joan Park

 

 

Title: Authorized Signatory

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

by

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

 

 

 

 

 

 

by

/s/ Marcus Tarkington

 

 

Name: Marcus Tarkington

 

 

Title: Director

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

by

/s/ Josephine C. Wisniewski

 

 

Name: Josephine C. Wisniewski

 

 

Title:   Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

by

/s/ Douglas Gardner

 

 

Name: Douglas Gardner

 

 

Title:   Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FLAGSTAR BANK, FSB

 

 

 

 

 

 

 

by

/s/ Elizabeth K Hausman

 

 

Name: Elizabeth K Hausman

 

 

Title:   First Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

by

/s/ Michael Cliff

 

 

Michael Cliff

 

 

Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CHEMICAL BANK

 

 

 

 

 

 

 

by

/s/ John P. Hruska

 

 

Name: John P. Hruska

 

 

Title: Sr. Vice President

 

[Signature Page to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Existing Letters of Credit

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.01A

 

Closing Date Mortgaged Property

 

Loan Party

 

Assessor’s Parcel Number

 

Address

PSC PROPERTIES, LLC

 

2614 0250 08

 

13660 CALIFORNIA STREET

 

 

 

 

OMAHA, NE 68154-5233

 

 

 

 

DOUGLAS COUNTY

 

 

 

 

 

DSP FLINT REAL ESTATE, LLC

 

41-30-206-080

 

4100 S SAGINAW ST

 

 

 

 

FLINT, MI 48507-2683

 

 

 

 

GENESEE COUNTY

 

 

 

 

 

DSP-BUILDING C, LLC

 

41-30-206-077

 

325 W ATHERTON RD

 

 

 

 

FLINT, MI 48507-2601

 

 

 

 

GENESEE COUNTY

 

13660 California Street, Omaha, NE 68154-5233:

 

[g287251kk43i001.jpg]

 

4100 S. Saginaw Street, Flint, MI 48507-2683:

 

[g287251kk43i002.jpg]

 

--------------------------------------------------------------------------------


 

325 W. Atherton Road, Flint, MI 48507-2601:

 

[g287251kk43i003.gif]

 

3

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

Lender

 

Initial Term B Loan
Commitment

 

Initial Term A Loan
Commitment

 

Revolving
Commitment

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

400,000,000.00

 

$

23,308,678.49

 

$

27,628,821.51

 

Capital One, National Association

 

—

 

$

23,308,678.49

 

$

27,628,821.51

 

Bank of America, N.A.

 

—

 

$

15,100,591.72

 

$

17,899,408.28

 

Citizens Bank, N.A.

 

—

 

$

15,100,591.72

 

$

17,899,408.28

 

Fifth Third Bank

 

—

 

$

15,100,591.72

 

$

17,899,408.28

 

Morgan Stanley Senior Funding, Inc.

 

—

 

$

15,100,591.72

 

$

17,899,408.28

 

Wells Fargo Bank, N.A.

 

—

 

$

15,100,591.72

 

$

17,899,408.28

 

Credit Suisse AG, Cayman Islands Branch

 

—

 

—

 

$

25,000,000.00

 

Deutsche Bank AG, New York Branch

 

—

 

—

 

$

25,000,000.00

 

The Huntington National Bank

 

—

 

$

11,439,842.21

 

$

13,560,157.79

 

KeyBank National Association

 

—

 

$

11,439,842.21

 

$

13,560,157.79

 

Flagstar Bank

 

—

 

$

5,000,000.00

 

$

10,000,000.00

 

Comerica Bank

 

—

 

—

 

$

10,000,000.00

 

Chemical Bank

 

—

 

—

 

$

8,125,000.00

 

Total:

 

$

400,000,000.00

 

$

150,000,000.00

 

$

250,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 3.03

 

Governmental Approvals; No Conflicts

 

1.              Pharmacy license notice and application to be filed with the
Oklahoma Board of Pharmacy after the Closing Date by Leehar Distributors, Inc.

 

2.              Pharmacy license application filed with the North Carolina Board
of Pharmacy by Leehar Distributors, Inc.

 

3.              Each of the licenses listed in the table below require LDI or
its subsidiary to provide notice of the consummation of the LDI Acquisition
after the Closing Date:

 

PBM/TPA Licenses

 

State

 

Certificate/Registration/
Bond Number

 

Name on License / Type

Mississippi

 

PBM Permit No. 14.017

 

Leehar Distributors, Inc. / LDI Integrated Pharmacy Services

Texas

 

TPA Certificate No. 13765522

 

Leehar Distributors, Inc. / LDI Integrated Pharmacy Services

 

--------------------------------------------------------------------------------


 

Schedule 3.06

 

Environmental Matters

 

1.              Due Care Plan and Phase II Environmental Site Assessment and
Category-N Baseline Environmental Assessment, dated May 2, 2010 prepared by PM
Environmental, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 3.11

 

Subsidiaries

 

Loan Party

 

Subsidiary

 

Subsidiary Loan
Party or Excluded
Subsidiary

 

Certificate
Number

 

Number of
Equity Interests

 

Percentage of
Ownership

 

Diplomat Pharmacy, Inc.

 

Diplomat Blocker, Inc.

 

Subsidiary Loan Party

 

5

 

38,188 common shares

 

100

%

Diplomat Blocker, Inc.

 

BioRx, LLC

 

Subsidiary Loan Party

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

MedPro Rx, Inc.

 

Subsidiary Loan Party

 

7

 

3,628,832 common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02

 

656,168 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Subsidiary Loan Party

 

N/A

 

100% membership interest

 

100

%

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Diplomat Specialty Pharmacy of Boothwyn, LLC

 

Excluded Subsidiary

 

1

 

100% membership interest

 

100

%

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Pharmtrack, LLC

 

Excluded Subsidiary

 

1

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Envoy Health Management, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Navigator Health Services, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Flint, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

 

--------------------------------------------------------------------------------


 

Loan Party

 

Subsidiary

 

Subsidiary Loan 
Party or Excluded 
Subsidiary

 

Certificate 
Number

 

Number of 
Equity Interests

 

Percentage of 
Ownership

 

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Grand Rapids, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Chicago, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Southern California, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

DSP Flint Real Estate, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

DSP-Building C, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Corporate Properties, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Los Angeles County, Inc.

 

Subsidiary Loan Party

 

5

 

10,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

American Homecare Federation, Inc.

 

Excluded Subsidiary

 

82

 

11,501 common shares

 

100

%

 

8

--------------------------------------------------------------------------------


 

Loan Party

 

Subsidiary

 

Subsidiary Loan 
Party or Excluded 
Subsidiary

 

Certificate 
Number

 

Number of 
Equity Interests

 

Percentage of 
Ownership

 

Diplomat Pharmacy, Inc.

 

XAS Infusion Suites, Inc.

 

Excluded Subsidiary

 

2

 

100,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

At-Home IV Infusion Professional, Inc.

 

Excluded Subsidiary

 

2

 

5,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Affinity Biotech, Inc.

 

Subsidiary Loan Party

 

7

 

2,800 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Comfort Infusion, Inc.

 

Excluded Subsidiary

 

7

 

970 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

WRB Communications, LLC

 

Subsidiary Loan Party

 

N/A

 

100 common units

 

100

%

Diplomat Pharmacy, Inc.

 

Focus Rx Inc.

 

Subsidiary Loan Party

 

5

 

100 shares

 

100

%

Diplomat Pharmacy, Inc.

 

Focus Rx Pharmacy Services Inc.

 

Excluded Subsidiary

 

6

 

105 shares

 

100

%

Diplomat Pharmacy, Inc.

 

Accurate Rx Pharmacy Consulting, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Accurate Rx Pharmacy Consulting, LLC

 

Accurate Advantage, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

8th Day Software and Consulting, LLC

 

Excluded Subsidiary

 

5

 

2,000,000 units

 

100

%

Diplomat Pharmacy, Inc.

 

Pharmaceutical Technologies, Inc.

 

Subsidiary Loan Party

 

A-59

 

14,530 Class A Voting

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-75

 

15,665 Class B Non-Voting

 

100

%

 

9

--------------------------------------------------------------------------------


 

Loan Party

 

Subsidiary

 

Subsidiary Loan 
Party or Excluded 
Subsidiary

 

Certificate 
Number

 

Number of 
Equity Interests

 

Percentage of 
Ownership

 

Pharmaceutical Technologies, Inc.

 

PSC Bellevue, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

PSC Properties, LLC

 

Subsidiary Loan Party

 

N/A

 

100 % membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

PSC Coventry, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

Pharmaceutical Technologies Independent Practice Association, LLC

 

Excluded Subsidiary

 

N/A

 

100 % membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Holding Company, LLC

 

Subsidiary Loan Party

 

N/A

 

551 units

 

55.1

%

LDI Nautic VII Blocker, Inc.

 

LDI Holding Company, LLC

 

Subsidiary Loan Party

 

N/A

 

176 units

 

17.6

%

Oak HC/FT LDI Blocker Corp.

 

LDI Holding Company, LLC

 

Subsidiary Loan Party

 

N/A

 

179 units

 

17.9

%

LDI Nautic VIII-A Blocker, Inc.

 

LDI Holding Company, LLC

 

Subsidiary Loan Party

 

N/A

 

94 units

 

9.4

%

LDI Holding Company, LLC

 

Leehar Distributors, LLC

 

Subsidiary Loan Party

 

1

 

100 units

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Pharmacy Holdings, Inc.

 

Excluded Subsidiary

 

1

 

1,000 shares voting common stock

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Nautic VII Blocker, Inc.

 

Subsidiary Loan Party

 

3

 

7,317 common shares

 

100

%

 

10

--------------------------------------------------------------------------------


 

Loan Party

 

Subsidiary

 

Subsidiary Loan 
Party or Excluded 
Subsidiary

 

Certificate 
Number

 

Number of 
Equity Interests

 

Percentage of 
Ownership

 

Diplomat Pharmacy, Inc.

 

Oak HC/FT LDI Blocker Corp.

 

Subsidiary Loan Party

 

2

 

100 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Nautic VIII-A Blocker, Inc.

 

Subsidiary Loan Party

 

2

 

3,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Clinical Services, LLC

 

Excluded Subsidiary

 

N/A

 

1,000 Units

 

100

%

 

11

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Insurance

 

Insurance Policy

 

Policy Number

 

Insurance Company

General, Professional and Umbrella

 

FLP0053254-04

 

Arch Specialty Insurance Company

Auto

 

35UUNZA5997

 

Sentinel Insurance Company, Ltd. (The Hartford)

Property

 

35UUNZA5997

 

Hartford Fire Insurance Company (The Hartford)

Inland Marine (Cargo)

 

35MSAL9264

 

Hartford Fire Insurance Company (The Hartford)

Workers’ Compensation

 

35WEBT5863

 

Twin City Fire Insurance Company (The Hartford)

Crime, Employment Practices and Fiduciary

 

8234-5563

 

Federal Insurance Company (Chubb)

Managed Care Errors & Omissions

 

MCR-9748-17

 

OneBeacon Healthcare Group

Cyber and Employed Lawyers

 

01-189-14-73

 

Illinois National Insurance Company (AIG)

Directors & Officers (Primary)

 

01-189-14-67

 

National Union Fire Insurance Company of Pittsburgh, PA (AIG)

Directors & Officers (Excess - 1st Layer)

 

1000058103171

 

Starr Indemnity & Liability Company

Directors & Officers (Excess - 2nd Layer)

 

DFX1491139

 

Great American Insurance Group

Directors & Officers (Excess - 3rd Layer)

 

ELU148530-17

 

XL Specialty Insurance Company

Directors & Officers (Excess - 4th Layer)

 

V1DB22170101

 

Beazley Insurance Company. Inc.

Directors & Officers (Side A)

 

01-194-44-66

 

Illinois National Insurance Company (AIG)

 

--------------------------------------------------------------------------------


 

Schedule 5.18

 

Post-Closing Actions

 

1.              Within 45 days of the Closing Date, provide an amendment to
Security Agreement dated as of August 14, 2014, by and between American Homecare
Federation, Inc. and Smith Medical Partners in form reasonably acceptable to the
Administrative Agent.

 

2.              Within 30 days of the Closing Date, provide such insurance
endorsements as required pursuant to Section 5.07 of the Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Existing Liens

 

1.              Liens on Collateral granted in favor of AmerisourceBergen
pursuant to the AmerisourceBergen Vendor Contract to the extent subject to the
AmerisourceBergen Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Existing Investments

 

1.              Diplomat Pharmacy, Inc. owns 22% of the outstanding membership
interests of Ageology LLC, a Delaware limited liability company.

 

2.              Diplomat Pharmacy, Inc. owns 19.9% of the outstanding equity
interests of Physician Resource Management, Inc., a Michigan corporation.

 

3.              Diplomat Pharmacy, Inc. owns 11.1% of the outstanding membership
interests of Turningpoint Purchasing, LLC, a Delaware limited liability company.

 

--------------------------------------------------------------------------------


 

Schedule 6.10

 

Existing Restrictions

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex I attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to above and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facilities
identified below (including any Guarantees and participations in any Letters of
Credit included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                                      Assignor:

 

2.                                      Assignee:

[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]](1)

 

3.                                      Borrower: Diplomat Pharmacy, Inc.

 

4.                                      Administrative Agent: JPMorgan Chase
Bank, N.A., as the Administrative Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)         Select as applicable.

 

--------------------------------------------------------------------------------


 

5.                                      Credit Agreement:  The Credit Agreement
dated as of December 20, 2017, among Diplomat Pharmacy, Inc. (the “Company”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, as amended, supplemented or otherwise modified as of the date hereof

 

6.                                      Assigned Interest:(2)

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(3)

 

Term Commitment/ Loans

 

$

 

 

$

 

 

 

%

Revolving Commitment/Loans

 

$

 

 

$

 

 

 

%

[            ](4)

 

$

 

 

$

 

 

 

%

 

Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable law,
including Federal, state and foreign securities laws.

 

--------------------------------------------------------------------------------

(2)         Must comply with the minimum assignment amount set forth in
Section 9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

 

(3)         Set forth, to at least nine decimals, as a percentage of the
Commitments/Loans of all Term Lenders, Revolving Lenders, Incremental Lenders or
Refinancing Lenders of any Series, as applicable.

 

(4)         In the event Incremental Commitments/Loans or Refinancing
Commitments/Loans of any Series are established under Section 2.21 or
Section 2.22 of the Credit Agreement, as applicable, refer to the Series of such
Incremental Commitments/Loans or Refinancing Commitments/Loans assigned, as
applicable.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and](1) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](2)

 

 

 

[DIPLOMAT PHARMACY, INC., as Borrower,]

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](3)

 

 

 

[EACH ISSUING BANK,]

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)         To be included only if the consent of the Administrative Agent is
required by Section 9.04(b)(i)(B) or 9.04(b)(ii)(A) of the Credit Agreement.

 

(2)         To be included only if the consent of the Company is required by
Section 9.04(b)(i)(A) or           9.04(b)(ii)(A) of the Credit Agreement.

 

(3)         To be included only if the consent of any Issuing Bank is required
by Section 9.04(b)(i)(C) of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

[Consented to:](4)

 

[SWINGLINE LENDER, as Swingline Lender]

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         To be included only if the consent of the Swingline Lender is
required by Section 9.04(b)(i)(D) of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
other than statements made by it herein, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any
Subsidiary or any Affiliate of the Company or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any Subsidiary or any Affiliate of the Company or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, (v) if it is a Lender
that is a U.S. Person, attached to this Assignment and Assumption is an executed
original of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax, (vi) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement (including
Section 2.16(e) thereof), duly completed and executed by the Assignee, and
(vii) it does not bear a relationship to the Company as described in
Section 108(e)(4) of the Code; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the

 

--------------------------------------------------------------------------------


 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all such adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves as they shall have
agreed, and the Administrative Agent shall have no obligations with respect to
any such adjustment.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by and construed in accordance with the laws of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group
Attention: Darren Cunningham
Fax: 844-490-5663
Email: Darren.Cunningham@jpmorgan.com

 

Copy to:

 

JPMorgan Chase Bank, N.A.

1116 W Long Lake Road

Bloomfield Hills, Michigan 48302

Attention: Diane Forrest

Fax: 248-636-1376

 

Copy to:

 

JPMorgan Chase Bank, N.A.

Email: jpm.agency.servicing.1@jpmorgan.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Diplomat Pharmacy, Inc. (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.

 

This notice constitutes a Borrowing Request and the [Borrower specified below]
[Company on behalf of the Borrower specified below] hereby gives you notice,
pursuant to Section [2.03] [2.04] of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(A)       Name of Borrower: Diplomat Pharmacy, Inc.

 

(B)       Class of Borrowing:(1)

 

--------------------------------------------------------------------------------

(1)         Specify Term Borrowing, Revolving Borrowing, Incremental Borrowing
or Refinancing Borrowing, and if an Incremental Borrowing or Refinancing
Borrowing, specify the Series.

 

--------------------------------------------------------------------------------


 

(C)       Aggregate principal amount of Borrowing :(2)

 

(D)       Date of Borrowing (which is a Business Day):

 

(E)        Type of Borrowing:(3)

 

(F)         Interest Period and the last day thereof:(4)

 

(G)       Location and number of the Company’s account to which proceeds of the
requested Borrowing are to be disbursed: [Name of Bank] (Account
No.:                                         )

 

The Borrower specified above hereby certifies that, with respect to any
Borrowing after the Closing Date, the conditions specified in Section 4.02 of
the Credit Agreement have been satisfied and that, after giving effect to the
Borrowing requested hereby and the use of proceeds thereof, the Aggregate
Revolving Exposure (or any component thereof) shall not exceed the maximum
amount thereof (or the maximum amount of any such component) specified in
Section 2.01 of the Credit Agreement.

 

 

Very truly yours,

 

 

 

DIPLOMAT PHARMACY, INC.,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)         Must comply with Section 2.02(c) of the Credit Agreement.

 

(3)         Specify Eurocurrency or ABR Borrowing.  If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.

 

(4)         Applicable to Eurocurrency Borrowings, shall be subject to the
definition of “Interest Period” and can be a period of one, two, three or six
months (or, to the extent made available by all Lenders participating in the
requested Borrowing, twelve months).  If an Interest Period is not specified,
then the Company shall be deemed to have selected an Interest Period of one
month’s duration.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

December 20, 2017,

 

among

 

DIPLOMAT PHARMACY, INC.,

 

THE SUBSIDIARIES OF DIPLOMAT PHARMACY, INC.

IDENTIFIED HEREIN

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

Guarantee

 

 

 

SECTION 2.01.

Guarantee

5

SECTION 2.02.

Guarantee of Payment; Continuing Guarantee

6

SECTION 2.03.

No Limitations

6

SECTION 2.04.

Reinstatement

7

SECTION 2.05.

Agreement to Pay; Subrogation

7

SECTION 2.06.

Information

8

SECTION 2.07.

Keepwell

8

 

 

 

ARTICLE III

 

Pledge of Securities

 

 

 

SECTION 3.01.

Pledge

8

SECTION 3.02.

Delivery of the Pledged Securities

9

SECTION 3.03.

Representations and Warranties

10

SECTION 3.04.

Registration in Nominee Name; Denominations

11

SECTION 3.05.

Voting Rights; Dividends and Interest

11

 

 

 

ARTICLE IV

 

Security Interests in Personal Property

 

 

 

SECTION 4.01.

Security Interest

13

SECTION 4.02.

Representations and Warranties

15

SECTION 4.03.

Covenants

17

SECTION 4.04.

Instruments and Tangible Chattel Paper

20

 

 

 

ARTICLE V

 

Remedies

 

 

 

SECTION 5.01.

Remedies Upon Default

21

SECTION 5.02.

Application of Proceeds

23

 

--------------------------------------------------------------------------------


 

SECTION 5.03.

Grant of License To Use Intellectual Property

23

SECTION 5.04.

Securities Act

24

SECTION 5.05.

Registration

25

 

 

 

ARTICLE VI

 

Indemnity, Subrogation, Contribution and Subordination

 

 

 

SECTION 6.01.

Indemnity and Subrogation

26

SECTION 6.02.

Contribution and Subrogation

26

SECTION 6.03.

Subordination

26

 

 

 

ARTICLE VII

 

Miscellaneous

 

 

 

SECTION 7.01.

Notices

27

SECTION 7.02.

Waivers; Amendment

27

SECTION 7.03.

Administrative Agent’s Fees and Expenses; Indemnification

28

SECTION 7.04.

Survival

29

SECTION 7.05.

Counterparts; Effectiveness; Successors and Assigns

29

SECTION 7.06.

Severability

29

SECTION 7.07.

Governing Law; Jurisdiction; Consent to Service of Process

29

SECTION 7.08.

WAIVER OF JURY TRIAL

30

SECTION 7.09.

Headings

30

SECTION 7.10.

Security Interest Absolute

30

SECTION 7.11.

Termination or Release

31

SECTION 7.12.

Additional Subsidiaries

31

SECTION 7.13.

Administrative Agent Appointed Attorney-in-Fact

31

SECTION 7.14.

Matters Relating to Beneficiaries of Secured Cash Management Obligations and
Secured Hedging Obligations

32

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

Domestic Subsidiary Loan Parties

Schedule II

Pledged Equity Interests; Pledged Debt Securities

Schedule III

Intellectual Property

Schedule IV

Commercial Tort Claims

 

Exhibits

 

Exhibit I

Form of Supplement

Exhibit II-A

Form of Patent Security Agreement

Exhibit II-B

Form of Trademark Security Agreement

Exhibit II-C

Form of Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT dated as of December 20, 2017 (this
“Agreement”), among the Company (as defined below), the Subsidiaries (as defined
in the Credit Agreement referenced below) from time to time party hereto and
JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent.

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders
and the Issuing Banks from time to time party thereto and JPMorgan, as
Administrative Agent.  The Lenders and Issuing Banks have agreed to extend
credit to the Company on the terms and subject to the conditions set forth in
the Credit Agreement.  The obligations of the Lenders and the Issuing Banks to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement.  The Domestic Subsidiary Loan Parties are
Subsidiaries of the Company and will derive substantial benefits from the
extension of credit to the Company pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Banks to extend such credit.  Accordingly, the parties hereto agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  (a)  Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement.  Each other term used but not defined herein that is
defined in the New York UCC (as defined herein) shall have the meaning specified
in the New York UCC.  The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

 

(b)  The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the Preamble hereto.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

 

“Claiming Party” has the meaning assigned to such term in Section 6.02.

 

“Collateral” means, collectively, the Article 9 Collateral and the Pledged
Collateral.

 

--------------------------------------------------------------------------------


 

“Company” has the meaning assigned to such term in the Recitals hereto.

 

“Contributing Party” has the meaning assigned to such term in Section 6.02.

 

“Copyright License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Copyright owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Copyright owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Copyrights” means, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all copyright rights in any work subject
to the copyright laws of the United States of America or any other country or
any political subdivision thereof, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any such
copyright in the United States of America or any other country, including,
registrations, recordings, supplemental registrations, pending applications for
registration, and renewals in the United States Copyright Office (or any similar
office in any other country or any political subdivision thereof), including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III and (c) any other adjacent or other rights related or appurtenant
to the foregoing, including moral rights.

 

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

 

“Direct Borrower Obligations” means any Obligations of the Company, in its
capacity as a Borrower under the Credit Agreement, or as a counterparty or
direct obligor (or as a guarantor of a non-Loan Party counterparty or direct
obligor) with respect to a Secured Cash Management Obligation or a Secured
Hedging Obligation; provided that, for the purposes of determining any
Obligations of any Loan Party pursuant to Section 2.01 of this Agreement, the
definition of “Direct Borrower Obligations” shall not create any guarantee by
any Loan Party of (or grant of security interest by such Loan Party to support,
as applicable) any Excluded Swap Obligations of such Loan Party.

 

“Domestic Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries
identified on Schedule I and (b) each other Domestic Subsidiary that becomes a
party to this Agreement after the Closing Date.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“Global Intercompany Note” means a promissory note evidencing all Indebtedness
of the Company and the other Subsidiaries that, in each case, is owing to any
Loan Party from time to time.

 

2

--------------------------------------------------------------------------------


 

“Grantors” means, collectively, the Company and each Domestic Subsidiary Loan
Party party hereto from time to time.

 

“Guarantors” means, collectively, the Company (with respect to the Other
Obligations) and each Domestic Subsidiary Loan Party (with respect to all
Obligations).

 

“Indemnified Amount” has the meaning assigned to such term in Section 6.02.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, utility models, Patents,
Copyrights, Licenses, Trademarks, trade secrets, domain names, confidential or
proprietary technical and business information, know-how or other data or
information, software and databases, all modifications, derivatives, additions
and improvements thereon, and all embodiments or fixations thereof and
applications therefor, and related documentation, registrations and franchises.

 

“IP Security Agreements” has the meaning assigned to such term in
Section 4.02(b).

 

“JPMorgan” has the meaning assigned to such term in the Preamble.

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement granting rights in or to Intellectual
Property to which any Grantor is a party, including, in the case of any Grantor,
any of the forgoing set forth under its name on Schedule III.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) all the Loan Document Obligations, (b) all the Secured
Cash Management Obligations and (c) all the Secured Hedging Obligations (other
than any Excluded Swap Obligation); provided that for the purposes of Article II
of this Agreement, the term “Obligations” as it applies to the Company in its
capacity as a Guarantor shall exclude any Direct Borrower Obligations.

 

“Other Obligations” mean any and all Obligations other than Direct Borrower
Obligations of the Company.

 

“Patent License” means any written agreement to which a Grantor is a party, now
or hereafter in effect, granting to any Person any right to make, use or sell
any invention on which a Patent has been granted to any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent has been granted to any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

3

--------------------------------------------------------------------------------


 

“Patents” mean, with respect to any Person, all the following now owned or
hereafter acquired by such Person:  (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof and all applications for letters patent of the United States
of America or the equivalent thereof in any other country or any political
subdivision thereof, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country or any political subdivision thereof, including, in
the case of any Grantor, any of the foregoing set forth under its name on
Schedule III, and (b) all reissues, continuations, divisionals,
continuations-in-part, reexaminations, supplemental examinations, inter partes
reviews, renewals, adjustments or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, have made, use, sell,
offer to sell, import or export the inventions disclosed or claimed therein.

 

“Payment In Full” means when all Loan Document Obligations have been paid in
full (except contingent indemnification and expense reimbursement obligations
and tax gross-up or yield protection obligations which, in each case, survive
the termination of the Loan Documents and in respect of which no claim has been
made) and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Banks have
no further obligations to issue Letters of Credit under the Credit Agreement
(other than any Letter of Credit as to which the Company has made arrangements
to cash collateralize in accordance with the Credit Agreement, or made other
arrangements otherwise satisfactory to the applicable Issuing Bank).

 

“Perfection Certificate” means the Perfection Certificate dated the Closing Date
delivered by the Company to the Administrative Agent pursuant to
Section 4.02(e) of the Credit Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited liability membership interest certificates and other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Domestic Subsidiary Loan Party that, at the time the relevant guarantee (or
grant of the relevant security interest, as applicable) becomes effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible

 

4

--------------------------------------------------------------------------------


 

contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
guaranteeing or entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

 

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

 

“Supplemental Perfection Certificate” means each supplemental Perfection
Certificate delivered by the Company pursuant to Section 5.03(b) of the Credit
Agreement.

 

“Trademark License” means any written agreement to which a Grantor is a party,
now or hereafter in effect, granting to any Person any right to use any
Trademark owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark owned by any
other Person or that any other Person otherwise has the right to license, and
all rights of any Grantor under any such agreement.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person:  (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, domain names, global top level domain
names, other source or business identifiers, designs and general intangibles of
like nature, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States of America or any other
country or any political subdivision thereof, all extensions or renewals
thereof, and all common law rights related thereto, including, in the case of
any Grantor, any of the foregoing set forth under its name on Schedule III,
(b) all goodwill associated therewith or symbolized thereby and (c) all other
assets, rights and interests that uniquely reflect or embody such goodwill.

 

ARTICLE II

 

Guarantee

 

SECTION 2.01.  Guarantee.  Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, for the benefit of the Secured Parties, by
way of an independent payment obligation, the punctual payment of the
Obligations when due (other than, with respect to any Loan Party, any Excluded
Swap Obligations of such Loan Party).  Each Guarantor (solely in its capacity as
such) further agrees that the Obligations

 

5

--------------------------------------------------------------------------------


 

may be extended or renewed (in the case of the Loan Document Obligations, in
accordance with the terms of the Credit Agreement), in whole or in part, or
amended or modified (in the case of the Loan Document Obligations, in accordance
with the terms of the Credit Agreement), without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension, renewal, amendment or modification of any
Obligation.  To the maximum extent permitted by applicable law, each Guarantor
waives presentment to, demand of payment from and protest to the Company or any
other Loan Party of any of the Obligations, and also waives notice of acceptance
of its guarantee hereunder and notice of protest for nonpayment.

 

SECTION 2.02.  Guarantee of Payment; Continuing Guarantee.  Each Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy, insolvency, receivership or other
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Company, any
other Loan Party or any other Person.  Each Guarantor agrees that its guarantee
hereunder is continuing in nature and applies to all Obligations, whether
currently existing or hereafter incurred.

 

SECTION 2.03.  No Limitations.  (a)  Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 7.11, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise.  Without
limiting the generality of the foregoing, except for the termination or release
of its obligations hereunder as expressly provided in Section 7.11, to the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) except, in the case of any Guarantor, for the
release of any of such Guarantor’s Collateral hereunder as expressly provided in
Section 7.11, the release of, or any impairment of or failure to perfect any
Lien on or security interest in, any security held by the Administrative Agent
or any other Secured Party for any of the Obligations; (iv) any default, failure
or delay, wilful or otherwise, in the performance of any of the Obligations; or
(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than Payment In Full).  Each
Guarantor expressly authorizes the Secured Parties to take and

 

6

--------------------------------------------------------------------------------


 

hold security for the payment and performance of the Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in accordance with the terms of the Loan Documents in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

 

(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Company or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Company or
any other Loan Party, other than Payment in Full.  The Administrative Agent
(acting on behalf of the Secured Parties) may, at its election and in accordance
with the terms of the Loan Documents, foreclose on any security held by it by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Company or any other Loan
Party or exercise any other right or remedy available to it against the Company
or any other Loan Party, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent Payment In Full shall have
occurred.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Company or any other Loan Party, as the case may be, or any security.

 

SECTION 2.04.  Reinstatement.  Each Guarantor agrees that unless released
pursuant to Section 7.11, this Agreement and its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored or returned by the Administrative Agent or any other Secured Party
upon the bankruptcy, insolvency, dissolution, liquidation or reorganization of
the Company, any other Loan Party or otherwise.

 

SECTION 2.05.  Agreement to Pay; Subrogation.  In furtherance of the foregoing
provisions of this Article II and not in limitation of any other right that the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of the Company or any other
Loan Party to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Secured Parties in cash
the amount of such unpaid Obligation.  Upon payment by any Guarantor of any sums
to the Administrative Agent as provided above, all rights of such Guarantor
against the Company or any other Loan Party arising as a result thereof by way
of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subject to Article VI.

 

7

--------------------------------------------------------------------------------


 

SECTION 2.06.  Information.  Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Company and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 2.07.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.07 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.07, or otherwise under this guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 2.07 shall remain in full force and effect until Payment in Full has
occurred.  Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01.  Pledge.  As security for the payment in full of the Obligations,
each Grantor hereby assigns as security and pledges to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, a security interest in, all such Grantor’s right, title
and interest in, to and under: (a)(i) the Equity Interests now or at any time
hereafter owned by or on behalf of such Grantor, including those set forth
opposite the name of such Grantor on Schedule II, and (ii) all certificates and
other instruments representing all such Equity Interests ((i) and
(ii) collectively, the “Pledged Equity Interests”); provided that the Pledged
Equity Interests shall not include (A) more than 65% of the issued and
outstanding voting Equity Interests of any Subsidiary that is a CFC or CFC
Holding Company; or (B) Equity Interests in any Person that constitute Excluded
Equity Interests or Excluded Assets; (b)(i) the debt securities now owned or at
any time hereafter acquired by such Grantor, including those listed opposite the
name of such Grantor on Schedule II, but excluding any Excluded Asset and
(ii) all promissory notes and other instruments evidencing all such debt
securities, but excluding any Excluded Asset ((i) and (ii) collectively, the
“Pledged Debt Securities”); (c) all other property of such Grantor that may be
delivered to and held by

 

8

--------------------------------------------------------------------------------


 

the Administrative Agent pursuant to the terms of this Section 3.01 or
Section 3.02; (d) subject to Section 3.05, all payments of principal, and all
interest, dividends or other distributions, whether paid or payable in cash,
instruments or other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity Interests and
Pledged Debt Securities; (e) subject to Section 3.05, all rights and privileges
of such Grantor with respect to the securities, instruments and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

 

SECTION 3.02.  Delivery of the Pledged Securities; Uncertificated Securities. 
(a)  Each Grantor agrees to deliver or cause to be delivered to the
Administrative Agent any and all Pledged Equity Interests (other than (x) Equity
Interests (other than those issued by a Subsidiary) that are publicly traded
securities subject to a depositary such as DTC, or otherwise held through a
securities intermediary in a securities account, (y) Permitted Investments and
(z) Pledged Equity Interests issued by limited liability companies or limited
partnerships that are not certificated) (i) subject to Section 5.18 of the
Credit Agreement, on the Closing Date, in the case of any such Pledged Equity
Interests owned by such Grantor on the Closing Date and (ii) promptly after the
acquisition thereof (and, in any event, as required under the Credit Agreement),
in the case of any such Pledged Equity Interests acquired by such Grantor after
the Closing Date.

 

(b)  Each Grantor will cause (i) all Indebtedness for borrowed money owed to
such Grantor by the Company or any Subsidiary to be evidenced by the Global
Intercompany Note and (ii) the Global Intercompany Note to be pledged and
delivered to the Administrative Agent pursuant to the terms hereof.

 

(c)  Upon delivery to the Administrative Agent as required hereunder, (i) any
Pledged Securities shall be accompanied by undated stock powers or allonges, as
applicable, duly executed by the applicable Grantor in blank or other undated
instruments of transfer reasonably satisfactory to the Administrative Agent and
such other instruments and documents as the Administrative Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by undated proper instruments of assignment duly executed
by the applicable Grantor in blank and such other instruments and documents as
the Administrative Agent may reasonably request.  Each delivery of Pledged
Securities (other than the Global Intercompany Note or any additional
counterparty signatories thereto) after the Closing Date shall be accompanied by
a schedule providing the information required by Schedule II with respect to
such Pledged Securities; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities. 
Each schedule so delivered after the Closing Date shall be deemed attached
hereto and made a part hereof as a supplement to Schedule II and any prior
schedules so delivered.

 

9

--------------------------------------------------------------------------------


 

(d)  Each Grantor acknowledges and agrees that (i) to the extent any interest in
any limited liability company or limited partnership controlled now or in the
future by such Grantor (or by such Grantor and one or more other Loan Parties)
and pledged hereunder is a “security” within the meaning of Article 8 of the New
York UCC and is governed by Article 8 of the New York UCC, such interest shall
be certificated; and such certificate shall be delivered to the Administrative
Agent in accordance with Section 3.02(a) and (ii) each such interest shall at
all times hereafter continue to be such a security and represented by such
certificate.  Each Grantor further acknowledges and agrees that with respect to
any interest in any limited liability company or limited partnership controlled
now or in the future by such Grantor (or by such Grantor and one or more other
Loan Parties) and pledged hereunder that is not a “security” within the meaning
of Article 8 of the New York UCC, the terms of such interest shall at no time
provide that such interest is a “security” within the meaning of Article 8 of
the New York UCC, nor shall such interest be represented by a certificate,
unless such Grantor provides prior written notification to the Administrative
Agent that the terms of such interest so provide that such interest is a
“security” within the meaning of Article 8 of the New York UCC and such interest
is thereafter represented by a certificate; and such certificate shall be
delivered to the Administrative Agent in accordance with Section 3.02(a).

 

SECTION 3.03.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:

 

(a) Schedule II sets forth, as of the Closing Date, a true and complete list,
with respect to each Grantor, of (i) all the Pledged Equity Interests owned by
such Grantor and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by such Pledged
Equity Interests and (ii) all the Pledged Debt Securities owned by such Grantor
(other than any Pledged Equity Interests or Pledged Debt Securities that are not
or are not yet required to have been delivered to the Administrative Agent under
the terms of this Agreement or the Credit Agreement);

 

(b) the Pledged Equity Interests and Pledged Debt Securities issued by the
Company and any Subsidiary have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Equity Interests, are, to the
extent applicable, fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

(c) except for the security interests granted hereunder, each of the Grantors
(i) is as of the Closing Date and, subject to any Dispositions made in
compliance with the Credit Agreement or any repayment or other satisfaction of
indebtedness represented as evidenced by such Pledged Securities, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule

 

10

--------------------------------------------------------------------------------


 

II as owned by such Grantor, (ii) holds the same free and clear of all Liens,
other than Liens permitted by Section 6.02 of the Credit Agreement, (iii) will
make no further assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens permitted by Section 6.02 of the Credit Agreement,
and (iv) will defend its title or interest thereto or therein against any and
all Liens (other than the Liens permitted by Section 6.02 of the Credit
Agreement), however arising, of all Persons whomsoever;

 

(d) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(e) subject to applicable local laws in the case of Equity Interests in any
Foreign Subsidiary, by virtue of the execution and delivery by the Grantors of
this Agreement, when any Pledged Securities are delivered to the Administrative
Agent in accordance with this Agreement, the Administrative Agent will obtain a
legal, valid and perfected Lien upon and security interest in such Pledged
Securities as security for the payment of the Obligations and such Lien is and
shall be prior to any other Lien on such Pledged Securities, other than Liens
permitted under Section 6.02 of the Credit Agreement that have priority as a
matter of law or are expressly contemplated under Section 6.02 of the Credit
Agreement to have priority; and

 

(f) subject to applicable local law in the case of any Equity Interests in any
Foreign Subsidiary, the pledge effected hereby is effective to vest in the
Administrative Agent, for the benefit of the Secured Parties, the rights of the
Administrative Agent in the Pledged Collateral as set forth herein and all
action by any Grantor required by the terms of this Agreement to perfect the
Lien on the Pledged Collateral has been, or will be, as applicable, duly taken.

 

SECTION 3.04.  Registration in Nominee Name; Denominations.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, in the
name of its nominee (as pledgee or as sub-agent) or in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent for the benefit of the Secured Parties.  Upon the
occurrence and during the continuance of an Event of Default, each Grantor will
promptly give to the Administrative Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor.  Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

 

SECTION 3.05.  Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under paragraph (h) or (i) of Article VII of the
Credit

 

11

--------------------------------------------------------------------------------


 

Agreement, the Administrative Agent shall have notified the Grantors that the
Grantors rights, in whole or in part, under this Section 3.05 are being
suspended:

 

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
and the other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that would reasonably be expected to materially and
adversely affect the rights and remedies of any of the Administrative Agent or
any other Secured Party under this Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same;

 

(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
proxies, powers of attorney and other instruments as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to
Section 3.05(a)(i); and

 

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged Equity
Interests or Pledged Debt Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor, required to be delivered to the Administrative Agent
hereunder, shall be held in trust for the benefit of the Administrative Agent
and the other Secured Parties and shall be forthwith delivered to the
Administrative Agent in the form in which they shall have been received (with
any endorsements, stock or note powers, allonges and other instruments of
transfer reasonably requested by the Administrative Agent).

 

(b)  Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (h) or (i) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of the Grantor’s rights under
Section 3.05(a)(iii), all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 3.05(a)(iii), shall thereupon become vested in the
Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal and other distributions
received by any Grantor contrary to the provisions of this Section 3.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other

 

12

--------------------------------------------------------------------------------


 

property or funds of such Grantor and shall be forthwith delivered to the
Administrative Agent upon demand in the form in which they shall have been
received (with any necessary endorsements, stock powers or other instruments of
transfer).  Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this Section 3.05(b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property, shall be held
as security for the payment of the Obligations and shall be applied in
accordance with the provisions of Section 5.02.  After all Events of Default
have been cured or waived, the Administrative Agent shall promptly repay to each
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise have been permitted to retain
pursuant to the terms of Section 3.05(a)(iii) and that remain in such account.

 

(c)  Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under paragraph (h) or (i) of
Article VII of the Credit Agreement, after the Administrative Agent shall have
notified the Grantors of the suspension of the Grantors’ rights under
Section 3.05(a)(i), all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to
Section 3.05(a)(i), shall thereupon become vested in the Administrative Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or, all rights vested in the Administrative Agent pursuant to this
paragraph (c) shall cease, the Grantors shall have the exclusive right to
exercise the voting and consensual rights and powers they would otherwise be
entitled to exercise prior to such vesting.

 

(d)  Any notice given by the Administrative Agent to the Grantors suspending the
Grantors’ rights under Section 3.05(a): (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under Section 3.05(a)(i) or Section 3.05(a)(iii) in part without
suspending all such rights or powers (as specified by the Administrative Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

 

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01.  Security Interest.  (a)  As security for the payment in full of
the Obligations, and subject to Section 4.01(d), each Grantor hereby grants to
the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all such
Grantor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter

 

13

--------------------------------------------------------------------------------


 

acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) all cash, cash equivalents, Deposit Accounts and Securities Accounts;

 

(iv) all Documents;

 

(v) all Equipment;

 

(vi) all General Intangibles, including all Intellectual Property;

 

(vii) all Instruments;

 

(viii) all Inventory;

 

(ix) all other Goods;

 

(x) all Investment Property;

 

(xi) all Letter-of-Credit Rights;

 

(xii) all Commercial Tort Claims described on Schedule IV, as such schedule may
be supplemented from time to time pursuant to Section 4.05;

 

(xiii) all books and records pertaining to the Article 9 Collateral; and

 

(xiv) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

 

(b)  Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that
(i) indicate the Article 9 Collateral as “all assets” of such Grantor or words
of similar effect or of a lesser scope or with greater detail and (ii) contain
the information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organizational identification number, if any, issued to such Grantor and
(B) in the case of a financing statement filed as a fixture filing or covering
Article 9 Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the real property to which such Article 9

 

14

--------------------------------------------------------------------------------


 

Collateral relates.  Each Grantor agrees to provide the information required for
any such filing to the Administrative Agent promptly upon request.

 

The Administrative Agent (or its designee) is further authorized by each Grantor
to file with the United States Patent and Trademark Office or the United States
Copyright Office (or any successor office) such documents as may be reasonably
necessary for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest in Article 9 Collateral consisting of
Intellectual Property granted by such Grantor, without the signature of any
Grantor, and naming any Grantor or the Grantors as debtors and the
Administrative Agent as secured party.

 

(c)  The Security Interest and the security interest granted pursuant to
Article III are granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.

 

(d)  Notwithstanding anything herein to the contrary, to the extent and for so
long as any asset is an Excluded Asset, the Security Interest granted under this
Section 4.01 shall not attach to, and the Article 9 Collateral shall not
include, such asset; provided, however that the Security Interest shall
immediately attach to, and the Article 9 Collateral shall immediately include,
any such asset (or portion thereof) upon such asset (or such portion) ceasing to
be an Excluded Asset.

 

SECTION 4.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent for the benefit of
the Secured Parties that:

 

(a)  Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant the Security Interest
hereunder (except for minor defects in title that do not interfere with its
ability to (i) conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes or
(ii) grant a Security Interest in such Article 9 Collateral hereunder) and has
full power and authority to grant to the Administrative Agent, for the benefit
of the Secured Parties, the Security Interest in such Article 9 Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained.

 

(b)  The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.  The filing of Uniform Commercial Code financing statements (including
fixture filings, as applicable) prepared by the Administrative Agent based upon
the information provided to the Administrative Agent in the Perfection
Certificate for filing in each governmental, municipal and other offices
specified in Schedule 2 to the Perfection Certificate are all the filings,
recordings and registrations that are necessary (other than filings required to
be made in the United States Patent and Trademark Office and the United States

 

15

--------------------------------------------------------------------------------


 

Copyright Office in order to perfect the Security Interest in the Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States applications for registration
are pending), United States registered Copyrights and United States exclusive
Patent Licenses, Trademark Licenses and Copyright Licenses) to publish notice of
and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States of America (or any political subdivision thereof) and its territories and
possessions.  No further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary with respect to any such Article 9
Collateral in any such jurisdiction, except as provided under applicable law
with respect to the filing of continuation statements.  A Patent Security
Agreement in the form of Exhibit II-A hereto, a Trademark Security Agreement in
the form of Exhibit II-B hereto, and a Copyright Security Agreement in the form
of Exhibit II-C hereto (such agreements being collectively referred to herein as
the “IP Security Agreements”), in each case containing a description of the
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks (and Trademarks for which United States applications for
registration are pending), United States registered Copyrights and United States
exclusive Patent Licenses, Trademark Licenses and Copyright Licenses, as
applicable, and executed by each Grantor owning any such Article 9 Collateral,
have been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable,  to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks, United States registered Copyrights and United States
exclusive Patent Licenses, Trademark Licenses and Copyright Licenses in which a
security interest may be perfected by filing, recording or registration in the
United States of America (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary with respect
to any such Article 9 Collateral in any such jurisdiction (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States Patents, United States
registered Trademarks and United States registered Copyrights and United States
exclusive Patent Licenses, Trademark Licenses and Copyright Licenses (or
registration or application for registration thereof) acquired or developed
after the Closing Date).

 

(c)  The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States of America (or any political subdivision thereof)
and its territories and possessions pursuant to the Uniform Commercial Code in
such jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may

 

16

--------------------------------------------------------------------------------


 

be perfected upon the receipt and recording of the IP Security Agreements with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral with respect to which a Uniform
Commercial Code statement has been filed or that is subject to an IP Security
Agreement, other than Permitted Encumbrances and Liens permitted under
Section 6.02 of the Credit Agreement that have priority as a matter of law or
are expressly contemplated under Section 6.02 of the Credit Agreement to have
priority.

 

(d)  Schedule III sets forth, as of the Closing Date, a true and complete, in
all material respects, list, with respect to each Grantor, of (i) all Patents
owned by such Grantor that have been granted by the United States Patent and
Trademark Office, (ii)  all Copyrights owned by such Grantor that have been
registered with the United States Copyright Office, (iii) all Trademarks owned
by such Grantor that have been registered with the United States Patent and
Trademark Office and Trademarks for which United States registration
applications are pending and (iv) all exclusive Patent Licenses, Trademark
Licenses and Copyright Licenses under which such Grantor is a licensee, in each
case truly and completely, in all material respects, specifying the name of the
registered owner, title, type of mark, registration or application number,
expiration date (if already registered) or filing date, a brief description
thereof and, if applicable, the licensee, licensor and date of license
agreement.  In the event any Supplemental Perfection Certificate or any
Supplement shall set forth any Intellectual Property, Schedule III shall be
deemed to be supplemented to include the reference to such Intellectual
Property, in the same form as such reference is set forth on such Supplemental
Perfection Certificate or Supplement.

 

(e)  Schedule IV sets forth, as of the Closing Date, a true and complete, in all
material respects, list, with respect to each Grantor, of each Commercial Tort
Claim in respect of which a complaint or a counterclaim has been filed by such
Grantor, seeking damages in an amount reasonably estimated to exceed $5,000,000,
including a summary description of such claim.

 

(f)  No Grantor has filed or consented to the filing of (i) any financing
statement or analogous document under the Uniform Commercial Code or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with the United States Patent and
Trademark Office or the United States Copyright Office, (iii) any notice under
the Assignment of Claims Act, or (iv) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for any of the foregoing related solely to Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.

 

SECTION 4.03.  Covenants.  (a)   Each Grantor (other than the Company) agrees
(i) to be bound by the provisions of Section 5.03 of the Credit Agreement with
the

 

17

--------------------------------------------------------------------------------


 

same force and effect, and to the same extent, as if each reference therein to
the Company were a reference to such Grantor, (ii) reasonably promptly to
provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in Section 5.03(a) of the Credit
Agreement and (iii) to be bound by the provisions of Sections 2.17, 5.04, 5.05,
5.06, 5.07, 5.08, 5.09, 5.14, 5.15 and 5.16 of the Credit Agreement with the
same force and effect, and to the same extent, as if such Grantor were a party
to the Credit Agreement.  Each Grantor agrees promptly to notify the
Administrative Agent if any material portion of the Article 9 Collateral owned
or held by such Grantor is damaged, destroyed, or subject to condemnation.

 

(b)  Each Grantor shall, at its own expense, use commercially reasonable efforts
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Administrative Agent in the Article 9 Collateral
and the priority thereof against any Lien not permitted pursuant to Section 6.02
of the Credit Agreement.

 

(c)  Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to cause the Collateral and
Guarantee requirement to remain satisfied.

 

(d)  Each Grantor agrees to maintain, at its own cost and expense, records with
respect to the Article 9 Collateral owned by it that are accurate and complete
in all material respects and in a manner consistent with its current practices
or otherwise in accordance with such prudent and standard practices used in
industries that are the same as or similar to those in which such Grantor is
engaged.  In addition, the Administrative Agent shall have the right, at the
Grantors’ own cost and expense but subject to the limitations set forth in
Section 5.08 of the Credit Agreement, to inspect the Article 9 Collateral, all
records related thereto (and to make extracts and copies from such records) and
the premises of the Grantors upon which any of the Article 9 Collateral is
located and to discuss the Grantors’ affairs with the officers of the Grantors
and their independent accountants; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, (i) only
the Administrative Agent, acting individually or on behalf of the Lenders, may
exercise rights under this Section 4.03(d) and (ii) the Administrative Agent
shall not exercise the rights under this Section 4.03(d) more often than one
time during any calendar year.  The Administrative Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party.

 

(e)  At its option, the Administrative Agent may discharge past due Taxes,
assessments, charges, fees and Liens at any time levied or placed on the
Article 9 Collateral that are not permitted by the Credit Agreement, and may pay
for the maintenance and preservation of the Article 9 Collateral to the extent
any Grantor fails to do so as required by this Agreement or the other Loan
Documents after the Administrative Agent has requested that such Grantor do so,
and each Grantor jointly and severally agrees to reimburse the Administrative
Agent reasonably promptly on

 

18

--------------------------------------------------------------------------------


 

demand for any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization (and any such
payment made or expense waived shall be an additional Obligation secured
hereby); provided, however that nothing in this Section 4.03(e) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other obligations of any Grantor with respect to Taxes,
assessments, charges, fees and Liens and maintenance as set forth herein or in
the other Loan Documents.

 

(f)  None of the Administrative Agent or the Secured Parties shall have any
responsibility for, or liability for its failure in, observing or performing any
obligations to be observed and performed by any Grantor under any contract,
agreement or instrument relating to the Article 9 Collateral, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Administrative
Agent and the Secured Parties from and against any and all liability for such
performance.

 

(g)  None of the Grantors shall make or permit to be made any transfer of the
Article 9 Collateral (other than Inventory sold in the ordinary course of
business) except that unless and until the Administrative Agent shall notify the
Grantors that an Event of Default shall have occurred and be continuing and that
during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Article 9 Collateral (which notice
may be given by telephone if promptly confirmed in writing), the Grantors may
use and dispose of the Article 9 Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Loan Document.

 

(h)  None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Accounts or any
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and consistent with its current practices or otherwise in accordance
with such prudent and standard practice used in industries that are the same as
or similar to those in which such Grantor is engaged.

 

(i)  Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and its designees) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
pursuant to Section 5.07 of the Credit Agreement, or to pay any premium in whole
or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any

 

19

--------------------------------------------------------------------------------


 

Event of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent deems reasonably necessary.  All sums disbursed by
the Administrative Agent in connection with this paragraph, including reasonable
and documented out-of- pocket attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable reasonably promptly upon demand by
the Grantors to the Administrative Agent and shall be additional Obligations
secured hereby.

 

SECTION 4.04.  Instruments and Tangible Chattel Paper.  Without limiting each
Grantor’s obligations under Article III, if any Grantor shall at any time after
the Closing Date acquire any Instruments (other than any instrument with a face
amount of less than $5,000,000; provided that the aggregate amount of
instruments not endorsed, assigned and delivered hereunder shall not have a face
amount of more than $10,000,000) or Tangible Chattel Paper constituting
Collateral, such Grantor shall within 30 days (or such other period as may be
reasonably acceptable to the Administrative Agent) after acquisition thereof
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

 

SECTION 4.05.  Intellectual Property Covenant.

 

(a)  Each Grantor agrees that it will do or cause to be done all things
necessary to preserve, renew, and keep in full force and effect the legal
existence of all Intellectual Property, which, in the reasonable judgment of the
Company, are material to the conduct of the business of the Company and its
Subsidiaries taken as a whole.

 

(b)  Each Grantor shall execute and deliver an IP Security Agreement supplement
to evidence the Administrative Agent’s security interest in any application or
registration for any Patent, Trademark, or Copyright with the United States
Patent and Trademark Office or United States Copyright Office, as applicable,
that is applied for after the Closing Date.

 

(c)  In the event that any Grantor has reason to believe (and, with respect to
Patents only, knowledge) that any Intellectual Property material to the conduct
of the business of the Company and its Subsidiaries, taken as a whole, has been
or is likely to be infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and shall, if consistent
with reasonable business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as
appropriate in such Grantor’s reasonable business judgment.

 

(d)  Upon and during the continuance of an Event of Default, each Grantor shall
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Administrative Agent or its designee.

 

20

--------------------------------------------------------------------------------


 

SECTION 4.06.  Commercial Tort Claims. In the event any Supplemental Perfection
Certificate or any Supplement shall set forth any Commercial Tort Claim,
Schedule IV shall be deemed to be supplemented to include the reference to such
Commercial Tort Claim (and the description thereof), in the same form as such
reference and description are set forth on such Supplemental Perfection
Certificate or Supplement.

 

ARTICLE V

 

Remedies

 

SECTION 5.01.  Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, after the Administrative Agent shall have
notified the Grantors that it is exercising its rights under this Section 5.01,
each Grantor agrees to deliver each item of Collateral to the Administrative
Agent on demand, and it is agreed that the Administrative Agent shall have the
right to take any of or all the following actions at the same or different
times:  (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent, for the benefit of the Secured
Parties, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Administrative Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained using commercially reasonable efforts), and (b) with or without legal
process or demand for performance, to peaceably take upon prior notice
possession of the Article 9 Collateral and without liability for trespass to
peaceably enter upon prior notice any premises where the Article 9 Collateral
may be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law.  Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right upon the occurrence and during the
continuance of an Event of Default, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate.  The Administrative Agent shall be
authorized to take the actions set forth in Sections 5.03, 5.04 and 5.05.  Each
such purchaser at any sale of Collateral shall hold the property sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by law) all rights of redemption, stay and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The Administrative Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a

 

21

--------------------------------------------------------------------------------


 

sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange. 
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine.  The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice.  In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, at the direction of the
Required Lenders, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Loan Document Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent on behalf
of the Secured Parties at such sale or other disposition.  For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Administrative Agent shall be free to carry out
such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full unless the terms of such agreement permit the Administrative Agent
to terminate such sale without liability thereto.  As an alternative to
exercising the power of sale herein conferred upon it, the Administrative Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.  Any sale pursuant to the provisions
of this Section 5.01 shall be deemed to conform to commercially reasonable
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

 

22

--------------------------------------------------------------------------------


 

SECTION 5.02.  Application of Proceeds.  The Administrative Agent shall apply
the proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

 

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable and documented out-of-pocket fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other reasonable and documented out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  The Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency.  Notwithstanding
the foregoing, the proceeds of any collection, sale, foreclosure or realization
upon any Collateral of any Grantor, including any collateral consisting of cash,
shall not be applied to any Excluded Swap Obligation of such Grantor and shall
instead be applied to other obligations.

 

SECTION 5.03.  Grant of License To Use Intellectual Property.  For the purpose
of enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors) to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in

 

23

--------------------------------------------------------------------------------


 

which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, the right to
prosecute and maintain all Intellectual Property and the right to sue for past,
present or future infringement of the Intellectual Property, to the extent that
such non-exclusive license (a) does not violate the express terms of any
agreement between a Grantor and a third party governing the applicable Grantor’s
use of such Collateral consisting of Intellectual Property, or gives such third
party any right of acceleration, modification or cancelation therein and (b) is
not prohibited by any Requirements of Law other than, in each case, to the
extent that any such term or prohibition would be rendered ineffective pursuant
to any other applicable Requirements of Law, including pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable law). 
The use of such license by the Administrative Agent may be exercised, at the
option of the Administrative Agent, only upon the occurrence and during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Administrative Agent in accordance
herewith shall be binding upon the Grantors notwithstanding any subsequent cure
of an Event of Default.

 

SECTION 5.04.  Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act as now or hereafter
in effect or any similar statute hereafter enacted analogous in purpose or
effect (such Act and any such similar statute as from time to time in effect
being called the “Federal Securities Laws”) with respect to any disposition of
the Pledged Collateral permitted hereunder.  Each Grantor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Administrative Agent if the Administrative Agent were to
attempt to dispose of all or any part of the Pledged Collateral, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Collateral could dispose of the same.  Similarly, there may be other
legal restrictions or limitations affecting the Administrative Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
blue sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Grantor recognizes that in light of such restrictions and
limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, and shall be authorized to, limit the purchasers to those
who will agree, among other things, to acquire such Pledged Collateral for their
own account for investment, and not with a view to the distribution or resale
thereof, and upon consummation of any such sale may assign, transfer and deliver
to the purchaser or purchasers thereof the Pledged Collateral so sold.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, blue
sky or other state securities laws to the extent the Administrative Agent has
determined that such registration is not required by any Requirement of Law and
(b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale.  Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, the

 

24

--------------------------------------------------------------------------------


 

Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem fair under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of potential purchasers (or a single
purchaser) were approached.  The provisions of this Section 5.04 will apply
notwithstanding the existence of a private market upon which the quotations or
sales prices may exceed substantially the price at which the Administrative
Agent sells.

 

SECTION 5.05.  Registration.  Each Grantor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its commercially reasonable efforts to take, or to
cause the issuer of such Pledged Collateral to take, such action and prepare,
distribute and/or file such documents as are required in the reasonable opinion
of counsel for the Administrative Agent to permit the public sale of such
Pledged Collateral.  Each Grantor further agrees to indemnify, defend and hold
harmless the Administrative Agent, each other Secured Party, any underwriter and
their respective affiliates and the respective officers, directors, affiliates
and controlling persons of each of the foregoing from and against all loss,
liability, expenses, costs of counsel (including reasonable and documented
out-of-pocked fees and expenses to the Administrative Agent of legal counsel),
and claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense, costs or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any
thereof, taken as a whole, not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Grantor or the issuer of such Pledged Collateral by the
Administrative Agent or any other Secured Party expressly for use therein.  Each
Grantor further agrees, upon such written request referred to above, to use its
commercially reasonable efforts to qualify, file or register, or cause the
issuer of such Pledged Collateral to qualify, file or register, any of the
Pledged Collateral under the blue sky or other securities laws of such states as
may be requested by the Administrative Agent and keep effective, or cause to be
kept effective, all such qualifications, filings or registrations.  Each Grantor
will bear all costs and expenses of carrying out its obligations under this
Section 5.05.  Each Grantor acknowledges that there is no adequate remedy at law
for failure by it to comply with the provisions of this Section 5.05 and that
such failure would not be adequately compensable in damages, and therefore
agrees that its agreements contained in this Section 5.05 may be specifically
enforced.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Indemnity, Subrogation, Contribution and Subordination

 

SECTION 6.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Company agrees that (a) in the event a payment in
respect of any Obligation shall be made by any Guarantor (other than the
Company, if such Obligation is an obligation of the Company) under this
Agreement, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Grantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Obligation of the Company, the Company (if such Obligation is an obligation of
the Company) shall indemnify such Grantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

 

SECTION 6.02.  Contribution and Subrogation.  Each Guarantor and Grantor (each
such Guarantor or Grantor (other than, in the case of any payment referred to in
this sentence in respect of any Obligation of the Company, the Company) being
called a “Contributing Party”) agrees (subject to Section 6.03) that, in the
event a payment shall be made by any other Guarantor hereunder in respect of any
Obligation (other than any such payment made by the Company in respect of its
own Obligations) or assets of any other Grantor shall be sold pursuant to any
Security Document to satisfy any Obligation (other than any assets of the
Company sold to satisfy its own Obligations) and such other Guarantor or Grantor
(the “Claiming Party”) shall not have been fully indemnified by the Company, as
provided in Section 6.01, such Contributing Party shall indemnify the Claiming
Party in an amount equal to the amount of such payment or the greater of the
book value or the fair market value of such assets (the “Indemnified Amount”),
as the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of such Contributing Party on the Closing Date and the
denominator shall be the aggregate net worth of all the Contributing Parties on
the Closing Date (or, in the case of any Contributing Party becoming a party
hereto pursuant to Section 7.12, the date of the supplement hereto executed and
delivered by such Contributing Party).  Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 6.02 shall (subject to
Section 6.03) be subrogated to the rights of such Claiming Party under
Section 6.01 to the extent of such payment.  Notwithstanding the foregoing, to
the extent that any Claiming Party’s right to indemnification hereunder arises
from a payment or sale of Collateral made to satisfy Obligations constituting
Swap Obligations, only those Contributing Parties for whom such Swap Obligations
do not constitute Excluded Swap Obligations shall indemnify such Claiming Party,
with the fraction set forth in the second preceding sentence being modified as
appropriate to provide for indemnification of the entire Indemnified Amount.

 

SECTION 6.03.  Subordination.  (a)  Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of the Guarantors and Grantors of
indemnity,

 

26

--------------------------------------------------------------------------------


 

contribution or subrogation under applicable law or otherwise shall be fully
subordinated to Payment In Full.  No failure on the part of the Company or any
other Guarantor or Grantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor or Grantor
with respect to its obligations hereunder, and each Guarantor and Grantor shall
remain liable for the full amount of the obligations of such Guarantor or
Grantor hereunder.

 

(b)  Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to Payment In Full.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.  Notices.  All communications and notices to the Administrative
Agent and the Company hereunder shall (except as otherwise expressly permitted
herein) be in writing and given as provided in Section 9.01 of the Credit
Agreement.  All communications and notices hereunder to any Domestic Subsidiary
Loan Party shall be given to it in care of the Company as provided in
Section 9.01 of the Credit Agreement.

 

SECTION 7.02.  Waivers; Amendment.  (a)  No failure or delay by any Secured
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Secured Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the execution and
delivery of this Agreement, the making of a Loan or issuance, amendment, renewal
or extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified (other than supplements expressly contemplated hereby) except pursuant
to an agreement or agreements in writing entered into by the Administrative
Agent and the Loan Party or Loan Parties with respect to which such waiver,
amendment or modification is applicable, subject to any consent required in
accordance

 

27

--------------------------------------------------------------------------------


 

with Section 9.02 of the Credit Agreement; provided that the Administrative
Agent may, without the consent of any Secured Party, consent to a departure by
any Loan Party from any covenant of such Loan Party set forth herein or in any
other Security Document to the extent such departure is not inconsistent with
the Collateral and Guarantee Requirement or with any other limitation on the
authority of the Administrative Agent set forth in the Credit Agreement.

 

(c)  This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

 

SECTION 7.03.  Administrative Agent’s Fees and Expenses; Indemnification.  (a) 
The Loan Parties party hereto jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 9.03(a) of the Credit Agreement as if each reference therein to the
Company were a reference to the Guarantors and Grantors.

 

(b)  The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 9.03(b) of the Credit
Agreement as if each reference to the Company therein were a reference to the
Guarantors and Grantors.

 

(c)  Any amounts payable hereunder, including as provided in
Section 7.03(a) or 7.03(b), shall be additional Obligations secured hereby and
by the other Security Documents.  All amounts due under
Section 7.03(a) or 7.03(b) shall be payable promptly after written demand
therefor.

 

(d)  To the extent permitted by applicable law, no Grantor shall assert, or
permit any of its subsidiaries to assert, and each Grantor hereby waives, any
claim against any Indemnitee (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e)  BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE VIII OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS
AS FULLY AS IF THEY WERE SET FORTH HEREIN.

 

28

--------------------------------------------------------------------------------


 

SECTION 7.04.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Secured Parties and shall survive the execution and delivery
of the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by or on behalf of any Secured
Party and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended under the
Credit Agreement, and, subject to Section 7.11 hereof, shall continue in full
force and effect until Payment In Full.

 

SECTION 7.05.  Counterparts; Effectiveness; Successors and Assigns.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 7.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 7.07.  Governing Law; Jurisdiction; Consent to Service of Process.  
(a)  This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.

 

(b)  Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of the United States District Court of the
Southern District of New York sitting in the borough of Manhattan (or in the
event such court lacks subject matter jurisdiction to the jurisdiction of the
Supreme Court of the State of New York sitting in the borough of Manhattan), and
any appellate court from any thereof, in any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any

 

29

--------------------------------------------------------------------------------


 

judgment, and each of the Loan Parties hereby irrevocably and unconditionally
agrees that all claims arising out of or relating to this Agreement or any other
Loan Document brought by it or any of its Affiliates shall be brought, and shall
be heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court.  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or any of its properties in
the courts of any jurisdiction.

 

(c)  Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (b) of this Section 7.08.  Each of the Loan Parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)  Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 7.01.  Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 7.08.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.08.

 

SECTION 7.09.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.10.  Security Interest Absolute.  All rights of the Administrative
Agent hereunder, the Security Interest, the grant of the security interest in

 

30

--------------------------------------------------------------------------------


 

the Pledged Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment to or waiver of, or any consent to any departure from, the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (c) any exchange, release or non-perfection of any Lien on other
collateral securing, or any release or amendment to or waiver of, or any consent
to any departure from, any guarantee of, all or any of the Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Loan Party in respect of the Obligations or this
Agreement (other than a release of any Grantor, Guarantor or Collateral in
accordance with Section 7.11).

 

SECTION 7.11.  Termination or Release.  (a)  This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall, subject to Section 2.04, terminate and be released upon Payment In Full.

 

(b)  The Guarantees made herein, the Security Interest and the other security
interests granted hereby shall also terminate and be released (in whole or in
part) at the time or times and in the manner set forth in Section 9.14 of the
Credit Agreement.  In the event of any such termination or release, Schedules
II, III and IV to this Agreement shall be deemed to be modified to remove the
Collateral with respect to which the Security Interest and the other security
interests granted hereby have been so released.

 

(c)  In connection with any termination or release pursuant to this
Section 7.11, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 7.11
shall be without recourse to or warranty by the Administrative Agent.

 

SECTION 7.12.  Additional Subsidiaries.  Pursuant to the Credit Agreement,
certain Subsidiaries not party hereto on the Closing Date are required to enter
into this Agreement.  Upon the execution and delivery by the Administrative
Agent and any such Subsidiary of a Supplement, such Subsidiary shall become a
Domestic Subsidiary Loan Party, a Guarantor and a Grantor hereunder, with the
same force and effect as if originally named as such herein.  The execution and
delivery of any Supplement shall not require the consent of any other Loan
Party.  The rights and obligations of each Loan Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Domestic
Subsidiary Loan Party as a party to this Agreement.

 

SECTION 7.13.  Administrative Agent Appointed Attorney-in-Fact.  Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor

 

31

--------------------------------------------------------------------------------


 

for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may reasonably
deem necessary to accomplish the purposes hereof at any time after and during
the continuance of an Event of Default, which appointment is irrevocable and
coupled with an interest.  Without limiting the generality of the foregoing, the
Administrative Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default  and notice by the Administrative Agent to
the Company of its intent to exercise such rights, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (e) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Administrative Agent, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  The Administrative Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
Related Parties shall be responsible to any Grantor for any act or failure to
act hereunder, except for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

 

SECTION 7.14.  Matters Relating to Beneficiaries of Secured Cash Management
Obligations and Secured Hedging Obligations.  No Secured Party that obtains the
benefit of this Agreement shall have any right to notice of any action or to
consent to, direct or object to, any action hereunder or otherwise in respect of
the Collateral (including, without limitation, the release or impairment of any
Collateral) other than in its capacity as a Lender, an Issuing Bank or the
Administrative Agent, as applicable, and, in any such case, only to the extent
expressly provided in the Loan Documents, including without limitation
Article VIII of the Credit Agreement.  Each Secured Party not a party to the
Credit Agreement that obtains the benefit of this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, including, without limitation,
under Article VIII of the Credit Agreement.

 

32

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[OTHER SUBSIDIARY PARTIES],

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

34

--------------------------------------------------------------------------------


 

Schedule I to

the Guarantee and

Collateral Agreement

 

DOMESTIC SUBSIDIARY LOAN PARTIES

 

Subsidiary Name

 

Jurisdiction of
Incorporation

 

Class(es) of Equity
Interests

Diplomat Specialty Pharmacy of Flint, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy of Chicago, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy of Southern California, LLC

 

Michigan

 

Membership interests

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

Michigan

 

Membership interests

DSP Flint Real Estate, LLC

 

Michigan

 

Membership interests

DSP-Building C, LLC

 

Michigan

 

Membership interests

Envoy Health Management, LLC

 

Michigan

 

Membership interests

Diplomat Blocker, Inc.

 

Delaware

 

Common shares

BioRx, LLC

 

Delaware

 

Membership interests

WRB Communications, LLC

 

Delaware

 

Common units

LDI Holding Company, LLC

 

Delaware

 

Class A Units

Leehar Distributors, LLC

 

Delaware

 

Common shares

LDI Nautic VII Blocker, Inc.

 

Delaware

 

Common shares

Oak HC/FT LDI Blocker Corp.

 

Delaware

 

Common shares

LDI Nautic VIII-A Blocker, Inc.

 

Delaware

 

Common shares

Focus Rx Inc.

 

New York

 

Common shares

Diplomat Specialty Pharmacy of Los Angeles County, Inc.

 

California

 

Common shares

Accurate Rx Pharmacy Consulting, LLC

 

Missouri

 

Membership interests

Pharmaceutical Technologies, Inc.

 

Nebraska

 

Class A Voting

 

 

 

 

Class B Non-Voting

PSC Properties, LLC

 

Nebraska

 

Membership Interests

MedPro Rx, Inc.

 

North Carolina

 

Common shares

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Pennsylvania

 

Membership interests

Affinity Biotech, Inc.

 

Texas

 

Common shares

 

--------------------------------------------------------------------------------


 

Schedule II to

the Guarantee and

Collateral Agreement

 

PLEDGED EQUITY INTERESTS

 

Loan Party

 

Issuer

 

Certificate
Number

 

Number of
Equity
Interests

 

Percentage of
Ownership

 

Diplomat Pharmacy, Inc.

 

Diplomat Blocker, Inc.

 

5

 

38,188 common shares

 

100

%

Diplomat Blocker, Inc.

 

BioRx, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

MedPro Rx, Inc.

 

7

 

3,628,832 common shares

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02

 

656,168 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Diplomat Specialty Pharmacy of Boothwyn, LLC

 

1

 

100% membership interest

 

100

%

Diplomat Specialty Pharmacy of Philadelphia, LLC

 

Pharmtrack, LLC

 

1

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Envoy Health Management, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Navigator Health Services, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Flint, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Grand Rapids, LLC

 

N/A

 

100% membership interest

 

100

%

 

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Certificate
Number

 

Number of
Equity
Interests

 

Percentage of
Ownership

 

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Chicago, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Ft. Lauderdale, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Southern California, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy Great Lakes Distribution Center, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

DSP Flint Real Estate, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

DSP-Building C, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Corporate Properties, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Pharmacy of Los Angeles County, Inc.

 

5

 

10,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

American Homecare Federation, Inc.

 

82

 

11,501 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

XAS Infusion Suites, Inc.

 

2

 

100,000 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

At Home IV Infusion Professional, Inc.

 

2

 

5,000 common shares

 

100

%

 

2

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Certificate
Number

 

Number of
Equity
Interests

 

Percentage of
Ownership

 

Diplomat Pharmacy, Inc.

 

Affinity Biotech, Inc.

 

7

 

2,800 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Comfort Infusion, Inc.

 

7

 

970 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

WRB Communications, LLC

 

N/A

 

100 common units

 

100

%

Diplomat Pharmacy, Inc.

 

Focus Rx Inc.

 

5

 

100 shares

 

100

%

Diplomat Pharmacy, Inc.

 

Focus Rx Pharmacy Services Inc.

 

6

 

105 shares

 

100

%

Diplomat Pharmacy, Inc.

 

Accurate Rx Pharmacy Consulting, LLC

 

N/A

 

100% membership interest

 

100

%

Accurate Rx Pharmacy Consulting, LLC

 

Accurate Advantage, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

8th Day Software and Consulting, LLC

 

5

 

2,000,000 units

 

100

%

Diplomat Pharmacy, Inc.

 

Pharmaceutical Technologies, Inc.

 

A-59

 

14,530 Class A Voting

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-75

 

15,665 Class B Non-Voting

 

100

%

Pharmaceutical Technologies, Inc.

 

PSC Bellevue, LLC

 

N/A

 

100% membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

PSC Properties, LLC

 

N/A

 

100% membership interest

 

100

%

 

3

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Certificate
Number

 

Number of
Equity
Interests

 

Percentage of
Ownership

 

Pharmaceutical Technologies, Inc.

 

PSC Coventry, LLC

 

N/A

 

100% membership interest

 

100

%

Pharmaceutical Technologies, Inc.

 

Pharmaceutical Technologies Independent Practice Association, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Holding Company, LLC

 

N/A

 

551 units

 

55.1

%

LDI Nautic VII Blocker, Inc.

 

LDI Holding Company, LLC

 

N/A

 

176 units

 

17.6

%

Oak HC/FT LDI Blocker Corp.

 

LDI Holding Company, LLC

 

N/A

 

179 units

 

17.9

%

LDI Nautic VIII-A Blocker, Inc.

 

LDI Holding Company, LLC

 

N/A

 

94 units

 

9.4

%

LDI Holding Company, LLC

 

Leehar Distributors, LLC

 

1

 

100 units

 

100

%

Diplomat Pharmacy, Inc.

 

Diplomat Pharmacy Holdings, Inc.

 

1

 

1,000 shares voting common stock

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Nautic VII Blocker, Inc.

 

3

 

7,317 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

Oak HC/FT LDI Blocker Corp.

 

2

 

100 common shares

 

100

%

Diplomat Pharmacy, Inc.

 

LDI Nautic VIII-A Blocker, Inc.

 

2

 

3,000 common shares

 

100

%

 

4

--------------------------------------------------------------------------------


 

Loan Party

 

Issuer

 

Certificate
Number

 

Number of
Equity
Interests

 

Percentage of
Ownership

 

Diplomat Pharmacy, Inc.

 

Diplomat Clinical Services, LLC

 

N/A

 

100% membership interest

 

100

%

Diplomat Pharmacy, Inc.

 

Ageology LLC

 

N/A

 

22% membership interest

 

22

%

Diplomat Pharmacy, Inc.

 

Physician Resource Management, Inc.

 

N/A

 

19.9% membership interest

 

19.9

%

Diplomat Pharmacy, Inc.

 

Turningpoint Purchasing, LLC

 

N/A

 

11.1% membership interest

 

11.1

%

 

PLEDGED DEBT SECURITIES

 

Global Intercompany Note.

 

5

--------------------------------------------------------------------------------


 

Schedule III to

the Guarantee and

Collateral Agreement

 

INTELLECTUAL PROPERTY

 

Patents and Patent Applications

 

None.

 

--------------------------------------------------------------------------------


 

Intellectual Property

 

Trademarks and Trademark Applications

 

Registered

 

Registered Owner

 

Mark

 

Registration No.

Diplomat Pharmacy, Inc.

 

DIPLOMAT SPECIALTY PHARMACY

 

3875888

Diplomat Pharmacy, Inc.

 

ENAV

 

3859520

Diplomat Pharmacy, Inc.

 

DIPLOMAT

 

4365666

Diplomat Pharmacy, Inc.

 

ENVOYHEALTH

 

4734089

Diplomat Pharmacy, Inc.

 

 

[g287251kk61i001.gif]

 

 

5297506

BioRx, LLC

 

BIORX & Design

[g287251kk61i002.jpg]

 

 

5332311

BioRx, LLC

 

BIORX & Design

[g287251kk61i003.jpg]

 

 

4964735

BioRx, LLC

 

BIORX

 

5332310

BioRx, LLC

 

BIORX

 

4855829

BioRx, LLC

 

THRIVER

 

3857878

BioRx, LLC

 

STRAPWRAP

 

3693909

BioRx, LLC

 

MYFACTOR

 

5011768

Valley Campus Pharmacy, Inc.

 

TNH

 

4750978

Pharmaceutical Technologies, Inc.

 

P.T.I.

 

2439984

 

2

--------------------------------------------------------------------------------


 

Pharmaceutical Technologies, Inc.

 

Integrated HMO Pharmacy

 

3792763

Pharmaceutical Technologies, Inc.

 

 

[g287251kk61i004.jpg]

 

 

3787209

Pharmaceutical Technologies, Inc.

 

National Pharmaceutical Services

 

2516172

Pharmaceutical Technologies, Inc.

 

Pharmaceutical Technologies, Inc.

 

2439987

Pharmaceutical Technologies, Inc.

 

NATIONAL PHARMACEUTICAL SERVICES

 

10185599 (Nebraska)

Pharmaceutical Technologies, Inc.

 

PTI ADMINISTRATORS

 

10185998 (Nebraska)

Leehar Distributors, Inc.

 

 

[g287251kk61i005.jpg]

 

 

4325798

Leehar Distributors, Inc.

 

LDI

 

4901878

Leehar Distributors, Inc.

 

 

[g287251kk61i006.jpg]

 

 

4901880

Leehar Distributors, Inc.

 

LDI and Design

 

[g287251kk61i007.jpg]

 

 

3684956

Leehar Distributors, Inc.

 

LDI

 

3684955

 

3

--------------------------------------------------------------------------------


 

Leehar Distributors, Inc.

 

 

[g287251kk61i008.jpg]

 

 

4332864

Leehar Distributors, Inc.

 

LDI INTEGRATED PHARMACY SERVICES

 

N/A (Louisiana)

 

Applications

 

Registered Owner

 

Mark

 

Application No.

Diplomat Pharmacy, Inc.

 

 

[g287251kk61i009.jpg]

 

 

87052021

Diplomat Pharmacy, Inc.

 

 

[g287251kk61i010.jpg]

 

 

87052045

Diplomat Pharmacy, Inc.

 

Diplomat Specialty Infusion Group

 

87052045

Diplomat Pharmacy, Inc.

 

 

[g287251kk61i011.jpg]

 

 

87550418

Diplomat Pharmacy, Inc.

 

 

[g287251kk61i012.jpg]

 

 

87550389

Diplomat Pharmacy, Inc.

 

Affinity Biotech

 

87550399

Diplomat Pharmacy, Inc.

 

VERIFECT HEALTH

 

87009288

 

4

--------------------------------------------------------------------------------


 

Intellectual Property

 

Registered Designs and Design Applications

 

None.

 

--------------------------------------------------------------------------------


 

Intellectual Property

 

Copyrights and Copyright Applications

 

None.

 

--------------------------------------------------------------------------------


 

Intellectual Property

 

Exclusive Copyright Licenses

 

None.

 

--------------------------------------------------------------------------------


 

Schedule IV to

the Guarantee and

Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit I to the

Guarantee and

Collateral Agreement

 

SUPPLEMENT NO.    dated as of [  ] (this “Supplement”), to the Guarantee and
Collateral Agreement dated as of December 20, 2017 (the “Collateral Agreement”),
among DIPLOMAT PHARMACY, INC., a Delaware corporation (the “Company”), each
subsidiary of the Company listed on Schedule I thereto (each such subsidiary
individually a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and the Company are referred to
collectively herein as the “Grantors”) and JPMORGAN CHASE BANK, N.A., a national
banking association (“JPMorgan”), as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

A.  Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the lenders from time to time party
thereto and JPMorgan, as Administrative Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

 

C.  The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Issuing Banks to make extensions of credit
to the Company under the Credit Agreement.  Section 7.12 of the Collateral
Agreement provides that additional Subsidiaries may become Domestic Subsidiary
Loan Parties under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Domestic Subsidiary Loan Party under the
Collateral Agreement in order to induce the Lenders and the Issuing Banks to
make additional extensions of credit under the Credit Agreement and as
consideration for such extensions of credit previously made.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 7.12 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Domestic Subsidiary
Loan Party, a Guarantor and a Grantor under the Collateral Agreement with the
same force and effect as if originally named therein as such, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it in such capacities and (b) represents and warrants
that the representations and warranties made by it in such capacities thereunder
are true and correct in all material respects on and as of the date of this
Supplement (the “Closing

 

--------------------------------------------------------------------------------


 

Date”).  In furtherance of the foregoing, the New Subsidiary, as security for
the payment in full of the Obligations (as defined in the Collateral Agreement),
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in, to and under the Collateral (as defined in the Collateral
Agreement) of the New Subsidiary.  Each reference to a “Loan Party,” “Domestic
Subsidiary Loan Party,” “Guarantor” or “Grantor” in the Collateral Agreement
shall be deemed to include the New Subsidiary.  The Collateral Agreement is
hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that
(a) Schedule I sets forth, as of the Closing Date, the true and correct legal
name of the New Subsidiary, its jurisdiction of organization and the location of
its chief executive office; (b) Schedule II sets forth, as of the Closing Date,
a true and complete list of (i) all the Pledged Equity Interests owned by the
New Subsidiary and the percentage of the issued and outstanding units of each
class of the Equity Interests of the issuer thereof represented by the Pledged
Equity Interests owned by the New Subsidiary and (ii) all the Pledged Debt
Securities owned by the New Subsidiary; (c)  Schedule III sets forth, as of the
Closing Date, a true and complete list of (i) all Patents that have been granted
by the United States Patent and Trademark Office, (ii) all Copyrights that have
been registered with the United States Copyright Office, (iii) all Trademarks
that have been registered with the United States Patent and Trademark Office and
Trademarks for which United States registration applications are pending and
(iv) all exclusive Patent Licenses, Trademark Licenses and Copyright Licenses
under which such Grantor is a licensee and that, in the case of clauses (i),
(ii) and (iii) are owned by the New Subsidiary, in each case truly and
completely specifying the name of the registered owner, title, type or mark,
registration or application number, expiration date (if already registered) or
filing date, a brief description thereof and, if applicable, the licensee and
licensor; and (d) Schedule IV sets forth, as of the Closing Date, each
Commercial Tort Claim in respect of which a

 

2

--------------------------------------------------------------------------------


 

complaint or counterclaim has been filed by the New Subsidiary seeking damages
in an amount reasonably estimated to exceed $5,000,000, including a summary
description of such claim.

 

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses, including the reasonable
and documented fees, charges and disbursements of counsel, incurred by it in
connection with this Supplement, including the preparation, execution and
delivery thereof.

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

 

[NAME OF NEW SUBSIDIARY],

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

by

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE I

 

New Subsidiary Information

 

Name

 

Jurisdiction of Organization

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE II

 

Pledged Equity Interests

 

Loan Party

 

Issuer

 

Certificate Number

 

Number and
Class of
Equity Interests

 

Percentage
of Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Securities

 

Loan Party Creditor

 

Debtor

 

Type

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE III

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Schedule IV

to Supplement No.    to the

Guarantee and

Collateral Agreement

 

SCHEDULE IV

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Exhibit II-A to

Guarantee and Collateral Agreement

 

[FORM OF] PATENT SECURITY AGREEMENT dated as of [   ] (this “Agreement”), among
Diplomat Pharmacy, Inc. (the “Company”), the other Domestic Subsidiary Loan
Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of December 20, 2017, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMorgan, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the other Domestic Subsidiary Loan Parties from
time to time party thereto and JPMorgan, as Administrative Agent.  The Lenders
and the Issuing Banks have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Domestic
Subsidiary Loan Parties party hereto (other than the Company) are Affiliates of
the Company and will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Patent Collateral”):

 

(a)(i) all letters patent of the United States of America or the equivalent
thereof in any other country, all registrations and recordings thereof and all
applications for letters patent of the United States of America or the
equivalent thereof in any other country or any political subdivision thereof,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country
or any political subdivision thereof, including, in the case of any Grantor, any
of the foregoing set forth under its name on Schedule I, and (ii) all reissues,
continuations, divisionals, continuations-in-part, reexaminations, supplemental

 

--------------------------------------------------------------------------------


 

examinations, inter partes reviews, renewals, adjustments or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, sell, offer to sell, import or export the inventions disclosed
or claimed therein; and

 

(b) all exclusive Patent Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Patent
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR],

 

 

 

 

by

 

 

 

Name:

 

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Patents Owned by [Name of Grantor]

 

U.S. Patent Registrations

 

Type

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Type

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Patent Licenses

 

Licensee

 

Licensor

 

Type

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II-B to

Guarantee and Collateral Agreement

 

[FORM OF] TRADEMARK SECURITY AGREEMENT dated as of [    ] (this “Agreement”),
among Diplomat Pharmacy, Inc. (the “Company”), the other Domestic Subsidiary
Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of December 20, 2017, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMorgan, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the other Domestic Subsidiary Loan Parties from
time to time party thereto and JPMorgan, as Administrative Agent.  The Lenders
and the Issuing Banks have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Domestic
Subsidiary Loan Parties party hereto (other than the Company) are Affiliates of
the Company and will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Trademark Collateral”):

 

(a)(i) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, domain names, global top level domain names, other source or business
identifiers, designs and general intangibles of like nature, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and use based registration
applications in the United States Patent and Trademark Office or any similar
office in any State of the United States of America or any other country or any
political subdivision thereof, all extensions or renewals thereof,

 

--------------------------------------------------------------------------------


 

and all common law rights related thereto, including, in the case of any
Grantor, any of the foregoing set forth under its name on Schedule II and
(ii) all goodwill associated therewith or symbolized thereby ; and

 

(b) all exclusive Trademark Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Trademark
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR],

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Trademarks/Trade Names Owned by [Name of Grantor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

Use Based U.S. Trademark Applications

 

Mark

 

Application No.

 

 

 

 

 

 

 

 

 

 

State Trademark Registrations

 

State

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Trademark Licenses

 

Licensee

 

Licensor

 

Mark

 

Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit II-C to

Guarantee and Collateral Agreement

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT dated as of [    ] (this “Agreement”),
among Diplomat Pharmacy, Inc. (the “Company”), the other Domestic Subsidiary
Loan Parties from time to time party hereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent.

 

Reference is made to (a) the Credit Agreement dated as of December 20, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders from time to time party
thereto and JPMorgan, as Administrative Agent, and (b) the Guarantee and
Collateral Agreement dated as of December 20, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”), among the Company, the other Domestic Subsidiary Loan Parties from
time to time party thereto and JPMorgan, as Administrative Agent.  The Lenders
and the Issuing Banks have agreed to extend credit to the Company subject to the
terms and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Domestic
Subsidiary Loan Parties party hereto (other than the Company) are Affiliates of
the Company and will derive substantial benefits from the extension of credit to
the Company pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Banks to
extend such credit.  Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Terms.  Each capitalized term used but not otherwise defined herein
shall have the meaning specified in the Credit Agreement or the Collateral
Agreement, as applicable.  The rules of construction specified in Section 1.03
of the Credit Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 2.  Grant of Security Interest.  As security for the payment in full of
the Obligations, each Grantor pursuant to the Collateral Agreement did, and
hereby does, grant to the Administrative Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest in all right, title and
interest in, to and under any and all of the following assets now owned or at
any time hereafter acquired by such Grantor or in, to or under which such
Grantor now has or at any time hereafter may acquire any right, title or
interest (collectively, the “Copyright Collateral”):

 

(a) (i) all copyright rights in any work subject to the copyright laws of the
United States of America or any other country or any political subdivision
thereof, whether as author, assignee, transferee or otherwise, (ii) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including, registrations,
recordings, supplemental registrations, pending applications for registration,
and renewals in the United States Copyright Office (or any similar office in any
other country or any political subdivision thereof), including, in the case of
any Grantor, any of the foregoing

 

--------------------------------------------------------------------------------


 

set forth under its name on Schedule I and (iii) any other adjacent or other
rights related or appurtenant to the foregoing, including moral rights; and

 

(b) all exclusive Copyright Licenses under which any Grantor is a licensee,
including those listed on Schedule I.

 

SECTION 3. Collateral Agreement.  The security interests granted to the
Administrative Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Administrative Agent pursuant to the
Collateral Agreement.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of the Administrative Agent with respect to the Copyright
Collateral are more fully set forth in the Collateral Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Collateral Agreement, the terms of the Collateral Agreement shall
govern.

 

SECTION 4. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF GRANTOR],

 

 

 

by

 

 

 

Name:

 

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

by

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Copyrights

 

Registered Owner

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications

 

Registered Owner

 

Title

 

Application Number

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exclusive Copyright Licenses

 

Licensee

 

Licensor

 

Title

 

Copyright Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below.  The obligations of the Company
under the Credit Agreement are as set forth in the Credit Agreement, and nothing
in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement.  In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”) among Diplomat Pharmacy, Inc. (“the Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Each
capitalized term used but not defined herein shall have the meaning specified in
the Credit Agreement.

 

The undersigned hereby certifies, in his or her capacity as a Financial Officer
of the Company and not in a personal capacity, as follows:

 

1.                                      I am a Financial Officer of the Company.

 

2.                                      [Attached as Schedule I hereto are
(a) the audited consolidated balance sheet and audited consolidated statements
of operations, shareholders’ equity and cash flows required to be delivered by
Section 5.01(a) of the Credit Agreement as of the end of and for the fiscal year
ended [·] setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by BDO USA, LLP(1), and (to the extent not
already contained in the Company’s public disclosure for the applicable period)
related narrative report containing management’s discussion and analysis of the
financial position and financial performance for such fiscal year and
(b) reasonably detailed calculations (i) demonstrating compliance with the
financial covenants contained in Section 6.12 of the Credit Agreement as of the
last day of the most recent fiscal quarter included in the financial statements
delivered herein, (ii) [of Excess Cash Flow for such fiscal year and
(iii)](2) of Unrestricted Cash as of the last day of the most recent fiscal
quarter included in the financial statements delivered herein.]

 

[or]

 

2.                                  [Attached as Schedule I hereto are (a) the
unaudited consolidated balance sheet and unaudited consolidated statements of
operations and cash flows required to be

 

--------------------------------------------------------------------------------

(1)  An independent registered public accounting firm of recognized national
standing may be substituted for BDO USA, LLP in accordance with
Section 5.01(a) of the Credit Agreement.

 

(2)  Only applicable for fiscal year ended 2018 or after.

 

--------------------------------------------------------------------------------


 

delivered by Section 5.01(b) of the Credit Agreement as of the end of and for
the fiscal quarter ended [·] and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, and (to the extent not already contained in the
Company’s public disclosure for the applicable period) related narrative report
containing management’s discussion and analysis of the financial position and
financial performance for such fiscal quarter and (b) reasonably detailed
calculations (i) demonstrating compliance with the financial covenants contained
in Section 6.12 of the Credit Agreement and (ii) of Unrestricted Cash, in each
case as of the last day of the most recent fiscal quarter included in the
financial statements delivered herein.  The financial statements referred to in
clause (a) of this Section 2 present fairly in all material respects the
financial condition, results of operations and cash flows of the Company and the
Subsidiaries on a consolidated basis as of the end of and for such fiscal
quarter and such portion of the fiscal year in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of certain
footnotes.]

 

3.                                      [Attached as Schedule II hereto is a
completed Supplemental Perfection Certificate, setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating any
changes in such information from [the most recently delivered Supplemental
Perfection Certificate] / [the Perfection Certificate delivered on the Closing
Date)].]

 

[or]

 

3.  [I hereby certify that there has been no change in any information set forth
in [the most recently delivered Supplemental Perfection Certificate] / [the
Perfection Certificate delivered on the Closing Date].]

 

4.  I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Company and the Subsidiaries during the
accounting period covered by the attached financial statements.  The foregoing
examination did not disclose, and I have no knowledge of (a) the existence of
any condition or event that constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, specifying the details thereof and the action that the Company
has taken or proposes to take with respect thereto or (b) any change in GAAP or
in the application thereof since the date of the consolidated balance sheet
[most recently delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit
Agreement] / [referred to in Section 3.04 of the Credit Agreement] that has had,
or would reasonably be expected to have, a material effect on the calculations
of the Total Net Leverage Ratio or Interest Coverage Ratio [, except as set
forth in a separate attachment to this Certificate].

 

5.                                      Attached as Schedule [II][III] hereto is
the name of each Subsidiary, if any, that (a) is an Excluded Subsidiary as of
the date of this Certificate but has not been identified as an Excluded
Subsidiary, as the case may be, in Schedule 3.11 or in any prior Compliance
Certificate or (b) has previously been identified as an Excluded Subsidiary but
has ceased to be an Excluded Subsidiary, as the case may be.

 

--------------------------------------------------------------------------------


 

7.                                      The foregoing certifications are made
and delivered on [·], pursuant to Section 5.01(d) of the Credit Agreement.

 

[Remainder of page intentionally left blank]

 

 

Very truly yours,

 

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FOR THE FISCAL [QUARTER] [YEAR] ENDED [mm/dd/yy].

 

Total Net Leverage Ratio: ((a)-(b)) / (c) =

 

[  ] to 1.0

 

 

 

(a)

Total Indebtedness:

 

$[   ,   ,   ]

 

 

 

 

(b)

Unrestricted Cash:

 

$[   ,   ,   ]

 

 

 

 

(c)

Consolidated EBITDA for the period of four consecutive fiscal quarters of the
Company most recently ended on or prior to the date referred to above:

 

$[   ,   ,   ]

 

 

 

 

Total Indebtedness = (a) =

 

$[   ,   ,   ]

 

 

 

(a)

the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as at the end of the period referred to above, in the
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but without giving effect to any
election to value any Indebtedness at “fair value”, as described in
Section 1.04(a) of the Credit Agreement, or any other accounting principle that
results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness):

 

$[   ,   ,   ]

 

 

 

 

Consolidated EBITDA: ((a) + (b) + (c)) – (d)(1) =

 

$[   ,   ,   ]

 

 

 

(a)

Consolidated Net Income for such period:

 

$[   ,   ,   ]

 

 

 

 

(b)

without duplication and to the extent deducted in determining such Consolidated
Net Income for such period, the sum of:

 

$[   ,   ,   ]

 

 

 

 

 

(i)                                     consolidated interest expense for such
period (including imputed interest expense in respect of Capital Lease
Obligations):

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(1)  Consolidated EBITDA for any period shall be calculated so as to exclude
(without duplication of any adjustment referred to above) non-cash foreign
translation gains and losses. For purposes of calculating Consolidated EBITDA
for any period to determine the Total Net Leverage Ratio or Interest Coverage
Ratio, Consolidated EBITDA for such period shall be calculated on a Pro Forma
Basis in accordance with Section 1.04(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

(ii)                                  provision for taxes based on income,
profits or losses, including foreign withholding taxes, and for corporate
franchise, capital stock, net worth and value-added taxes, in each case during
such period:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)                               all amounts attributable to depreciation,
depletion and amortization for such period (excluding amortization expense
attributable to a prepaid cash expense that was paid in a prior period):

 

$[   ,   ,   ]

 

 

 

 

 

(iv)                              any extraordinary losses or charges for such
period, determined on a consolidated basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

(v)                                 any Non-Cash Charges for such period:(2)

 

$[   ,   ,   ]

 

 

 

 

 

(vi)                              any losses attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement:

 

$[   ,   ,   ]

 

 

 

 

 

(vii)                           any unrealized losses for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements or attributable solely to fluctuations in currency value;

 

$[   ,   ,   ]

 

 

 

 

 

(viii)                        the cumulative effect for such period of a change
in accounting principles:

 

$[   ,   ,   ]

 

 

 

 

 

(ix)                              non-recurring out-of-pocket transactional
fees, costs and expenses relating to (a) the Transactions, Permitted
Acquisitions, Investments, Indebtedness, securities offerings and Dispositions,
and (b) any attempted consummation of any Permitted Acquisition, Investment or
securities offering, in each case, including legal fees, advisory fees and
upfront financing fees:

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(2)  Any cash payment made with respect to any Non-Cash Charges added back in
computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had the Credit Agreement been
in effect during such prior period) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made.

 

2

--------------------------------------------------------------------------------


 

 

(x)                                 charges and expenses (whether cash or
non-cash) comprised of earnouts and deferred purchase price obligations incurred
in connection with the LDI Acquisition, acquisitions consummated prior to the
Closing Date or any Permitted Acquisition:

 

$[   ,   ,   ]

 

 

 

 

 

(xi)                              out-of-pocket transaction fees, costs and
expenses incurred in connection with any amendments or waivers under the Credit
Agreement or any other Loan Document:

 

$[   ,   ,   ]

 

 

 

 

 

(xii)                           losses for which third party insurance or
indemnity recovery is actually received in cash during such period:

 

$[   ,   ,   ]

 

 

 

 

 

(xiii)                        non-recurring fees, costs and expenses related to
the termination of vendor agreements in an aggregate amount not to exceed
$2,000,000 in the aggregate in any Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

(xiv)                       one-time non-recurring or unusual expenses or losses
that are disclosed in the Borrower’s filings with the SEC, including, without
limitation, relocation costs, restructuring costs, severance costs, losses in
connection with non-ordinary course Dispositions and other one-time
non-recurring or unusual expenses or losses not otherwise added back to
Consolidated EBITDA in an aggregate amount for this clause (xiv) not to exceed
3.5% of Consolidated EBITDA (before giving effect to such addback) in the
aggregate in any Test Period:

 

$[   ,   ,   ]

 

 

 

 

 

(xv)                          payroll taxes paid in connection with the
redemption of employee, officer, director or consultant options, not to exceed
$3,000,000 in the aggregate in any Test Period:

 

$[   ,   ,   ]

 

 

 

 

(c)

Pro Forma Adjustments in connection with the LDI Acquisition, Permitted
Acquisitions and other acquisitions consummated during such period, net of the
amount of actual benefits realized(3):

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(3)  The aggregate amount of all amounts under this clause (c) that increase
Consolidated EBITDA in any Test Period shall not exceed, and shall be limited
to, 10% of Consolidated EBITDA in respect of such Test Period (calculated before
giving effect to such adjustments and all other adjustments to Consolidated
EBITDA)

 

3

--------------------------------------------------------------------------------


 

(d)

without duplication and to the extent included in determining such Consolidated
Net Income:

 

$[   ,   ,   ]

 

 

 

 

 

(i)                                     any extraordinary gains for such period,
determined on a consolidated basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)                                  any non-cash gains for such period,
including with respect to write-ups of assets or goodwill, determined on a
consolidated basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)                               any gains attributable to the early
extinguishment of Indebtedness or obligations under any Hedging Agreement,
determined on a consolidated basis in accordance with GAAP:

 

$[   ,   ,   ]

 

 

 

 

 

(iv)                              the cumulative effect for such period of a
change in accounting principles:

 

$[   ,   ,   ]

 

 

 

 

 

(v)                                 any unrealized gains for such period
attributable to the application of “mark to market” accounting in respect of
Hedging Agreements or attributable solely to fluctuations in currency value:

 

$[   ,   ,   ]

 

 

 

 

Consolidated Net Income = (a) – ((b) + (c) + (d))(4) =

 

$[   ,   ,   ]

 

 

 

(a)

the net income or loss of the Company and its consolidated Subsidiaries
determined on a consolidated basis in accordance with GAAP for the period
referred to above:

 

$[   ,   ,   ]

 

 

 

 

(b)

 the income of any Person (other than the Company) that is not a consolidated
Subsidiary, except to the extent of the amount of cash dividends or other cash
distributions actually paid by such Person to the Company or, subject to clauses
(c) and (d) below, any other consolidated Subsidiary, during such period:

 

$[   ,   ,   ]

 

 

 

 

(c)

the income of, and any amounts referred to in clause (b) above paid to, any
Subsidiary (other than a Subsidiary Loan Party) to the extent that, on the date
of

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(4)  Subject to clauses (c) and (d),  the amount of any cash dividends paid by
any Unrestricted Subsidiary and received by the Company or the Subsidiaries
during such period shall be included, without duplication, in the calculation of
Consolidated Net Income for such period.

 

4

--------------------------------------------------------------------------------


 

 

determination, the declaration or payment of cash dividends or other cash
distributions by such Subsidiary of that income is not at the time permitted by
a Requirement of Law or any agreement or instrument applicable to such
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other cash distributions have been legally and effectively waived
for such period:

 

 

 

 

 

 

(d)

the income or loss of, and any amounts referred to in clause (b) of this proviso
paid to, any consolidated Subsidiary that is not wholly-owned by the Company to
the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such consolidated Subsidiary for such period:

 

$[   ,   ,   ]

 

 

 

 

Interest Coverage Ratio = (a) / (b) =

 

[   ] to 1.0

 

 

 

(a)

Consolidated EBITDA (as calculated above) for the Test Period most recently
ended on or prior to the date referred to above:

 

$[   ,   ,   ]

 

 

 

 

(b)

consolidated cash interest expense for such Test Period(5):

 

$[   ,   ,   ]

 

 

 

 

Excess Cash Flow = (a) – (b) =

 

$[   ,   ,   ]

 

 

 

(a)

the sum, without duplication, of:

 

$[   ,   ,   ]

 

 

 

 

 

(i)                                     Consolidated Net Income for the fiscal
year ended at the date referred to above, adjusted to exclude any gains or
losses attributable to Prepayment Events:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)                                  depreciation, depletion, amortization and
other non-cash charges, expenses or losses, including the non-cash portion of
interest expense, deducted in determining Consolidated Net Income or loss for
such fiscal year:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)                               the sum of (x) the amount, if any, by which
Net Working Capital decreased during such fiscal year (except as a result of the
reclassification of

 

$[   ,   ,   ]

 

--------------------------------------------------------------------------------

(5)  Consolidated cash interest expense to be calculated on a Pro Forma Basis in
accordance with Section 1.04(b) of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

 

items from short-term to long-term or vice-versa) and (y) the net amount, if
any, by which the consolidated deferred revenues of the Company and its
consolidated Subsidiaries increased during such fiscal year:

 

 

 

 

 

 

 

(iv)                              income tax expense, including penalties and
interest, to the extent deducted in determining Consolidated Net Income for such
fiscal year:

 

$[   ,   ,   ]

 

 

 

 

(b)

the sum, without duplication, of:

 

 

 

 

 

 

 

(i)                                     the amount of all non-cash gains
included in arriving at such Consolidated Net Income for such fiscal year:

 

$[   ,   ,   ]

 

 

 

 

 

(ii)                                  the sum of (x) the amount, if any, by
which Net Working Capital increased during such fiscal year (except as a result
of the reclassification of items from long-term to short-term or vice-versa) and
(ii) the net amount, if any, by which the consolidated deferred revenues of the
Company and its consolidated Subsidiaries decreased during such fiscal year:

 

$[   ,   ,   ]

 

 

 

 

 

(iii)                               the sum of, in each case except to the
extent financed with Excluded Sources, (x) the aggregate amount of Capital
Expenditures by the Company and its consolidated Subsidiaries made in cash for
such fiscal year (except to the extent attributable to the incurrence of Capital
Lease Obligations), (y) the aggregate amount of cash consideration paid during
such fiscal year by the Company and its consolidated Subsidiaries to make
Permitted Acquisitions and other Investments (including contingent earn out
payments and other purchase price adjustments) permitted under Section 6.04
(excluding intercompany Investments and Investments in cash and cash
equivalents) and (z) payments in cash made by the Company and its consolidated
Subsidiaries with respect to any noncash charges added back pursuant to clause
(a)(ii) above in computing Excess Cash Flow for any prior fiscal year:

 

$[   ,   ,   ]

 

6

--------------------------------------------------------------------------------


 

 

(iv)                              except to the extent financed with Excluded
Sources, the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid in cash by the Company and its consolidated Subsidiaries during such
fiscal year (together with any related premium, make-whole or penalty payments
paid in cash), excluding (x) revolving extensions of credit (except to the
extent that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments and excluding in any event
prepayments of Revolving Loans) and (y) optional prepayments of Term Loans
pursuant to Section 2.11(a):

 

$[   ,   ,   ]

 

 

 

 

 

(v)                                 (x) income taxes, including penalties and
interest, and (y) payments and other contributions to employee pension benefit,
retirement or similar plans, in each case paid in cash during such fiscal year:

 

$[   ,   ,   ]

 

 

 

 

 

(vi)                              to the extent not deducted in the calculation
of Consolidated Net Income, (x) transaction expenses incurred in connection with
the Transactions and (y) transaction expenses incurred in connection with any
Permitted Acquisition or other Investment permitted under Section 6.04
(excluding intercompany Investments and Investments in cash and cash
equivalents), in each case paid in cash during such period:

 

 

 

 

 

 

 

(vii)                           without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Company and its consolidated Subsidiaries pursuant to
binding contracts entered into prior to or during such period related to
Permitted Acquisitions, other Investments permitted under Section 6.04
(excluding intercompany Investments and Investments in cash and cash
equivalents), or Capital Expenditures to the extent expected to be made during
the period of four consecutive fiscal quarters following the end of such period
(provided that, to the extent such consideration is not actually paid in such
future period, such amount shall increase Excess Cash Flow with respect to such
future period):

 

$[   ,   ,   ]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
Loan and Agency Services Group
Attention: Darren Cunningham
Fax: 844-490-5663
Email: Darren.Cunningham@jpmorgan.com

 

Copy to:

 

JPMorgan Chase Bank, N.A.

1116 W Long Lake Road

Bloomfield Hills, Michigan 48302

Attention: Diane Forrest

Fax: 248-636-1376

 

Copy to:

 

JPMorgan Chase Bank, N.A.

Email: jpm.agency.servicing.1@jpmorgan.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.  This notice constitutes an Interest Election Request and
the Company hereby gives you notice, pursuant to Section 2.07 of the Credit
Agreement, that it requests the conversion or continuation of a Borrowing under
the Credit Agreement, and in that connection the Company specifies the following
information with respect to such Borrowing and each resulting Borrowing:

 

1.              Borrowing to which this request applies:

 

Borrower:

Diplomat Pharmacy, Inc.

Class:(1)

 

Principal Amount:

 

 

--------------------------------------------------------------------------------

(1)    Specify Term Borrowing, Incremental Borrowing or Refinancing Borrowing of
a particular Series or Revolving Borrowing of a particular Series.

 

--------------------------------------------------------------------------------


 

Type:(2)

 

Interest Period:(3)

 

 

 

2.              Effective date of this election:(4)

 

 

 

3.              Resulting Borrowing[s](5)

 

 

 

Class:(6)

 

Principal Amount:(7)

 

Type:(8)

 

Interest Period:(9)

 

 

 

Very truly yours,

 

 

 

DIPLOMAT PHARMACY, INC.,

 

 

 

by

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)    Specify ABR Borrowing or Eurocurrency.

 

(3)    In the case of a Eurocurrency Borrowing, specify the last day of the
current Interest Period therefor.

 

(4)    Must be a Business Day.

 

(5)    If different options are being elected with respect to different portions
of the Borrowing, provide the information required by this item 3 for each
resulting Borrowing.  Each resulting Borrowing shall be in an aggregate amount
that is an integral multiple of, and not less than, the amount specified for a
Borrowing of such Type in Section 2.02(c) of the Credit Agreement.

 

(6)    Specify whether the resulting Borrowing is to be a Term
Borrowing, Incremental Borrowing or Refinancing Borrowing of a particular
Series or Revolving Borrowing of a particular Series.

 

(7)    Indicate the principal amount of the resulting Borrowing and the
percentage of the Borrowing in item 1 above.

 

(8)    Specify whether the resulting Borrowing is to be an ABR Borrowing or
Eurocurrency Borrowing.

 

(9)    Applicable only if the resulting Borrowing is to be a Eurocurrency
Borrowing, shall be subject to the definition of “Interest Period” and can be a
period of one, two, three or six months (or, to the extent made available by all
Lenders participating in the requested Borrowing, twelve months), and cannot
extend beyond the Maturity Date.  If an Interest Period is not specified, then
the Company shall be deemed to have selected an Interest Period of one month’s
duration.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] PERFECTION CERTIFICATE

 

[  ]

 

Reference is made to the Credit Agreement, dated as of December 20, 2017 (the
“Credit Agreement”), among Diplomat Pharmacy, Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. 
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Collateral Agreement, as applicable.

 

The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:

 

SECTION 1.                            Names.

 

(a)                                 Set forth on Schedule 1(a) is (i) the exact
legal name of each Loan Party, as such name appears in its certificate of
organization or like document, (ii) each other legal name such Loan Party has
had in the past five years, together with the date of the relevant name change
and (iii) to our knowledge, each other name (including trade name or similar
appellations) used by each Loan Party or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years.

 

(b)                                 Except as set forth on Schedule 1(b), no
Loan Party has changed its identity or corporate structure or entered into a
similar reorganization in any way within the past five years.  Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions of all or substantially all of the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) a Person or other acquisitions of material assets
outside the ordinary course of business, as well as any change in the form,
nature or jurisdiction of organization.  With respect to any such change that
has occurred within the past five years, Schedules 1(a) and 2 set forth the
information required by Sections 1(a) and 2 of this Perfection Certificate as to
each acquiree or constituent party to such merger, consolidation or acquisition.

 

SECTION 2.                            Jurisdictions and Locations.  Set forth on
Schedule 2 is (i) the jurisdiction of organization and the form of organization
of each Loan Party, (ii) the organizational identification number, if any,
assigned by such jurisdiction, (iii) the address (including, the county) of the
chief executive office of such Loan Party or the registered office of such Loan
Party, if applicable, and (iv) the federal taxpayer identification number of
each Loan Party.

 

SECTION 3.                            Stock Ownership and other Equity
Interests.  Set forth on Schedule 3 is a true and correct list, for each Loan
Party, of all the issued and outstanding stock, partnership interests, limited
liability company membership interests or other Equity Interests owned,
beneficially or of record, by such Loan Party, specifying the issuer and
certificate number (if any) of, and the number and percentage of ownership
represented by, such Equity Interests.

 

D-1

--------------------------------------------------------------------------------


 

SECTION 4.                            Debt Instruments.  Set forth on Schedule 4
is a true and correct list, for each Loan Party, of all promissory notes and
other evidence of indebtedness (other than checks to be deposited in the
ordinary course of business) held by such Loan Party in excess of $5,000,000 in
aggregate principal amount, and to the extent applicable, specifying the
creditor and debtor thereunder and the outstanding principal amount thereof.

 

SECTION 5.                            Mortgage Filings.  Set forth on Schedule 5
is a list of all real property owned by each Loan Party having a fair market
value in excess of $5,000,000, together with (a) the fair market value of such
real property, (b) the exact name of the Person that owns such real property as
such name appears in its certificate of incorporation or other organizational
document, (c) if different from the name identified pursuant to clause (c), the
exact name of the current mortgagor/grantor of such real property reflected in
the records of the filing office for such real property identified pursuant to
the following clause and (d) the filing office in which a Mortgage with respect
to such real property must be filed or recorded in order for the Administrative
Agent to obtain a perfected security interest therein.

 

SECTION 6.                            Intellectual Property.

 

(a)                                 Set forth on Schedule 6(a) in proper form
for filing with the United States Patent and Trademark Office is a true and
correct list, with respect to each Loan Party, of all patents and patent
applications owned by such Loan Party (except, for the avoidance of doubt, as
otherwise indicated on Schedule 6(a)), including the name of the owner, title,
registration or application number of any registrations or applications, the
corresponding application number applicable to such patent application, in each
case registered or applied for in the United States.

 

(b)                                 Set forth on Schedule 6(b) in proper form
for filing with the United States Patent and Trademark Office is a true and
correct list, with respect to each Loan Party, of all trademarks registrations
and applications owned by such Loan Party, including the name of the registered
owner and the registration or application number of any registrations and
applications, in each case registered or applied for in the United States.

 

(c)                                  Set forth in Schedule 6(c) in proper form
for filing with the United States Patent and Trademark Office is a true and
correct list, with respect to each Loan Party, of all registered designs and
design applications owned by such Loan Party including the name of the
registered owner and the registration and/or application number of any
registrations or applications, in each case registered or applied for in the
United States.

 

(d)                                 Set forth on Schedule 6(d) in proper form
for filing with the United States Copyright Office is a true and correct list,
with respect to each Loan Party, of all U.S. copyright registrations owned by
such Loan Party, including the name of the registered owner, title and the
registration or serial number of any U.S. copyright registrations.

 

(e)                                  Set forth on Schedule 6(e) in proper form
for filing with the United States Copyright Office is a true and correct list,
with respect to each Loan Party, of all exclusive Copyright Licenses under which
such Loan Party is a licensee of a U.S. Copyright registration thereto,
including the name and address of the licensor under such exclusive Copyright
License

 

D-2

--------------------------------------------------------------------------------


 

and, if applicable, the name of the registered owner, title and the registration
or serial number of any copyright registration to which such exclusive Copyright
License relates.

 

SECTION 7.                            Commercial Tort Claims.  Set forth on
Schedule 7 is a true and correct list of commercial tort claims in excess of
$5,000,000 (or its equivalent) held by any Loan Party, including a brief
description thereof.

 

SECTION 8.                            Organizational Chart.  Set forth on
Schedule 8 is a chart of the organizational structure of the Borrower.

 

D-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

Name:

 

Title:

 

D-1

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Names

 

Loan Party’s Exact Legal
Name

 

Other Legal Name (including
date of change)

 

Other Name (including trade
name or similar appellations)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Names

 

Loan Party

 

Changes in Corporate Structure

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Jurisdictions and Locations

 

Loan Party

 

Jurisdiction of
Organization

 

Form of
Organization

 

Organizational
Identification
Number (if
any)

 

Chief
Executive
Office
(including
county)

 

Registered
Office Address
(including
county)

 

Federal
Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Stock Ownership and Other Equity Interests

 

Loan Party

 

Issuer

 

Certificate
Number

 

Number of
Equity
Interests

 

Percentage of
Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Debt Instruments

 

Instrument

 

Date

 

Loan Party

 

Lender

 

Amount Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Real Property

 

Loan Party

 

Common Name and 
Address

 

Fair Market
Value

 

Exact Name of
Owner

 

Exact Name of 
Mortgagor /
Grantor

 

Filing Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6(a)

 

Intellectual Property
Patents and Patent Applications

 

--------------------------------------------------------------------------------


 

Schedule 6(b)

 

Intellectual Property
Trademarks and Trademark Applications

 

--------------------------------------------------------------------------------


 

Schedule 6(c)

 

Intellectual Property
Registered Designs and Design Applications

 

--------------------------------------------------------------------------------


 

Schedule 6(d)

 

Intellectual Property
Copyrights and Copyright Applications

 

--------------------------------------------------------------------------------


 

Schedule 6(e)

 

Intellectual Property
Exclusive Copyright Licenses

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Schedule 8

 

Organizational Chart

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement, dated as of December 20, 2017 (the
“Credit Agreement”), among Diplomat Pharmacy, Inc. (the “Borrower”), the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. 
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Collateral Agreement, as applicable.

 

This Certificate is dated as of [  ], 20[  ] and is delivered pursuant to
Section 5.01(a) of the Credit Agreement (this Certificate and each other
Certificate heretofore delivered pursuant to Section 5.01(a) of the Credit
Agreement being referred to as a “Supplemental Perfection Certificate”), and
supplements the information set forth in the Perfection Certificate delivered on
the Closing Date (as supplemented from time to time by the Supplemental
Perfection Certificates delivered after the Effective Date and prior to the date
hereof, the “Prior Perfection Certificate”).

 

The undersigned, an executive officer or a Financial Officer of the Parent,
solely in his or her capacity as an officer, and not individually, hereby
certifies on behalf of each Loan Party as follows:

 

SECTION 1.  Names.

 

(a)                                Except as set forth on Schedule 1(a) hereto,
Schedule 1(a) to the Prior Perfection Certificate sets forth (i) the exact legal
name of each Loan Party, as such name appears in its certificate of organization
or like document, (ii) each other legal name such Loan Party has had in the past
five years, together with the date of the relevant name change and (iii) to my
knowledge, each other name (including trade names or similar appellations) used
by each Loan Party or any of its divisions or other business units in connection
with the conduct of its business or the ownership of its properties at any time
during the past five years.

 

(b)                                Except as set forth on Schedule 1(b) hereto
and Schedule 1(b) of the Prior Perfection Certificate, no Loan Party has changed
its identity or corporate structure or entered into a similar reorganization in
any way within the past five years.  Changes in identity or corporate structure
would include mergers, consolidations and acquisitions of all or substantially
all of the assets of (or all or substantially all the assets constituting a
business unit, division, product line or line of business of) a Person or other
acquisitions of material assets outside the ordinary course of business, as well
as any change in the form, nature or jurisdiction of organization.

 

SECTION 2.  Locations. Except as set forth on Schedule 2 hereto, Schedule 2 to
the Prior Perfection Certificate sets forth (a) the jurisdiction of organization
and the form of organization of each Loan Party, (b) the organizational
identification number, if any, assigned by such jurisdiction, (c) the address
(including, the county) of the chief executive office of such Loan Party or the
registered office of such Loan Party, if applicable, and (d) the federal
taxpayer identification number of each Loan Party.

 

--------------------------------------------------------------------------------


 

SECTION 3.  Stock Ownership and other Equity Interests.  Except as set forth on
Schedule 3 hereto, Schedule 3 to the Prior Perfection Certificate sets forth a
true and correct list, for each Loan Party, of all the issued and outstanding
stock, partnership interests, limited liability company membership interests or
other Equity Interests owned, beneficially or of record, by such Loan Party,
specifying the issuer and certificate number (if any) of, and the number and
percentage of ownership represented by, such Equity Interests.

 

SECTION 4.  Debt Instruments.  Except as set forth on Schedule 4 hereto,
Schedule 4 to the Prior Perfection Certificate sets forth a true and correct
list, for each Loan Party, of all promissory notes and other evidence of
indebtedness (other than checks to be deposited in the ordinary course of
business) held by such Loan Party in excess of $5,000,000 in aggregate principal
amount, and to the extent applicable, specifying the creditor and debtor
thereunder and the outstanding principal amount thereof.

 

SECTION 5.  Mortgage Filings.  Except as set forth on Schedule 5 hereto,
Schedule 5 to the Prior Perfection Certificate sets forth a list of all real
property owned by each Loan Party having a fair market value in excess of
$5,000,000, together with (a) the fair market value of such real property,
(b) the exact name of the Person that owns such real property as such name
appears in its certificate of incorporation or other organizational document,
(c) if different from the name identified pursuant to clause (c), the exact name
of the current mortgagor/grantor of such real property reflected in the records
of the filing office for such real property identified pursuant to the following
clause and (d) the filing office in which a Mortgage with respect to such real
property must be filed or recorded in order for the Administrative Agent to
obtain a perfected security interest therein.

 

SECTION 6.  Intellectual Property.

 

(a)                                 Except as set forth on Schedule 6(a) hereto,
Schedule 6(a) to the Prior Perfection Certificate sets forth in proper form for
filing with the United States Patent and Trademark Office a true and correct
list, with respect to each Loan Party, of all patents and patent applications
owned by such Loan Party (except, for the avoidance of doubt, as otherwise
indicated on Schedule 6(a) of the Prior Perfection Certificate), including the
name of the owner, title, registration or application number of any
registrations or applications, the corresponding application number applicable
to such patent application, in each case registered or applied for in the United
States.

 

(b)                                 Except as set forth on Schedule 6(b) hereto,
Schedule 6(b) to the Prior Perfection Certificate sets forth in proper form for
filing with the United States Patent and Trademark Office a true and correct
list, with respect to each Loan Party, of all trademarks registrations and
applications owned by such Loan Party, including the name of the registered
owner and the registration or application number of any registrations and
applications, in each case registered or applied for in the United States.

 

(c)                                  Except as set forth on Schedule
6(c) hereto, Schedule 6(c) to the Prior Perfection Certificate sets forth in
proper form for filing with the United States Patent and Trademark Office a true
and correct list, with respect to each Loan Party, of all registered designs and
design applications owned by such Loan Party including the name of the
registered owner and the

 

--------------------------------------------------------------------------------


 

registration and/or application number of any registrations or applications, in
each case registered or applied for in the United States.

 

(d)                                 Except as set forth on Schedule 6(d) hereto,
Schedule 6(d) to the Prior Perfection Certificate sets forth in proper form for
filing with the United States Copyright Office a true and correct list, with
respect to each Loan Party, of all U.S. copyright registrations owned by such
Loan Party, including the name of the registered owner, title and the
registration or serial number of any U.S. copyright registrations.

 

(e)                                  Except as set forth on Schedule
6(e) hereto, Schedule 6(e) to the Prior Perfection Certificate sets forth in
proper form for filing with the United States Copyright Office a true and
correct list, with respect to each Loan Party, of all exclusive Copyright
Licenses under which such Loan Party is a licensee of a U.S. Copyright
registration thereto, including the name and address of the licensor under such
exclusive Copyright License and, if applicable, the name of the registered
owner, title and the registration or serial number of any copyright registration
to which such exclusive Copyright License relates.

 

SECTION 7.                            Commercial Tort Claims.  Except as set
forth on Schedule 7 hereto, Schedule 7 to the Prior Perfection Certificate sets
forth a true and correct list of commercial tort claims in excess of $5,000,000
(or its equivalent) held by any Loan Party, including a brief description
thereof.

 

SECTION 8.                            Organizational Chart.  Except as set forth
on Schedule 8 hereto, Schedule 8 to the Prior Perfection Certificate sets forth
a complete chart of the organizational structure of the Borrower.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF] SOLVENCY CERTIFICATE

OF

DIPLOMAT PHARMACY, INC.

AND ITS SUBSIDIARIES

 

Form of Solvency Certificate

 

Date:  [  ]

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of Diplomat Pharmacy, Inc. (the
“Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(i) of the Credit
Agreement, dated as of December 20, 2017 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

 

--------------------------------------------------------------------------------


 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.

 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its subsidiaries taken as a
whole after giving effect to the Transactions (including the execution and
delivery of the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof) (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as identified and explained in terms of their
nature and estimated magnitude by responsible officers of the Borrower.

 

(e)                                  “Can pay their Stated Liabilities and
Identified Contingent Liabilities as they mature”

 

The Borrower and its subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient assets and cash flow to pay their respective Stated Liabilities
and Identified Contingent Liabilities as those liabilities mature or (in the
case of contingent liabilities) otherwise become payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

The Borrower and its subsidiaries taken as a whole after giving effect to the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
have sufficient capital to ensure that it is a going concern.

 

3.                                      For purposes of this certificate, I, or
officers of the Borrower under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Section 4.01(n) of
the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of the
Borrower, I am familiar with the financial condition of the Borrower and its
Subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of the Borrower that after giving effect to the
consummation of the Transactions (including the

 

--------------------------------------------------------------------------------


 

execution and delivery of the Credit Agreement, the making of the Loans and the
use of proceeds of such Loans on the date hereof), (i) each of the Fair Value
and the Present Fair Salable Value of the assets of the Borrower and its
subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) the Borrower and its subsidiaries taken as a whole
do not have Unreasonably Small Capital; and (iii) the Borrower and its
subsidiaries taken as a whole can pay their Stated Liabilities and Identified
Contingent Liabilities as they mature.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the Chief Financial Officer as of the date first written above.

 

 

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Code and (d) it is
not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN LENDERS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Company within
the meaning of Section 881(c)(3)(B) of the Code and (e) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio exemption: (a) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (a) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent and (b) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (b) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which any payment is to be made to the undersigned,
or in either of the two calendar years preceding any such payment.

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF] U.S. TAX CERTIFICATE FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES

 

Reference is made to the Credit Agreement dated as of December 20, 2017 (as
amended, supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”), among Diplomat Pharmacy, Inc. (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (b) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which any payment is to be made to the undersigned, or in
either of the two calendar years preceding any such payment.

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

AUCTION PROCEDURES

 

This Exhibit J is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.24 of the Credit Agreement dated as of December 20, 2017
(as amended, supplemented or otherwise modified as of the date hereof, the
“Credit Agreement”) among Diplomat Pharmacy, Inc., the Lenders from party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”). This Exhibit J is not intended to be a definitive
statement of all of the terms and conditions of a modified Dutch auction, the
definitive terms and conditions for which shall be set forth in the applicable
offering document.  None of the Administrative Agent, the Auction Manager, or
any of their Affiliates makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell its Term Loans to a
Purchasing Company Party pursuant to any offering documents, nor shall the
decision by the Administrative Agent or the Auction Manager (or any of their
Affiliates) in its capacity as a Lender to sell its Term Loans to a Purchasing
Company Party be deemed to constitute such a recommendation.  Each Lender should
make its own decision as to whether to sell any of its Term Loans and as to the
price to be sought for such Term Loans.  In addition, each Lender should consult
its own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning each Auction Purchase Offer and the relevant offering
documents. Capitalized terms not otherwise defined in this Exhibit J have the
meanings assigned to them in the Credit Agreement.

 

1.     Notice Procedures.  In connection with each Auction Purchase Offer, the
applicable Purchasing Company Party will provide notification to the Auction
Manager (for distribution to the Lenders of the applicable Class(es)) of the
Class or Classes of Term Loans (as determined by such Purchasing Company Party
in its sole discretion) that will be the subject of such Auction Purchase Offer
(each, an “Auction Notice”).  Each Auction Notice shall contain (i) the maximum
principal amount (calculated on the face amount thereof) of each Class of Term
Loans that the applicable Purchasing Company Party offers to purchase in such
Auction Purchase Offer (the “Auction Amount”), which shall be no less than
$10,000,000 (across all such Classes); (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices (in increments of $5) per
$1,000, at which such Purchasing Company Party would be willing to purchase Term
Loans of each applicable Class in such Auction Purchase Offer; and (iii) the
date on which such Auction Purchase Offer will conclude (which date shall not be
fewer than three Business Days following the distribution of the Auction Notice
to the Lenders of the applicable Class(es)), on which date Return Bids (as
defined below) will be due by 1:00 p.m., New York City time (as such date and
time may be extended by the Auction Manager, the “Expiration Time”).  Such
Expiration Time may be extended for a period not exceeding three Business Days
upon notice by the Purchasing Company Party to the Auction Manager received not
less than 24 hours before the original Expiration Time; provided, that only two
extensions per offer shall be permitted (unless otherwise approved by the
Auction Manager prior to the date of the applicable Auction Purchase Offer).  An
Auction Purchase Offer shall be regarded as a “failed purchase offer” in the
event that either (x) the applicable Purchasing Company Party withdraws such
Auction Purchase Offer in accordance with the terms hereof or as set forth in
Section 2.24(b) of the Credit Agreement or (y) the Expiration Time occurs with
no Qualifying Bids (as defined below) having been received.  In the event of a
failed purchase offer, no Purchasing Company Party shall be permitted to deliver
a new Auction Notice prior to the date occurring three Business Days after such
withdrawal or Expiration Time, as the case may be.  Notwithstanding

 

--------------------------------------------------------------------------------


 

anything to the contrary contained herein, the applicable Purchasing Company
Party shall not initiate any Auction Purchase Offer by delivering an Auction
Notice to the Auction Manager until after the conclusion (whether successful or
failed) of the previous Auction Purchase Offer (if any), whether such conclusion
occurs by withdrawal of such previous Auction Purchase Offer or the occurrence
of the Expiration Time of such previous Auction Purchase Offer.

 

2.     Reply Procedures.  In connection with any Auction Purchase Offer, each
Lender of the Term Loans of the applicable Class(es) wishing to participate in
such Auction Purchase Offer shall, prior to the Expiration Time, provide the
Auction Manager with a notice of participation, in the form included in the
applicable offering document (each, a “Return Bid”) which shall specify (i) a
discount to par that must be expressed as a price (in increments of $5) per
$1,000 in principal amount of Term Loans (the “Reply Price”) of the applicable
Class(es) within the Discount Range and (ii) the principal amount of Term Loans
of the applicable Class(es), in an amount not less than $1,000,000 or an
integral multiple of $1,000 in excess thereof, that such Lender offers for sale
at its Reply Price (the “Reply Amount”).  A Lender may submit a Reply Amount
that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans of the applicable Class(es) held by such Lender.  Lenders may only submit
one Return Bid per Class per Auction Purchase Offer, but each Return Bid may
contain up to three component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid.  In addition to the
Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Auction Manager, an Affiliated Assignment and Assumption.  No
Purchasing Company Party will purchase any Term Loans at a price that is outside
of the applicable Discount Range, nor will any Return Bids (including any
component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

 

3.     Acceptance Procedures.  Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
applicable Purchasing Company Party, will calculate the lowest purchase price
(the “Applicable Threshold Price”) for such Auction Purchase Offer within the
Discount Range for such Auction Purchase Offer that will allow such Purchasing
Company Party to complete the Auction Purchase Offer by purchasing the full
Auction Amount (or such lesser amount of Term Loans for which such Purchasing
Company Party has received Qualifying Bids).  Subject to the conditions
contained in the Auction Notice, the applicable Purchasing Company Party shall
purchase Term Loans of the applicable Class(es) from each Lender whose Return
Bid is within the Discount Range and contains a Reply Price that is equal to or
less than the Applicable Threshold Price (each, a “Qualifying Bid”).  All Term
Loans of the applicable Class included in Qualifying Bids (including multiple
component Qualifying Bids contained in a single Return Bid) received at a Reply
Price lower than the Applicable Threshold Price will be purchased at such
applicable Reply Prices and shall not be subject to proration.  Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five business days from the
date of the Expiration Time.

 

4.     Proration Procedures.  All Term Loans offered in Return Bids (or, if
applicable, any component bid thereof) constituting Qualifying Bids at the
Applicable Threshold Price will

 

2

--------------------------------------------------------------------------------


 

be purchased at the Applicable Threshold Price; provided that if the aggregate
principal amount of all Term Loans of the applicable Class(es) for which
Qualifying Bids have been submitted in any given Auction Purchase Offer at the
Applicable Threshold Price would exceed the remaining portion of the Auction
Amount (after deducting all Term Loans of the applicable Class(es) to be
purchased at prices below the Applicable Threshold Price), the applicable
Purchasing Company Party shall purchase such Loans ratably based on the relative
principal amounts offered by each Lender in an aggregate amount equal to the
amount necessary to complete the purchase of the Auction Amount.  No Return Bids
or any component bid thereof will be accepted above the Applicable Threshold
Price.

 

5.     Notification Procedures.  The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York City time on the Business Day
during which the Expiration Time occurs.  The Auction Manager will insert the
principal amount of Term Loans of the applicable Class to be assigned and the
applicable settlement date into each applicable Affiliated Assignment and
Assumption received in connection with a Qualifying Bid.  Upon the request of
the submitting Lender, the Auction Manager will promptly return any Affiliated
Assignment and Assumption received in connection with a Return Bid that is not a
Qualifying Bid.

 

6.     Additional Procedures.  Once initiated by an Auction Notice, the
applicable Purchasing Company Party may withdraw an Auction Purchase Offer only
if no Qualifying Bid has been received by the Auction Manager at the time of
withdrawal.  Any Return Bid (including any component bid thereof) delivered to
the Auction Manager may not be withdrawn, modified, revoked, terminated or
canceled by a Lender.  However, an Auction Purchase Offer may become void if the
conditions to the purchase set forth in Section 2.24 of the Credit Agreement are
not met.  The purchase price in respect of each Qualifying Bid for which
purchase by such Purchasing Company Party is required in accordance with the
foregoing provisions shall be paid directly by such Purchasing Company Party to
the respective assigning Lender on a settlement date as determined jointly by
such Purchasing Company Party and the Auction Manager (which shall be not later
than ten Business Days after the date Return Bids are due).  The applicable
Purchasing Company Party shall execute each applicable Affiliated Assignment and
Assumption received in connection with a Qualifying Bid.  All questions as to
the form of documents and eligibility of Term Loans that are the subject of an
Auction Purchase Offer will be determined by the Auction Manager, in
consultation with the applicable Purchasing Company Party, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.24 of the Credit Agreement or this
Exhibit J.  The Auction Manager’s interpretation of the terms and conditions of
the offering document, in consultation with the applicable Purchasing Company
Party, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.24 of the Credit Agreement or this
Exhibit J.  None of the Administrative Agent, the Auction Manager or any of
their Affiliates assumes any responsibility for the accuracy or completeness of
the information concerning the applicable Purchasing Company Party, the Loan
Parties, or any of their Affiliates (whether contained in an offering document
or otherwise) or for any failure to disclose events that may have occurred and
may affect the significance or accuracy of such information.  This Exhibit J
shall not require any Purchasing Company Party to initiate any Auction Purchase
Offers.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[FORM OF] CLOSING CERTIFICATE OF [LOAN PARTY]

 

[   ]

 

Reference is made to the Credit Agreement, dated as of December 20, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Diplomat Pharmacy, Inc., the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized terms used and
not defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

Pursuant to Section 4.01(c) of the Credit Agreement, the undersigned officer of
[   ] (the “Company”) certifies, in the name and on behalf of the Company, and
not individually, that:

 

1.             Attached hereto as Exhibit A is a true and correct copy of the
[Certificate of Formation] / [Certificate of Organization] / [Articles of
Incorporation] of the Company as in effect on and as of the date hereof.

 

2.             Attached hereto as Exhibit B is a true and correct copy of the
[By-Laws] / [Operating Agreement] of the Company as in effect on and as of the
date hereof.

 

3.             Attached hereto as Exhibit C is a true and complete copy of the
resolutions duly adopted by the [board of directors] / [members] of the Company
on [  ], authorizing the actions contemplated by the Loan Documents to be taken
by the Company pursuant to the Loan Documents.

 

4.             Attached hereto as Exhibit D is a good standing certificate,
dated [  ], for the Company from the Secretary of State in the State in which
the Company is [incorporated] / [organized].

 

--------------------------------------------------------------------------------


 

5.             Each individual set forth below is duly qualified and acting as
an elected or appointed officer, or an authorized representative, of the
Company, and is authorized to sign the Loan Documents and all other agreements,
documents and instruments relating thereto on behalf of the Company.  The
signature written below opposite the name of such officer is his or her genuine
signature.

 

Name

 

Office

 

Signature

[    ]

 

[   ]

 

 

[   ]

 

[   ]

 

 

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

 

 

 

 

Name:

 

 

Title:

 

 

 

I, having the office set forth in Section 5 above, do hereby certify that the
person whose signature appears immediately above is duly elected and qualified
in the  office set forth above and the signature of such person set forth
immediately above is true and genuine.

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Certificate of Formation] / [Certificate of Organization] / [Articles of
Incorporation]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[By-Laws] / [Operating Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Resolutions

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Good Standing Certificate

 

--------------------------------------------------------------------------------